Exhibit 10.3

 

SCHEDULE 3

 

RESTATED CREDIT AGREEMENT

 

DATED 26TH OCTOBER, 2000

 

AS AMENDED AND RESTATED ON 16TH JANUARY, 2004 AND 24TH JUNE, 2004

 

€3,500,000,000

 

and

 

US$347,500,000 and €95,000,000

 

SENIOR SECURED CREDIT FACILITY

 

for

 

UPC DISTRIBUTION HOLDING B.V.

 

and

 

UPC FINANCING PARTNERSHIP

as Borrowers

 

arranged by

 

CHASE MANHATTAN plc

TD BANK EUROPE LIMITED

ABN AMRO BANK N.V.

BANK OF AMERICA INTERNATIONAL LIMITED

BNP PARIBAS

CIBC WORLD MARKETS plc

CRÉDIT LYONNAIS

FORTIS BANK (NEDERLAND) N.V.

and

THE ROYAL BANK OF SCOTLAND plc

 

with

 

TD BANK EUROPE LIMITED

and

TORONTO DOMINION (TEXAS), INC.,

acting as Facility Agents

 

LOGO [g77590img2.jpg]

 

ALLEN & OVERY LLP

 

LONDON

 



--------------------------------------------------------------------------------

CONTENTS

 

          Page


--------------------------------------------------------------------------------

Clause      1.   

Interpretation

   1 2.   

The Facilities

   40 3.   

Purpose

   42 4.   

Conditions Precedent

   43 5.   

Advances

   44 6.   

Repayment

   46 7.   

Cancellation and Prepayment

   49 8.   

Interest

   61 9.   

Payments

   64 10.   

Tax Gross-up and Indemnities

   66 11.   

Market Disruption

   69 12.   

Increased Costs

   71 13.   

Illegality and Mitigation

   72 14.   

Guarantee

   72 15.   

Representations and Warranties

   76 16.   

Undertakings

   83 17.   

Financial Covenants

   107 18.   

Default

   114 19.   

Facility Agent, Security Agent, Lead Arrangers and Lenders

   120 20.   

Fees

   125 21.   

Expenses

   126 22.   

Stamp Duties

   127 23.   

Indemnities

   127 24.   

Evidence and Calculations

   129 25.   

Amendments and Waivers

   129 26.   

Changes to the Parties

   131 27.   

Disclosure of Information

   137 28.   

Set-off

   138 29.   

Pro Rata Sharing

   138 30.   

Severability

   139 31.   

Counterparts

   139 32.   

Notices

   140 33.   

Language

   141 34.   

Jurisdiction

   142 35.   

Waiver of Immunity

   143 36.   

Waiver of Trial by Jury

   143 37.   

Governing Law

   143

 



--------------------------------------------------------------------------------

       

Schedule

     1.  

Original Parties

   144     Part 1   Original Guarantors    144     Part 2   Original Lenders and
Commitments    146 2.  

Conditions Precedent Documents

   149     Part 1   To be Delivered before the First Advance    149     Part 2  
To be Delivered by an Additional Guarantor    152 3.  

Mandatory Cost Formulae

   155 4.  

Form of Request and Cancellation Notice

   158     Part 1   Form of Request    158     Part 2   Form of Cancellation
and/or Prepayment Notice    159 5.  

Forms of Accession Documents

   161     Part 1   Novation Certificate    161     Part 2   Guarantor Accession
Agreement    163     Part 3   Form of Verification Letter    164 6.  

Form of Confidentiality Undertaking

   166     Part 1   Form of LMA Confidentiality Undertaking    166     Part 2  
Form of LSTA Confidentiality Undertaking    171 7.  

Security Documents

   176 8.  

Relevant Security Interests

   178 9.  

Relevant Financial Indebtedness

   179 10.  

Borrower Group Structure

   180 11.  

Shareholders’ Agreements

   181 Signatories    182

 



--------------------------------------------------------------------------------

THIS AGREEMENT originally dated 26th October, 2000 as amended and restated by
the Amendment Deed and as previously amended by the Amendment and Restatement
Agreement and by a series of letters during the period from 1st March, 2002 to
23rd July, 2003 and made

 

BETWEEN:

 

(1) UPC DISTRIBUTION HOLDING B.V. (UPC Distribution);

 

(2) UPC FINANCING PARTNERSHIP, a general partnership formed under the laws of
Delaware, United States and, as of the Signing Date, with its principal place of
business at 4643 South Ulster Street, Suite 1300, Denver, Colorado 80237, USA
(the US Borrower);

 

(3) THE COMPANIES identified as guarantors in Part 1 of Schedule 1 (Original
Guarantors) (the Original Guarantors);

 

(4) CHASE MANHATTAN plc, TD BANK EUROPE LIMITED, ABN AMRO BANK N.V., BANK OF
AMERICA INTERNATIONAL LIMITED, BNP PARIBAS, CIBC WORLD MARKETS plc, CRÉDIT
LYONNAIS, FORTIS BANK (NEDERLAND) N.V., and THE ROYAL BANK OF SCOTLAND plc as
lead arrangers (in this capacity, the Lead Arrangers);

 

(5) THE BANKS AND FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1
(Original Lenders and Commitments) as lenders (the Original Lenders);

 

(6) TD BANK EUROPE LIMITED and TORONTO DOMINION (TEXAS), INC., as facility
agents; and

 

(7) TD BANK EUROPE LIMITED as security agent for the Finance Parties (in this
capacity, the Security Agent).

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

Accounting Period in relation to any person means any period of approximately
three months or one year for which accounts of such person are required to be
delivered pursuant to this Agreement.

 

Acquisition means the acquisition, whether by one or a series of transactions,
(including, without limitation, by purchase, subscription or otherwise) of all
or any part of the share capital or equivalent of any company or other person
(including, without limitation, any partnership or joint venture) or any asset
or assets of any company or other person (including, without limitation, any
partnership or joint venture) constituting a business or separate line of
business of that company or other person.

 

Acquisition Business Plan means, in respect of an Acquisition, a business plan
for the Borrower Group (including the Target to be acquired) which has been
reviewed by Deloitte & Touche and which sets out the management plan for the
period from the date of the proposed Acquisition (taking into account the
Acquisition Cost of such Acquisition and

 

1



--------------------------------------------------------------------------------

financial projections relating to the Target) up to and including the last Final
Repayment Date and based on assumptions which are no more aggressive (when taken
as a whole) than those used in preparation of the Business Plan.

 

Acquisition Cost means, in relation to an Acquisition, the value of the
consideration for that Acquisition at the time of completion of the Acquisition
and for this purpose:

 

  (a) the value at the time of completion of the Acquisition of any
consideration to be paid or delivered after the time of completion of the
Acquisition will be determined in accordance with GAAP (provided that, for the
purposes only of sub-paragraph (c)(i) of the definition of “Permitted
Acquisition”, sub-paragraph (b)(i) of the definition of “Permitted Joint
Venture” and Clause 16.11(b)(ii) (Acquisitions and mergers) and the definition
of “Borrower Group Capitalisation” in Clause 17.1 (Financial definitions), the
value of any such deferred consideration shall only be included in the
calculation of the Acquisition Cost of an Acquisition at the time such deferred
consideration is paid or delivered);

 

  (b) if the entity acquired becomes a member of the Borrower Group as a result
of the Acquisition, the aggregate principal amount of Financial Indebtedness of
any entity acquired outstanding at the time of completion of the Acquisition
(including without limitation any Lending Transaction (as defined in Clause
16.14(f) (Loans and guarantees) made by a member of the Borrower Group in
connection with the relevant Acquisition) will be counted as part of the
consideration for that Acquisition;

 

  (c) if the entity acquired does not become a member of the Borrower Group as a
result of the Acquisition, the aggregate principal amount of Financial
Indebtedness of the entity acquired at the time of completion of the Acquisition
will be counted as part of the consideration for that Acquisition to the extent
of the aggregate principal amount of the payment and repayment obligations in
respect of such Financial Indebtedness assumed or guaranteed by any member of
the Borrower Group; and

 

  (d) subject to paragraphs (a), (b) and (c) above, the value at the time of
completion of the Acquisition of any non-cash consideration will be determined
in accordance with GAAP,

 

expressed in euros, if required, using the Agent’s Spot Rate of Exchange on the
date of completion of the Acquisition.

 

Additional Acquisition means a Majority Acquisition (as defined in paragraph (c)
of the definition of “Permitted Acquisition”) where the business of the acquired
entity or the business acquired, as the case may be:

 

  (a) is of the same nature as the business of the Borrower Group as at the
Effective Date; and

 

  (b) is carried out principally in Europe (other than Great Britain or
Germany).

 

Additional Facility has the meaning given in the New Facility Agreement.

 

Additional Facility Advance has the meaning given in the New Facility Agreement.

 

2



--------------------------------------------------------------------------------

Additional Guarantor means:

 

  (a) a Subsidiary of UPC Distribution; and

 

  (b) any UPC Distribution Holdco (other than UPC Holding),

 

which in each case becomes an Additional Guarantor in accordance with Clause
26.4 (Additional Obligors).

 

Additional Permitted Acquisition means an Acquisition permitted under paragraph
(d) of the definition of “Permitted Acquisition”.

 

Additional Prepayment Cap has been reached means an aggregate amount of at least
€600,000,000 has been applied by UPC Distribution in permanent prepayment and
cancellation of the Facilities and/or the New Facility under any of the
following clauses:

 

  (a) Clause 7.6A(a)(i) and (b)(i) (Mandatory prepayment from Third Party Debt
proceeds) of this Agreement;

 

  (b) clause 7.6A(a) and (b) (Mandatory prepayment from Third Party Debt
proceeds) of the New Facility Agreement;

 

  (c) Clause 7.5(c)(i) and (d)(i) (Mandatory prepayment from Excess Cash Flow
and Net Equity Proceeds) of this Agreement;

 

  (d) clause 7.5(d)(i) and (d)(ii) (Mandatory prepayment from Excess Cash Flow
and Net Equity Proceeds) of the New Facility Agreement;

 

  (e) Clause 7.3 (Voluntary prepayment) of this Agreement (including, for the
avoidance of doubt, a prepayment made from the proceeds of an Additional
Facility); and

 

  (f) clause 7.3 (Voluntary prepayment) of the New Facility Agreement
(including, for the avoidance of doubt, a prepayment made from the proceeds of
an Additional Facility).

 

Advance means a Facility A Advance, Facility B Advance or Facility C Advance.

 

Affiliate means, in respect of a person, a direct or indirect Subsidiary or
Holding Company of that person or any other person which is under common control
with that person (and for this purpose, control has the meaning given to it in
section 416 of the Income and Corporation Taxes Act 1988 in force as at the
Signing Date).

 

Agent means the Facility Agent or the Security Agent (or both), as the context
requires.

 

Agent’s Spot Rate of Exchange means the spot rate of exchange as determined by
the Facility Agent for the purchase of the relevant Optional Currency in the
London foreign exchange market with euros or US Dollars (or any other relevant
currency) (as applicable) at or about 11.00 a.m. on a particular day.

 

Amendment and Restatement Agreement means the amendment and restatement
agreement dated 16th January, 2004 between, inter alios, UPC Distribution and
the Facility Agents, on behalf of the Finance Parties, pursuant to which this
Agreement was amended and restated.

 

3



--------------------------------------------------------------------------------

Amendment Deed means the agreement dated on or around 24th June, 2004 between
UPC Distribution, the US Borrower, the Original Guarantors the Facility Agent
and the Security Agent, pursuant to which this Agreement was amended.

 

Amendment Fee Letter means the letter between the Facility Agent and UPC
Distribution dealing with the amendment fees payable to the Lenders in
connection with the Amendment and Restatement Agreement.

 

Anniversary means an anniversary of the Signing Date.

 

Annualised EBITDA has the meaning given to it in Clause 17.1 (Financial
definitions).

 

Anti-Terrorism Law means each of:

 

  (a) Executive Order No. 13224 of September 23, 2001 – Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the Executive Order);

 

  (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

 

  (c) the Money Laundering Control Act of 1986, Public Law 99-570; and

 

  (d) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

 

Approved Stock Options means any options, warrants, rights to purchase or other
equivalents (however designated) issued or granted by a member of the Borrower
Group to any former, present or future officers, consultants, directors and/or
employees of any member of the Borrower Group or its Associated Companies to
subscribe for share capital or similar rights of ownership in that member of the
Borrower Group provided that the maximum aggregate amount of such options,
warrants, rights to purchase or other equivalents (however designated) shall not
exceed (i) 8 per cent. of its issued share capital, in the case of Stipdon and
any Subsidiary of Stipdon (provided that the aggregate amount of such options,
warrants, rights to purchase or other equivalents issued by Stipdon and its
Subsidiaries does not exceed 8 per cent. of the issued share capital of Stipdon)
and (ii) 7.5 per cent. of its issued share capital or similar rights of
ownership, in the case of each other member of the Borrower Group.

 

Associated Company of a person means:

 

  (a) any other person which is directly or indirectly Controlled by, under
common Control with or Controlling such person; or

 

  (b) any other person owning beneficially and/or legally directly or indirectly
10 per cent. or more of the equity interest in such person or 10 per cent. of
whose equity is owned beneficially and/or legally directly or indirectly by such
person.

 

Auditors means KPMG or such other leading firm of independent and
internationally recognised accountants appointed by UPC Distribution as its
auditors for the purposes of preparing the audited consolidated accounts of UPC
Distribution.

 

4



--------------------------------------------------------------------------------

Belmarken means Belmarken Holding B.V., a private limited liability company
incorporated under the laws of The Netherlands and, as of the Signing Date, with
its registered office at Amsterdam and its business office at Boeing Avenue 53,
1119 PE Schiphol Rijk, Amsterdam, The Netherlands.

 

Beneficiaries has the meaning given to it in the Security Deed.

 

Borrower means each of UPC Distribution and the US Borrower.

 

Borrower Group means:

 

  (a) UPC Distribution and its Subsidiaries from time to time, excluding
Unrestricted Subsidiaries; and

 

  (b) the US Borrower.

 

Borrower Group Business Plan means, in respect of an Acquisition, a business
plan for the Borrower Group (including the Target to be acquired) which has been
certified by a director of UPC Distribution and which sets out the management
plan for the period from the date of the proposed Acquisition (taking into
account the Acquisition Cost of such Acquisition and financial projections
relating to the Target) up to and including the Final Maturity Date and based on
assumptions which are no more aggressive (when taken as a whole) than those used
in preparation of the Business Plan.

 

Break Costs means the amount (if any) by which:

 

  (a) the amount of interest (excluding the Margin and any Mandatory Costs)
which a Lender should have received for the period from the date of receipt of
all or any part of its participation in an Advance or Unpaid Sum to the last day
of the current Interest Period in respect of that Advance or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period,

 

exceeds:

 

  (b) the amount of interest which that Lender would be able to obtain by
placing an amount equal to the principal amount or Unpaid Sum received by it on
deposit with a leading bank in the London interbank market for a period starting
on the Business Day following receipt or recovery and ending on the last day of
the current Interest Period.

 

Business means any business of the Borrower Group:

 

  (a) that consists of the upgrade, construction, creation, development,
marketing, acquisition (to the extent permitted under this Agreement),
operation, utilisation and maintenance of networks that use existing or future
technology for the transmission, reception and delivery of voice, video and/or
other data (including networks that transmit, receive and/or deliver services
such as multi-channel television and radio, programming, telephony, Internet
services and content, high speed data transmission, video, multi-media and
related activities); or

 

  (b) that supports, is incidental to or is related to any such business; or

 

  (c) that comprises being a Holding Company of one or more persons engaged in
such business,

 

5



--------------------------------------------------------------------------------

and references to business or ordinary course of business shall be similarly
construed.

 

Business Day means:

 

  (a) day (other than a Saturday or Sunday) on which banks are open for general
business in:

 

  (i) London and Amsterdam;

 

  (ii) in relation to a transaction involving US Dollars, New York; and

 

  (iii) in relation to a transaction involving an Optional Currency, the
principal financial centre of the country of that Optional Currency; or

 

  (b) in relation to a rate fixing day or a payment date for euros, a TARGET
Day.

 

Business Plan means the business plan for the Borrower Group for the period from
the Effective Date to, as a minimum, the Final Maturity Date (as defined in the
New Facility Agreement) as provided to the Facility Agent prior to the Effective
Date.

 

Cancellation Notice means a notice of cancellation and/or prepayment
substantially in the form of Part 2 of Schedule 1 (Form of Cancellation and/or
Prepayment Notice).

 

Capital Expenditure means any expenditure which is or will be treated as a
capital expenditure in the audited consolidated financial statements of the
Borrower Group in accordance with GAAP.

 

Cash Flow means, for any period, as set out in the most recent relevant
management accounts of or in respect of the Target for that period, EBITDA of or
relating to the Target for such period:

 

  (a) minus Capital Expenditure of or relating to the Target for such period;

 

  (b) minus all Taxes actually paid and/or falling due for payment by or in
respect of the Target during such period;

 

  (c) minus the amount of all dividends, redemptions and other distributions
payable by the Target during such period on, or in respect of any of its share
capital not held by a member of the Borrower Group;

 

  (d) minus any increase or plus any decrease in working capital of or in
respect of the Target for such period;

 

  (e) minus the aggregate of Interest payable by or in respect of the Target
during such period; and

 

  (f) minus all extraordinary or exceptional items (including one off
restructuring costs) which were paid by the Target during such period on (net of
any cash proceeds of insurance or warranty claims which relate to such items)
and plus all extraordinary or exceptional items which were received by or in
respect of the Target during such period.

 

For the purposes of the above calculation no item shall be effectively deducted
or credited more than once.

 

6



--------------------------------------------------------------------------------

Cash Flow Hedging Agreement has the meaning given to it in Clause 16.17
(Hedging).

 

Cash Flow Positive means, in respect of any Acquisition, as at the date of the
Acquisition and for any prospective period, the sum of projected EBITDA of or
relating to the Target for such period:

 

  (a) minus projected Capital Expenditure of or in respect of the Target for
such period;

 

  (b) minus all Taxes projected as falling due and payable by or in respect of
the Target during such period;

 

  (c) minus the amount of all dividends, redemptions and other distributions
projected to be payable by the Target during such period on, or in respect of
any of its share capital not held by a member of the Borrower Group;

 

  (d) minus any projected increase or plus any projected decrease in or in
respect of working capital of or in respect of the Target for such period;

 

  (e) minus the amount of Interest projected to be payable by or in respect of
the Target during such period, plus any Interest that is projected to be
received by or in respect of the Target during such period;

 

  (f) minus all extraordinary or exceptional items (including one off
restructuring costs) which are projected to be paid by the Target during such
period on (net of any cash proceeds of insurance or warranty claims which relate
to such items) and plus all extraordinary or exceptional items which are
projected to be received by or in respect of the Target during such period; and

 

  (g) plus the amount of all Relevant Equity Injections (if any) (i) referred to
in sub-paragraphs (c)(i)(A) or (c)(i)(B) of the definition of Permitted
Acquisition or sub-paragraphs (b)(i)(A) or (b)(i)(B) of the definition of
Permitted Joint Venture and (ii) used to fund (or part fund) directly or
indirectly, an Additional Permitted Acquisition,

 

is greater than zero.

 

For the purposes of the above calculation no item shall be effectively deducted
or credited more than once and all items shall be calculated by reference to,
and in accordance with the principles used in preparation of, the relevant
Acquisition Business Plan.

 

Change of Control has the meaning given to it in Clause 7.4(a) (Change of
Control).

 

CNA means Cable Networks Austria Holding B.V., a private limited liability
company incorporated under the laws of The Netherlands and, as of the Signing
Date, with its registered office at Amsterdam and its business office at Boeing
Avenue 53, 1119 PE Schiphol Rijk, Amsterdam, The Netherlands.

 

Code means the United States Internal Revenue Code of 1986, as amended and any
rule or regulation issued thereunder from time to time in effect.

 

Commitments means the Facility A Commitments, Facility B Commitments and/or
Facility C Commitments.

 

7



--------------------------------------------------------------------------------

Confidentiality Undertaking means a confidentiality undertaking substantially in
the recommended form of either the LMA as set out in Part 1 of 0 (Form of LMA
Confidentiality Undertaking) or the LSTA as set out in Part 2 of Schedule 6 or
in any other form agreed between UPC Distribution and the Facility Agent.

 

Consultant means Booz Allen & Hamilton.

 

Consultant’s Report means the report dated on or about July 2000 from the
Consultant addressed to Chase Manhattan plc and TD Securities in relation to the
10 year business plan of UPC Distribution.

 

Control means the power of a person:

 

  (a) by means of the holding of shares or the possession of voting power in or
in relation to any other person; or

 

  (b) by virtue of any powers conferred by the articles of association or other
documents regulating any other person,

 

to direct or cause the direction of the management and policies of that other
person,

 

and Controlled and Controlling have a corresponding meaning.

 

Current Assets means, at any relevant time, the aggregate of the current assets
(excluding cash) of the Borrower Group at such time which would be included as
current assets in a consolidated balance sheet of the Borrower Group drawn up at
such time in accordance with GAAP.

 

Current Liabilities means, at any relevant time, the aggregate of the current
liabilities (excluding short term debt and overdrafts) of the Borrower Group at
such time which would be included as current liabilities in a consolidated
balance sheet of the Borrower Group drawn up at each time in accordance with
GAAP.

 

Dangerous Substance means any radioactive emissions and any natural or
artificial substance (whether in solid or liquid form or in the form of a gas or
vapour and whether alone or in combination with any other substance) which,
taking into account the concentrations and quantities present and the manner in
which it is being used or handled, it is reasonably foreseeable will cause harm
to man or any other living organism or damage to the Environment including any
controlled, special, hazardous, toxic, radioactive or dangerous waste.

 

Default means an Event of Default or any event or circumstances specified in
Clause 18 (Default) which would (with the expiry of a grace period or the giving
of notice) be an Event of Default.

 

Derby and EPG Agreements means:

 

  (a) the licence agreement dated 29th September, 2003 between, inter alios, UPC
Exploitation II B.V., UPC Exploitation Holding B.V., UPC and UPC Distribution
relating to the derby billing system and the electronic programming guide; and

 

  (b) the escrow agreement dated 29th September, 2003 on the deposit of sources
regarding the derby billing system and the electronic programming guide system
between UPC Exploitation II B.V., Allen & Overy and UPC Distribution.

 

8



--------------------------------------------------------------------------------

Derby and EPG Share Pledges means:

 

  (a) the share pledge dated 29th September, 2003 entered into between, inter
alios, UPC Distribution as pledgee and UPC Exploitation Holding B.V. as pledgor
relating to all of the shares in UPC Exploitation II B.V.; and

 

  (b) the share pledge dated 29th September, 2003 entered into between UPC
Distribution as pledgee and UPC as pledgor relating to all of the shares in UPC
Exploitation Holding B.V.

 

Designated Party means any person listed:

 

  (e) in the Annex to the Executive Order;

 

  (f) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or

 

  (g) in any successor list to either of the foregoing.

 

Distribution Business means:

 

  (a) the business of upgrading, constructing, creating, developing, acquiring,
operating, owning, leasing and maintaining cable television networks (including
for avoidance of doubt master antenna television, satellite master antenna
television, single and multi-channel microwave single or multi-point
distribution systems and direct-to-home satellite systems) for the transmission,
reception and/or delivery of multi-channel television and radio programming,
telephony and internet and/or data services to the residential markets; or

 

  (b) any business which is incidental to or related to and, in either case,
material to such business.

 

Dutch Banking Act means the Dutch Act on the Supervision of the Credit System
1992 (Wet toezicht Kredietwezen 1992), including the Dutch Exemption Regulation.

 

Dutch Exemption Regulation means the Exemption Regulation of the Minister of
Finance of 26th June, 2002 (Vrijstellingsregeling Wtk 1992), including the
Policy Guidelines.

 

Eastern Europe means Europe other than Western Europe.

 

Eastern European Acquisition means an acquisition (including, without
limitation, by purchase, subscription or otherwise) of:

 

  (a) all or any part of the share capital or equivalent of a person or company
(including, without limitation any partnership or joint venture) incorporated or
carrying on a material part of its business in Eastern Europe; or

 

  (b) any asset or assets constituting a business or separate line of business,
a material part of which is being carried on in Eastern Europe,

 

but excluding any such acquisition in relation to an entity which is a
Subsidiary of UPC on the Signing Date and is incorporated or carries on business
in Poland on the Signing Date.

 

EBITDA has the meaning given to it in Clause 17.1 (Financial definitions).

 

9



--------------------------------------------------------------------------------

Effective Date has the meaning given to it in the Amendment and Restatement
Agreement.

 

Environment means the media of air, water and land (wherever occurring) and in
relation to the media of air and water includes, without limitation, the air and
water within buildings and the air and water within other natural or man-made
structures above or below ground and any water contained in any underground
strata.

 

Environmental Claim means any claim by any person:

 

  (a) in respect of any loss or liability suffered or incurred by that person as
a result of or in connection with any violation of Environmental Law; or

 

  (b) that arises as a result of or in connection with Environmental
Contamination and that could give rise to any remedy or penalty (whether interim
or final) that may be enforced or assessed by private or public legal action or
administrative order or proceedings including, without limitation, any such
claim that arises from injury to persons or property.

 

Environmental Contamination means each of the following and their consequences:

 

  (a) any release, emission, leakage or spillage of any Dangerous Substance at
or from any site owned or occupied by any member of the Borrower Group into any
part of the Environment; or

 

  (b) any accident, fire, explosion or sudden event at any site owned or
occupied by any member of the Borrower Group which is directly caused by or
attributable to any Dangerous Substance; or

 

  (c) any other pollution of the Environment arising at or from any site owned
or occupied by any member of the Borrower Group.

 

Environmental Law means all legislation, regulations or orders (insofar as such
regulations or orders have the force of law) to the extent that it relates to
the protection or impairment of the Environment or the control of Dangerous
Substances (whether or not in force at the date of this Agreement) which are
capable of enforcement in any applicable jurisdiction by legal process.

 

Environmental Licence means any permit, licence, authorisation, consent, filing,
registration or other approval required by any Environmental Law.

 

ERISA means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

ERISA Affiliate means each trade or business, whether or not incorporated, that
would be treated as a single employer with any member of the Borrower Group
under section 414 of the United States Internal Revenue Code of 1986, as
amended. When any provision of this Agreement relates to a past event, the term
ERISA Affiliate includes any person that was an ERISA Affiliate of a member of
the Borrower Group at the time of that past event.

 

EURIBOR means in relation to any Advance or Unpaid Sum denominated in euros:

 

  (a) the applicable Screen Rate for deposits in the currency of the relevant
Advance or Unpaid Sum for a period equal or comparable to the required period at
or about 11.00 a.m. (Brussels time) on the applicable Rate Fixing Day; or

 

10



--------------------------------------------------------------------------------

  (b) if the rate cannot be determined under paragraph (a) above, the arithmetic
mean (rounded upwards, if necessary, to the nearest four decimal places) of the
respective rates, as supplied to the Facility Agent at its request, quoted by
the Reference Banks to leading banks for the offering of deposits in euros for
the required period in the London interbank market at or about 11.00 a.m. on the
Rate Fixing Day for such period,

 

and for the purposes of this definition, required period means the Interest
Period of an Advance or the period in respect of which EURIBOR falls to be
determined in relation to any Unpaid Sum.

 

€, euro or euros means the single currency of the Participating Member States.

 

Event of Default means an event specified as such in Clause 18 (Default).

 

Excess Cash Flow means the aggregate consolidated EBITDA of the Borrower Group
calculated for the most recently ended financial year (beginning with the
financial year ending on 31st December, 2004), as shown in the quarterly
management accounts delivered to the Facility Agent pursuant to Clause 16.2(b)
(Financial information) in respect of the financial quarter ending on 31st
December in any relevant year:

 

  (a) less:

 

  (i) any interest and other charges in respect of Financial Indebtedness of the
Borrower Group paid during such financial year;

 

  (ii) repayments and/or prepayments of any Financial Indebtedness of the
Borrower Group paid during such financial year; and

 

  (iii) capital expenditure of the Borrower Group incurred during such financial
year; and

 

  (b) either (i) plus any amount by which Net Working Capital at the
commencement of such financial year exceeds Net Working Capital at the close of
such financial year or, as appropriate, (ii) minus any amount by which Net
Working Capital at the end of such financial year exceeds Net Working Capital at
the beginning of such financial year.

 

For the purposes of this definition of “Excess Cash Flow”, Net Working Capital
means, at any time, the aggregate of the Current Assets of the Borrower Group at
such time less the aggregate of the Current Liabilities of the Borrower Group at
such time.

 

Existing Lender has the meaning given to it in Clause 26.2 (Transfers by
Lenders).

 

Facility means each of Facility A, Facility B and Facility C.

 

Facility A means the €750,000,000 revolving credit facility referred to in
Clause 2.1(a) (Facilities).

 

Facility A Advance means an advance made to UPC Distribution under Facility A.

 

Facility A Availability Period means the period from and including the Signing
Date up to and including the Facility A Final Maturity Date or such earlier date
on which the Total

 

11



--------------------------------------------------------------------------------

Facility A Commitments have been cancelled in full or such later date as all the
Lenders may agree in writing.

 

Facility A Commitment means:

 

  (a) in relation to an Original Lender, the amount in euros set opposite its
name under the heading “Facility A Commitment” in Part 2 of Schedule 1 (Original
Lenders and Commitments) and the amount of any other Facility A Commitment
transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount in euros of any Facility A
Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Facility A Final Maturity Date means 30th June, 2008 or, if that day is not a
Business Day, the preceding Business Day.

 

Facility A Lender means a Lender under Facility A.

 

Facility Agent means:

 

  (a) TD Bank Europe Limited in its capacity as facility agent under or in
connection with Facility A, Facility B or Facility C1;

 

  (b) Toronto Dominion (Texas), Inc., in its capacity as facility agent under or
in connection with Facility C2; or

 

  (c) both,

 

in each case as the context requires; provided that references in this Agreement
to Facility Agent which do not relate solely and specifically to Facility C2
shall be deemed to refer to TD Bank Europe Limited in its capacity as facility
agent under or in connection with the Facility.

 

Facility B means the €2,750,000,000 term loan facility referred to in Clause
2.1(b) (Facilities).

 

Facility B Advance means an advance made to UPC Distribution under Facility B.

 

Facility B Availability Period means the period from and including the Signing
Date up to and including 31st December, 2003 or such earlier date on which the
Total Facility B Commitments have been cancelled in full or such later date as
all the Lenders may agree in writing.

 

Facility B Commitment means:

 

  (a) in relation to an Original Lender, the amount in euros set opposite its
name under the heading “Facility B Commitment” in Part 2 of Schedule 1 (Original
Lenders and Commitments) and the amount of any other Facility B Commitment
transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount in euros of any Facility B
Commitment transferred to it in accordance with this Agreement,

 

12



--------------------------------------------------------------------------------

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Facility B Lender means a Lender under Facility B.

 

Facility C means the US$347,500,000 and €95,000,000 term loan facility referred
to in Clause 2.1(c) (Facilities).

 

Facility C Advance means a Facility C1 Advance or a Facility C2 Advance.

 

Facility C1 means the €95,000,000 term loan facility which forms a sub-tranche
of Facility C.

 

Facility C1 Advance means a euro-denominated advance made to UPC Distribution
under Facility C.

 

Facility C2 means the US$347,500,000 term loan facility which forms a
sub-tranche of Facility C.

 

Facility C2 Advance means a US Dollar-denominated advance made to the US
Borrower under Facility C.

 

Facility C Availability Period means the period from and including the Signing
Date up to and including the earlier of:

 

  (a) the first Utilisation Date under the Facilities; or

 

  (b) the date falling 30 days after the Signing Date,

 

or such earlier date on which the Total Facility C Commitments have been
cancelled in full or such later date as all the Lenders may agree in writing.

 

Facility C Commitment means, in relation to a Lender, the aggregate for the time
being of its:

 

  (a) Facility C1 Commitments; and

 

  (b) Facility C2 Commitments (translated into euros on the basis of:

 

  (i) (if and to the extent that any member of the Borrower Group has entered
into any currency Senior Hedging Agreement(s) in respect of a Facility C2
Advance) the rate at which any such Facility C2 Advance was swapped into euros;
and

 

  (ii) to the extent the Borrower Group has not entered into any currency Senior
Hedging Agreements in relation to Facility C2 Advances or the Facility C2
Commitments are undrawn, the Agent’s Spot Rate of Exchange on the Utilisation
Date).

 

Facility C1 Commitment means:

 

  (a) in relation to an Original Lender, the amount in euros set opposite its
name under the heading “Facility C1 Commitment” in Part 2 of Schedule 1
(Original Lenders and Commitments) and the amount of any other Facility C1
Commitment transferred to it under this Agreement; and

 

13



--------------------------------------------------------------------------------

  (b) in relation to any other Lender, the amount in euros of any Facility C1
Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Facility C2 Commitment means:

 

  (a) in relation to an Original Lender, the amount in US Dollars set opposite
its name under the heading “Facility C2 Commitment” in Part 2 of Schedule 1
(Original Lenders and Commitments) and the amount of any other Facility C2
Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Lender, the amount in US Dollars of any Facility
C2 Commitment transferred to it in accordance with this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Facility C Lender means a Lender under Facility C.

 

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

  (a) on or before the date it becomes a Lender; or

 

  (b) by not less than five Business Days’ notice,

 

as the office(s) through which it will perform all or any of its obligations
under this Agreement.

 

Fee Letter means each of:

 

  (a) the letter between Chase Manhattan plc, TD Bank Europe Limited, Cable
Networks Netherlands Holding B.V. and UPC dated 24th May, 2000 dealing with
underwriting fees;

 

  (b) the letter between the Facility Agent and the Borrowers dated on or about
the Signing Date dealing with agency fees; and

 

  (c) the Amendment Fee Letter,

 

in each case setting out the amount of various fees referred to in Clause 20
(Fees).

 

Final Repayment Date means:

 

  (a) when designated Facility B, 30th June, 2008; and

 

  (b) when designated Facility C, 31st March, 2009,

 

or in each case, if that day is not a Business Day, the immediately preceding
Business Day (and without any such designation means the Facility B Final
Repayment Date or the Facility C Final Repayment Date, as applicable).

 

Finance Document means this Agreement, a Security Document, the Security Deed, a
Fee Letter, a Guarantor Accession Agreement, the Syndication Letter, a Novation
Certificate, the Intercreditor Agreement and any other document designated in
writing as such by the Facility Agent and UPC Distribution.

 

14



--------------------------------------------------------------------------------

Finance Party means a Lead Arranger, a Lender, the Facility Agent or the
Security Agent.

 

Financial Indebtedness means, without double counting, indebtedness in respect
of:

 

  (a) money borrowed or raised and debit balances at banks;

 

  (b) any bond, note, loan stock, debenture or similar debt instrument;

 

  (c) acceptance or documentary credit facilities;

 

  (d) receivables sold or discounted (otherwise than on a non-recourse basis and
other than in the normal course of business for collection);

 

  (e) payments for assets acquired or services supplied deferred for a period of
over 180 days (or 360 days if such deferral is in accordance with the terms
pursuant to which the relevant assets were or are to be acquired or services
were or are to be supplied) after the relevant assets were or are to be acquired
or the relevant services were or are to be supplied;

 

  (f) finance leases and hire purchase contracts to the extent that they
constitute capital leases within the meaning of GAAP, provided that indebtedness
in respect of network leases shall only be included in this paragraph (f) for
the purposes of the definition of “Excess Cash Flow” and Clause 18.5 (Cross
default);

 

  (g) any other transaction (including without limitation forward sale or
purchase agreements) having the commercial effect of a borrowing or raising of
money or any of (b) to (f) above;

 

  (h) (for the purposes of Clause 18.5 (Cross default) only) any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked-to-market value shall be taken into
account); and

 

  (i) guarantees in respect of indebtedness of any person falling within any of
paragraphs (a) to (g) above (including for the avoidance of doubt, without
double counting, guarantees given by a member of the Borrower Group for the
indebtedness of the type falling within (a) to (g) above of another member of
the Borrower Group),

 

provided that indebtedness which has been cash-collateralised shall not be
included in any calculation of Financial Indebtedness to the extent so
cash-collateralised and indebtedness which is in the nature of equity (other
than redeemable shares) shall not be regarded as Financial Indebtedness.

 

GAAP means generally accepted accounting principles and practices in the United
States.

 

Guaranteed Document means each Finance Document, the High Yield Hedging
Agreements and the Senior Hedging Agreements.

 

Guarantor means each Original Guarantor and each Additional Guarantor.

 

Guarantor Accession Agreement means a deed in the form of 0 of Schedule 5
(Guarantor Accession Agreement), with such amendments as the Facility Agent may
approve or reasonably require (including, without limitation, any limitation on
the obligations of the

 

15



--------------------------------------------------------------------------------

relevant Additional Guarantor which has been approved by the Facility Agent
pursuant to Clause 26.4(a)(vi) (Additional Obligors)).

 

Hedging Counterparty means each High Yield Hedging Counterparty and each Senior
Hedging Counterparty.

 

High Yield Hedging Agreements has the meaning given to it in the Security Deed.

 

High Yield Hedging Bank means a Lender or its Affiliate or a “Lender” or its
“Affiliate” as defined in the New Facility Agreement which is or becomes a party
to the New Security Deed and/or the Security Deed as a High Yield Hedging Bank.

 

High Yield Hedging Counterparty means any member of the UGCE Borrower Group that
enters into a High Yield Hedging Agreement.

 

High Yield Notes means high yield debt securities or other instruments not
mandatorily convertible into equity, in each case issued by a company which is a
member of the UGCE Borrower Group.

 

Holding Company means, in relation to a person, an entity of which that person
is a Subsidiary.

 

Indentures means each of:

 

  (a) the indenture dated as of 30th July, 1999 between UPC and Citibank N.A. in
relation to US$735,000,000 12½ per cent. senior discount notes due 2009;

 

  (b) the indenture dated 5th February, 1998 between UGC and Firstar Bank of
Minnesota N.A. (the UGC Trustee) for the $1,375,000,000 10¾ per cent. senior
secured discount notes due 2009;

 

  (c) the indenture dated 15th April, 1999 between UGC and the UGC Trustee for
the $355,000,000 senior discount notes due 2009;

 

  (d) the indenture dated 30th July, 1999 between UPC and Citibank N.A. for the
$800,000,000 10 7/8 per cent. senior notes due 2009 and the €300,000,000 10 7/8
per cent. senior notes due 2009;

 

  (e) the indenture dated 29th October, 1999 between UPC and Citibank N.A. for
the $200,000,000 10 7/8 per cent. senior notes due 2007 and the €100,000,000
10 7/8 per cent. senior notes due 2007;

 

  (f) the indenture dated 29th October, 1999 between UPC and Citibank N.A. for
the $252,000,000 11¼ per cent. senior notes due 2009 and the €101,000,000 11 1/4
per cent. senior notes due 2009;

 

  (g) the indenture dated 29th October, 1999 between UPC and Citibank N.A. for
the $478,000,000 13 3/8 per cent. senior discount notes due 2009 and the
€191,000,000 13 3/8 per cent. senior discount notes due 2009;

 

  (h) the indenture dated 20th January, 2000 between UPC and Citibank N.A. for
the $300,000,000 11 1/2 per cent. senior notes due 2010;

 

16



--------------------------------------------------------------------------------

  (i) the indenture dated 20th January, 2000 between UPC and Citibank N.A. for
$600,000,000 11¼ per cent. senior notes due 2010 and the €200,000,000 11¼ per
cent. senior notes due 2010; and

 

  (j) the indenture dated 20th January, 2000 between UPC and Citibank N.A. for
the $1,000,000,000 13¾ per cent. senior discount notes due 2010,

 

in each case as in effect on the Signing Date.

 

Information Memorandum means the information memorandum dated June, 2000 as
updated by the information memorandum dated July, 2000 prepared in connection
with syndication of the Facilities, and as further updated, if applicable, by an
information memorandum to be prepared for the purposes of general syndication of
the Facilities.

 

Intellectual Property Rights means all know-how, patents, trade marks, designs
and design rights, trading names, copyrights (including any copyright in
computer software), database rights and other intellectual property rights
anywhere in the world (in each case whether registered or not and including all
applications for the same).

 

Interconnect Agreements means each interconnection agreement, network contract,
franchise agreement, telecommunications service agreement and any agreement of a
similar nature entered into by any member of the Borrower Group in connection
with the conduct of its business as may be permitted by the terms of this
Agreement (including any interconnect agreements maintained pursuant to Clause
16.20 (Inter-connection and chello)).

 

Intercreditor Agreement means the intercreditor deed entered into on or about
the date of the Amendment and Restatement Agreement between, among others, the
Facility Agents and the Security Agent, the facility agent and security agent
under the New Facility Agreement and UPC Distribution.

 

Interest has the meaning given to it in Clause 17.1 (Financial definitions).

 

Interest Date means the last day of an Interest Period.

 

Interest Period means each period determined in accordance with Clause 8
(Interest).

 

Lender means:

 

  (a) any Original Lender; and

 

  (b) any person which has become a New Lender (as defined in Clause 26.2
(Transfers by Lenders)) in accordance with Clause 26 (Changes to the Parties),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

LIBOR means in relation to any Advance or Unpaid Sum denominated in US Dollars
or in an Optional Currency (other than euros):

 

  (a) the applicable Screen Rate for deposits in the currency of the relevant
Advance or Unpaid Sum for a period equal or comparable to the required period at
or about 11.00 a.m. on the applicable Rate Fixing Day; or

 

17



--------------------------------------------------------------------------------

  (b) (if no Screen Rate is available for the required currency or required
period of that Advance or Unpaid Sum) the arithmetic mean (rounded upwards, if
necessary, to the nearest four decimal places) of the respective rates, as
supplied to the Facility Agent at its request, quoted by the Reference Banks to
leading banks for the offering of deposits in the required currency and for the
required period in the London interbank market at or about 11.00 a.m. on the
Rate Fixing Day for such period,

 

and for the purposes of this definition, required period means the applicable
Interest Period of an Advance or the period in respect of which LIBOR falls to
be determined in relation to any Unpaid Sum.

 

Licence means each approval, consent, authorisation and licence from, and all
filings, registrations and agreements with any governmental or regulatory
authority, in each case granted, issued, made or entered into pursuant to any
Telecommunications and Cable Law necessary in order to enable each member of the
Borrower Group to carry on its business as may be permitted by the terms of this
Agreement.

 

LMA means the Loan Market Association.

 

Majority Acquisition has the meaning given in paragraph (c) of the definition of
“Permitted Acquisition”.

 

Majority Facility C Lenders means, at any time Lenders the aggregate of whose
undrawn Facility C Commitments and participations in outstanding Facility C
Advances (calculated by reference to the Original Euro Amount of such Advances)
exceeds 66 2/3 per cent. of the undrawn Total Facility C Commitments and the
Original Euro Amount of outstanding Facility C Advances.

 

Majority Lenders means, at any time Lenders the aggregate of whose undrawn
Facility A Commitments, undrawn Facility B Commitments and undrawn Facility C
Commitments and participations in outstanding Facility A Advances, Facility B
Advances and Facility C Advances (calculated by reference to the Original Euro
Amount of such Advances) exceeds 662/3 per cent. of the aggregate undrawn Total
Facility A Commitments, undrawn Total Facility B Commitments, undrawn Total
Facility C Commitments and the Original Euro Amount of outstanding Advances.

 

Management Fees means any management, consultancy or similar fees payable by any
member of the Borrower Group to any Restricted Person.

 

Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 3 (Mandatory Cost Formulae).

 

Margin means, in relation to an Advance at any time, the percentage rate per
annum determined to be the Margin applicable to that Advance in accordance with
Clause 14.10 (Margin).

 

Material Adverse Effect means any event or circumstance which has a material
adverse effect on the ability of the Obligors (taken as a whole) to perform
their payment or other material obligations under any of the Finance Documents.

 

Material Contracts means:

 

  (a) the Interconnect Agreements;

 

18



--------------------------------------------------------------------------------

  (b) the agreement between chello Broadband N.V. and UPC Distribution
documenting the arrangement under which chello Broadband N.V. and UPC
Distribution share the subscriber revenues generated from the chello broadband
internet service;

 

  (c) the Priority Pledge;

 

  (d) the Derby and EPG Pledges;

 

  (e) the Derby and EPG Agreements;

 

  (f) the Shareholders’ Agreements, as from time to time amended, varied,
restated or replaced, in each case in a manner that does not constitute an Event
of Default under Clause 18.18 (Material Contracts); and

 

  (g) each other agreement agreed as such by the Facility Agent and UPC
Distribution.

 

Material Subsidiary means any Subsidiary of UPC Distribution which accounts for
more than five per cent. of one or more of:

 

  (a) the book value of the consolidated assets of the Borrower Group; or

 

  (b) the consolidated revenues of the Borrower Group; or

 

  (c) consolidated EBITDA of the Borrower Group,

 

all as shown in the financial statements most recently delivered under Clause
16.2(a) or (b) (Financial information) (except that for purposes of determining
the consolidated revenues and consolidated EBITDA of the Borrower Group in
respect of the financial statements delivered under Clause 16.2(b) (Financial
information), the respective amounts of such revenues and such EBITDA shall
equal two times the consolidated revenues and consolidated EBITDA, respectively,
of the Borrower Group during the relevant Ratio Period ending on the date to
which such financial statements are prepared).

 

If a Subsidiary which is not a Material Subsidiary on the basis of the most
recent such financial statements most recently delivered receives on any date
(the Relevant Date) a transfer of assets or the right to receive any revenues or
other earnings which, taken together with the existing assets or, as the case
may be, revenues or earnings of that Subsidiary, would satisfy either of the
tests in paragraphs (a), (b) or (c) above, then that Subsidiary shall also be a
Material Subsidiary on and from the Relevant Date. If a Material Subsidiary
disposes of any assets or the right to receive any revenues or earnings such
that it would on the basis of the most recent such financial statements most
recently delivered cease to be a Material Subsidiary, then it shall be excluded
as a Material Subsidiary on and from the date it makes such disposal.

 

Mid-Interest Period Transfer means an assignment, transfer or novation by an
Existing Lender of all or any of its rights and/or obligations in respect of an
Advance under this Agreement in accordance with Clause 26.2 (Transfers by
Lenders) where such assignment, transfer or novation:

 

  (a) includes the assignment or transfer of the right to receive an amount of
principal and interest under this Agreement; and

 

  (b) is made on a day other than the last day of an Interest Period.

 

19



--------------------------------------------------------------------------------

Necessary Authorisations means all material approvals, consents, authorisations
and licences (other than the Licences) from, all rights granted by and all
filings, registrations and agreements with, any government or other regulatory
authority necessary in order to enable each member of the Borrower Group to
carry on its business as may be permitted by the terms of this Agreement as
carried on by it at the relevant time.

 

Net Equity Proceeds means any cash proceeds (net of issue expenses) received by
or for the account of a member of UGCE Borrower Group from any issued securities
constituting or convertible or exchangeable (with or without conditions) into,
share capital of that member of the UGCE Borrower Group (but excluding any
proceeds received from an issue of Relevant Convertible Preference Shares).

 

Net Proceeds means the aggregate cash (or cash equivalent) proceeds received by
any member of the Borrower Group in consideration for or otherwise in respect of
a relevant disposal, net of all Taxes applicable on, or to any gain resulting
from, that disposal and of all reasonable costs, fees and expenses properly
incurred by continuing members of the Borrower Group in arranging and effecting
that disposal.

 

Network means the networks operated from time to time by any member of the
Borrower Group pursuant to the Licences and in accordance with this Agreement.

 

New Lender has the meaning given to it in Clause 26.2 (Transfers by Lenders).

 

New Beneficiaries means the Beneficiaries as defined in the New Security Deed.

 

New Facility means the €1,072,000,000 secured credit facility provided pursuant
to the New Facility Agreement, consisting of the New Facility D and the
Additional Facility.

 

New Facility D means “Facility D” as defined in the New Facility Agreement.

 

New Facility Agreement means the €1,072,000,000 secured credit agreement between
TD Bank Europe Limited as facility agent, UPC Distribution as borrower, the New
Facility Lenders and others dated on or about January, 2004.

 

New Facility Borrower means a Borrower as defined in the New Facility Agreement.

 

New Facility Lender means a Lender as defined in the New Facility Agreement.

 

New Finance Document means a Finance Document as defined in the New Facility
Agreement.

 

New Security Deed means the security deed entered into on or about the date of
the Amendment and Restatement Agreement between, among others, each Obligor, the
facility agent and security agent under the New Facility Agreement, the New
Facility Lenders, the High Yield Hedging Banks and each Subordinated Creditor
and includes each Deed of Accession (as defined in the New Security Deed)
entered into in relation to the New Security Deed.

 

New Security Document means:

 

  (a) the Security Documents as defined in paragraph (a) of the definition of
“Security Documents” in the New Facility Agreement; and

 

20



--------------------------------------------------------------------------------

  (b) any other Security Document as defined in paragraph (b) of the definition
of “Security Documents” in the New Facility Agreement, provided that the
Security Interest(s) granted under any such Security Document are simultaneously
granted on the same terms (save for variations directly attributable to the
identity of the parties and the loan amounts) to the Security Agent on behalf of
the Beneficiaries to secure the Secured Obligations (as defined in the Security
Deed).

 

non-Distribution Business Assets has the meaning given to it in Clause
16.10(b)(ix) (Disposals).

 

Noos Acquisition means the acquisition by MediaRéseaux S.A. of the entire issued
share capital of Suez Lyonnaise Telecom S.A. in accordance with the purchase
agreement dated 15 March 2004 between, among others, Suez S.A. as seller and
MediaRéseaux S.A. as buyer and as permitted under the terms of this Agreement
for consideration in an amount of up to €660,000,000, together with the issue by
MediaRéseaux S.A. to Suez S.A. of shares constituting not more than 20 per cent.
of its issued share capital.

 

Norwegian Kroner means the lawful currency of Norway for the time being.

 

Novation Certificate has the meaning given to it in Clause 26.3(a)(i) (Procedure
for novations).

 

Obligor means a Borrower or a Guarantor including, for the purposes of Clause 18
(Default), any Subsidiary of UPC Distribution that is required to become a
Guarantor under Clause 26.4 (Additional Obligors) but has not yet become a
Guarantor.

 

Obligor Pledge of Shareholder Loans means the deeds of pledge of shareholder
loans entered into between certain Obligors and the Security Agent listed in
sub-paragraphs 3(a), (c), (d), (e), (f) and (g) of Schedule 7 (Security
Documents) and any other deed of pledge of shareholder loans in substantially
the same form entered into by an Obligor pursuant to any such deed of pledge or
Clause 16.14(a) (Loans and guarantees) or Clause 26.4 (Additional Obligors).

 

Obligors’ Framework Agreement means the Framework Agreement (as defined in any
Obligor Pledge of Shareholder Loans).

 

Optional Currency means Norwegian Kroner, Swedish Kroner or any other currency
readily available in the amount required and freely convertible into euros in
the European interbank market on the relevant Rate Fixing Day and the relevant
Utilisation Date and approved by the Facility Agent (acting on the instructions
of all the Facility A Lenders) on or prior to receipt by the Facility Agent of
the relevant Request for a Facility A Advance denominated in that currency.

 

Original Borrower Group Financial Statements means the financial statements of
the Borrower Group for the Accounting Period ended 31st March, 2000 (comprising
the unaudited compiled financial statements of each of the Obligors for the
Accounting Period ended 31st March, 2000 and a combination of those financial
statements).

 

Original Euro Amount means:

 

  (a) the principal amount of a Facility A Advance, Facility B Advance or
Facility C Advance (as applicable) denominated in euros; or

 

21



--------------------------------------------------------------------------------

  (b) the principal amount of a Facility A Advance, Facility B Advance or
Facility C Advance (as applicable) denominated in any other currency, translated
into euros on the basis of the Agent’s Spot Rate of Exchange on the date of
receipt by the Facility Agent of the Request for the relevant Advance (in the
case of a Facility A Advance or a Facility B Advance) or on the Utilisation Date
(in the case of a Facility C2 Advance).

 

Participating Member State means a member state of the European Community that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community for Economic Monetary Union.

 

Party means a party to this Agreement.

 

Permitted Acquisition means:

 

  (h) [intentionally left blank]

 

  (i) any Acquisition of a member of the Borrower Group by any other member of
the Borrower Group as part of the solvent reorganisation of the Borrower Group;
or

 

  (j) any Acquisition where, upon completion of the Acquisition, the person
acquired will be a Subsidiary of UPC Distribution or where UPC Distribution or
one of its Subsidiaries which is a member of the Borrower Group will own
directly or indirectly greater than a 50 per cent. interest in the asset or
assets constituting the acquired business (a Majority Acquisition) and where:

 

  (i) the Acquisition Cost of that Majority Acquisition, when aggregated with
the Acquisition Cost of all Majority Acquisitions made since the Signing Date,
but deducting:

 

  (A) the amount of any such Acquisition Cost which has been directly or
indirectly funded (whether before, at or after the time of completion of the
Acquisition) by the proceeds of a Relevant Equity Injection (other than any
Relevant Equity Injection referred to in sub- paragraph (c)(i)(B) or paragraph
(c)(i)(l) below);

 

  (B) the amount of any such Acquisition Cost which has been directly funded (in
whole or in part) by the proceeds of a drawing under Facility A, provided that
such deduction shall only be made to the extent that, prior to the date of the
Majority Acquisition, the outstandings under Facility A were reduced out of the
proceeds of a Relevant Equity Injection (and excluding the amount of any such
reduction of outstandings under Facility A to the extent that Facility A has
previously been drawn for the purposes of funding (in whole or in part) a
Permitted Acquisition) and further provided that, at the time such reduction was
made, UPC Distribution delivered to the Facility Agent a certificate signed by
two managing directors or the sole managing director of UPC Distribution
certifying:

 

  I. that the amount of the reduction was funded from a Relevant Equity
Injection; and

 

22



--------------------------------------------------------------------------------

  II. that UPC Distribution intended to draw an amount up to such amount under
Facility A following the date of the reduction in order to fund a Permitted
Acquisition;

 

  (C) the Acquisition Cost of all such Majority Acquisitions of any entity in
which a member of the Borrower Group has an ownership interest at the Signing
Date or acquired an ownership interest pursuant to the Restructuring;

 

  (D) the Acquisition Cost of any Acquisition constituting a Majority
Acquisition made pursuant to paragraph (b) above; and

 

  (E) the Acquisition Cost of the Acquisition of one or more cable television
networks in the Netherlands, as disclosed in writing to the Facility Agent
before the Signing Date, and/or any business which is incidental or related
thereto, in an aggregate amount that does not exceed €60,000,000; and

 

  (F) the amount of any such Acquisition Cost which has been directly funded (in
whole or in part) by the proceeds of an Advance under Facility A, provided that
such deduction shall only be made if and to the extent that:

 

  (I) the outstandings under Facility A are subsequently reduced out of the
proceeds of an Additional Facility Advance by an amount up to the amount of that
Facility A Advance; or

 

  (II) prior to the date of the Acquisition, the outstandings under Facility A
were reduced out of the proceeds of an Additional Facility (and excluding the
amount of Facility A available to fund the Acquisition to the extent that
Facility A has previously been drawn for the purposes of funding (in whole or in
part) an Acquisition) and further provided that, at the time that such reduction
was made, UPC Distribution delivered to the Facility Agent a certificate signed
by two managing directors or the sole managing director of UPC Distribution
certifying:

 

  (y) that the amount of the reduction was funded from an Additional Facility
Advance; and

 

  (z) that UPC Distribution intended to draw an amount up to such amount under
Facility A following the date of reduction in order to fund such Acquisition,

 

does not exceed:

 

  (1)

the sum of (x) €250,000,000 and (y) an amount equal to the proceeds of all
Relevant Equity Injections made since the Effective Date, to the extent only
that the proceeds of such Relevant Equity Injection have been applied to
permanently prepay and cancel the outstandings under Facility A, Facility B,
Facility C or New Facility D since the Effective Date provided that, at the time
that any such prepayment and cancellation was made, UPC Distribution delivered
to the

 

23



--------------------------------------------------------------------------------

 

Facility Agent a certificate signed by two managing directors or the sole
managing director of UPC Distribution certifying that the amount of the
prepayment and cancellation was funded from a Relevant Equity Injection; or

 

  (2) in the case of the UPC Polska Acquisition, and subject always to
sub-paragraph (1) above, the aggregate principal amount of any debt securities
issued by UPC Polska in connection with the UPC Polska Restructuring (together
with any interest owing in respect of such debt securities and all reasonable
administrative costs incurred directly in relation to the repayment of such debt
securities);

 

  (ii) if the higher of the Acquisition Cost and the book value of any Majority
Acquisition (or, where an opinion confirming the fairness of the relevant
Majority Acquisition from a financial point of view has been issued by an
independent third party, the Acquisition Cost of any Majority Acquisition):

 

  (A) is greater than €100,000,000 and no more than €150,000,000, UPC
Distribution delivers a certificate to the Facility Agent signed by two managing
directors or the sole managing director, as the case may be, of UPC Distribution
and certifying; or

 

  (B) is greater than €150,000,000, UPC Distribution delivers to the Facility
Agent financial projections based on assumptions which are no more aggressive
(when taken as a whole) than those used in the preparation of the Business Plan
which demonstrate,

 

that the Borrowers will be in compliance with Clause 6 (Repayment) and the
undertakings set out in Clause 17 (Financial Covenants) for the period from
completion of the Acquisition (taking into account the Acquisition Cost of such
Majority Acquisition (but deducting from that Acquisition Cost the value of any
consideration referred to in paragraph (a) of the definition of “Acquisition
Cost”) and financial projections relating to the acquired business or asset(s))
to the last Final Repayment Date;

 

  (iii) the business of the acquired entity or the business acquired, as the
case may be, is of the same nature as the business of the Borrower Group as at
the Signing Date and is carried out principally in Europe;

 

  (iv) in the case of any Majority Acquisition where the Acquisition Cost is
€40,000,000 or greater, UPC Distribution delivers to the Facility Agent a
Borrower Group Business Plan and an Acquisition Business Plan which:

 

  (A) (in the case of the Acquisition Business Plan) must contain cash flow
projections which show that the Target will be Cash Flow Positive (taking into
account the amount of any Relevant Equity Injection referred to in sub-paragraph
(c)(i)(A) and (c)(i)(B) above) at the date of the proposed Majority Acquisition
and on the last day of each financial quarter from such date up to and including
the last Final Repayment Date; and

 

  (B)

(in the case of the Borrower Group Business Plan) in relation to any Majority
Acquisition completed prior to 31st December, 2006, must contain cash flow
projections which show that the sum of the

 

24



--------------------------------------------------------------------------------

 

undrawn Total Facility A Commitments and Unrestricted Cash, taking into account
the proposed Majority Acquisition, is projected to be greater than €100,000,000
on 31st December, 2006;

 

  (v) UPC Distribution delivers to the Facility Agent the most recent six-months
management accounts or, in the case of the Noos Acquisition five months
management accounts of or relating to the Target, together with a certificate
signed by two managing directors or the sole managing director, as the case may
be, of UPC Distribution certifying the amount of the Cash Flow of the Target for
the most recent six months or, in the case of the Noos Acquisition, five months
of, or relating to, the Target and setting out the supporting calculations;

 

  (vi) no Default has occurred and is continuing or would be caused by the
Majority Acquisition; and

 

  (vii) the Acquisition Cost of that Majority Acquisition is not funded from the
proceeds of an advance drawn by a New Facility Borrower under the Additional
Facility; or

 

  (k) any Additional Acquisition where:

 

  (i) UPC Distribution delivers to the Facility Agent the most recent six-months
management accounts or, in the case of the Noos Acquisition five months
management accounts of the Target, together with a certificate, signed by two
managing directors or the sole managing director of UPC Distribution, which
certifies that the ratio of Senior Debt to Annualised EBITDA (including any
Senior Debt as at the last day of that six (or, in the case of the Noos
Acquisition, five) month period used to fund the Acquisition Cost of that
Additional Acquisition) for the most recent six months or, in the case of the
Noos Acquisition, five months set out in the most recent management accounts of
the Target is:

 

  (A) less than 4.0:1; or

 

  (B) at least 1.0 (one) times lower than the ratio of Senior Debt to Annualised
EBITDA of the Borrower Group for the most recent Ratio Period, as shown in the
most recent set of financial statements delivered under Clause 16.2(a) or (b)
(Financial information); and

 

  (ii) UPC Distribution delivers to the Facility Agent a Borrower Group Business
Plan and an Acquisition Business Plan which, in the case of any Additional
Acquisition where the Acquisition Cost is €25,000,000 or greater, must (in the
case of the Acquisition Business Plan) contain cash flow projections which show
that the Target will be Cash Flow Positive (taking into account the amount of
any Relevant Equity Injection that has been applied to fund the Acquisition Cost
(directly or indirectly)) at the date of the proposed Additional Acquisition and
on the last day of each financial quarter from such date up to and including the
last Final Repayment Date;

 

  (iii)

UPC Distribution delivers to the Facility Agent the most recent six-months
management accounts or, in the case of the Noos Acquisition five months
management accounts of or relating to the Target, together with a certificate
signed by two managing directors or the sole managing director, as the case may
be, of UPC Distribution certifying the amount of the Cash Flow of the Target for
the most recent

 

25



--------------------------------------------------------------------------------

 

six months or, in the case of the Noos Acquisition, five months of, or relating
to, the Target and setting out supporting calculations;

 

  (iv) no Default has occurred and is continuing or would be caused by the
Additional Acquisition; and

 

  (v) the Acquisition Cost of that Additional Acquisition is funded (in whole or
in part) by:

 

  (A) one or more advances drawn by UPC Distribution under an Additional
Facility; or

 

  (B) a Facility A Advance provided, prior to the date of the Additional
Acquisition, the outstandings under Facility A were reduced out of the proceeds
of an Additional Facility (and excluding the amount of Facility A available to
fund the Additional Acquisition to the extent that Facility A has previously
been drawn for the purposes of funding (in whole or in part) an Additional
Acquisition) and further provided that, at the time that such reduction was
made, UPC Distribution delivered to the Facility Agent a certificate signed by
two managing directors or the sole managing director of UPC Distribution
certifying:

 

  (a) that the amount of the reduction was funded from an Additional Facility
Advance; and

 

  (b) that UPC Distribution intended to draw an amount up to such amount under
Facility A following the date of reduction in order to fund such Additional
Acquisition,

 

  (vi) and any balance of the Acquisition Cost not funded by drawings under an
Additional Facility or Facility A (as described in sub-paragraph (B) above) are
funded directly or indirectly by one or more Relevant Equity Injections.

 

All references in this definition to euro or € shall, where applicable, mean the
equivalent in any other currency, converted to euro, based on the Agent’s Spot
Rate of Exchange at the relevant time.

 

Permitted Borrower Group Guarantee Facilities means the guarantee facilities
under which UPC Distribution and/or any of its Subsidiaries can draw guarantees
up to a maximum aggregate principal amount of €10,000,000.

 

Permitted Borrower Group Revolving Credit Facility means the revolving credit
facility to be entered into after the date of the Amendment Deed by UPC
Distribution as borrower, under which UPC Distribution can borrow revolving
advances for general corporate and working capital purposes of the Borrower
Group up to a maximum principal amount of €10,000,000.

 

Permitted Business means the carrying on of the Business in Europe.

 

Permitted Financial Indebtedness has the meaning given to it in Clause 16.12(b)
(Restrictions on Financial Indebtedness).

 

26



--------------------------------------------------------------------------------

Permitted Joint Venture means:

  (a) any Acquisition referred to in paragraph (b) of the definition of
“Permitted Acquisition” and any Acquisition as a result of a reorganisation of a
person that is not a Subsidiary of UPC Distribution but in which a member of the
Borrower Group has an interest, provided that such reorganisation does not
result in an overall increase in the value of the Borrower Group’s interest in
that person, other than adjustments to the basis of any member of the Borrower
Group’s interest in accordance with GAAP; or

  (b) any Acquisition where, upon completion of the Acquisition, the person
acquired will not be a Subsidiary of UPC Distribution or where UPC Distribution
or one of its Subsidiaries which is a member of the Borrower Group will own
directly or indirectly no more than a 50 per cent. interest in the asset or
assets constituting the acquired business (a JV Minority Acquisition) and where:

  (i) the Acquisition Cost of that JV Minority Acquisition, when aggregated with
the Acquisition Cost of all JV Minority Acquisitions made since the Signing
Date, but deducting:

 

  (A) the amount of any such Acquisition Cost which has been directly or
indirectly funded (whether before, at or after, the time of completion of the
Acquisition) by the proceeds of a Relevant Equity Injection (other than any
Relevant Equity Injection referred to in sub-paragraph (b)(i)(B) or
sub-paragraph (b)(i)(1) below);

 

  (B) the amount of any such Acquisition Cost which has been directly funded (in
whole or in part) by the proceeds of a drawing under Facility A, provided that
such deduction shall only be made to the extent that, prior to the date of the
JV Minority Acquisition, the outstandings under Facility A were reduced out of
the proceeds of a Relevant Equity Injection (and excluding the amount of any
such reduction of outstandings under Facility A to the extent that Facility A
has previously been drawn for the purposes of funding (in whole or in part) a
Permitted Joint Venture) and further provided that, at the time such reduction
was made, UPC Distribution delivered to the Facility Agent a certificate signed
by two managing directors or the sole managing director of UPC Distribution
certifying:

 

  I. that the amount of the reduction was funded from a Relevant Equity
Injection; and

 

  II. that UPC Distribution intended to draw an amount up to such amount under
Facility A following the date of the reduction in order to fund a Permitted
Joint Venture;

 

  (C) the Acquisition Cost of all such JV Minority Acquisitions of any entity in
which a member of the Borrower Group has an ownership interest at the Signing
Date or acquired an ownership interest pursuant to the Restructuring; and

 

  (D)

the Acquisition Cost of any Acquisition constituting a JV Minority Acquisition
made pursuant to paragraph (a) above,

 

27



--------------------------------------------------------------------------------

 

does not exceed:the sum of (x) €250,000,000 and (y) an amount equal to the
proceeds of all Relevant Equity Injections made since the Effective Date, to the
extent only that the proceeds of such Relevant Equity Injection have been
applied to permanently prepay and cancel the outstandings under Facility A,
Facility B, Facility C or New Facility D since the Effective Date provided that,
at the time that any such prepayment and cancellation was made, UPC Distribution
delivered to the Facility Agent a certificate signed by two managing directors
or the sole managing director of UPC Distribution certifying that the amount of
the prepayment and cancellation was funded from a Relevant Equity Injection;

 

  (ii) if the higher of the Acquisition Cost and the book value of any JV
Minority Acquisition (or, where an opinion confirming the fairness of the
relevant JV Minority Acquisition from a financial point of view has been issued
by an independent third party, the Acquisition Cost of any JV Minority
Acquisition):

 

  (A) is greater than €50,000,000, UPC Distribution delivers a certificate to
the Facility Agent signed by two managing directors or the sole managing
director, as the case may be, of UPC Distribution and certifying; or

 

  (B) is greater than €100,000,000, UPC Distribution delivers to the Facility
Agent financial projections based on assumptions which are no more aggressive
(when taken as a whole) than those used in the preparation of the Business Plan
which demonstrate,

 

that the Borrowers will be in compliance with Clause 6 (Repayment) and the
undertakings set out in Clause 17 (Financial Covenants) for the period from
completion of the JV Minority Acquisition (taking into account the Acquisition
Cost of such JV Minority Acquisition (but deducting from that Acquisition Cost
the value of any consideration referred to in paragraph (a) of the definition of
“Acquisition Cost”) and financial projections relating to the acquired business
or asset(s)) to the last Final Repayment Date;

 

  (iii) the business of the acquired entity or the business acquired, as the
case may be, is of the same nature as the business of the Borrower Group as at
the Signing Date and is carried out principally in Europe;

 

  (iv) in the case of any JV Minority Acquisition where the Acquisition Cost is
€40,000,000 or greater, UPC Distribution delivers to the Facility Agent a
Borrower Group Business Plan and an Acquisition Business Plan which:

 

  (A) (in the case of the Acquisition Business Plan) must contain cash flow
projections which show that the Target will be Cash Flow Positive (taking into
account the amount of any Relevant Equity Injection referred to in sub-paragraph
(b)(i)(A) and (b)(i)(B) above) at the date of the proposed JV Minority
Acquisition and on the last day of each financial quarter from such date up to
and including the last Final Repayment Date; and

 

  (B)

(in the case of the Borrower Group Business Plan) in relation to any JV Minority
Acquisition completed prior to 31st December, 2006, must contain cash flow
projection which show that the sum of the

 

28



--------------------------------------------------------------------------------

 

undrawn Total Facility A Commitments and Unrestricted Cash, taking into account
the proposed JV Minority Acquisition, is projected to be greater than
€100,000,000 on 31st December, 2006;

 

  (v) UPC Distribution delivers to the Facility Agent the most recent six-months
management accounts or, in the case of the Noos Acquisition five months
management accounts of or relating to the Target, together with a certificate
signed by two managing directors or the sole managing director, as the case may
be, of UPC Distribution certifying the amount of the Cash Flow of the Target for
the most recent six months or, in the case of the Noos Acquisition, five months
of, or relating to, the Target and setting out the supporting calculations;

 

  (vi) no Default has occurred and is continuing or would be caused by the JV
Minority Acquisition; and

 

  (vii) the Acquisition Cost of that JV Minority Acquisition is not funded from
the proceeds of an advance drawn by a New Facility Borrower under the Additional
Facility.

 

Permitted Payment has the meaning given to it in Clause 16.13(c) (Restricted
Payments).

 

Permitted Security Interest means:

 

  (a) any Security Interest arising hereunder or under any Security Document;

 

  (b) any Security Interest arising under any New Security Document;

 

  (c) any liens arising in the ordinary course of business by way of contract
which secure indebtedness under any agreement for the supply of goods or
services in respect of which payment is not deferred for more than 180 days (or
360 days if such deferral is in accordance with the terms pursuant to which the
relevant goods were acquired or services were provided);

 

  (d) any Security Interest imposed by any taxation or governmental authority in
respect of amounts which are being contested in good faith and not yet payable
and for which adequate reserves have been set aside in the books of the Borrower
Group (or, as the case may be, UPC Distribution Holdco) in respect of the same
in accordance with GAAP;

 

  (e) any Security Interests approved in writing by the Agent (acting on the
instructions of the Majority Lenders);

 

  (f) any Security Interest in favour of any bank incurred in relation to any
cash management arrangements;

 

  (g) rights of set-off arising in the ordinary course of business;

 

  (h)

any Security Interest securing any Financial Indebtedness referred to in Clause
16.12(b)(xi) (Restrictions on Financial Indebtedness), provided that (A) such
Security Interest was not created in contemplation of the acquisition of such
company, (B) the debt secured by such Security Interest is not increased beyond
that secured at the date the company in question is acquired and such Security
Interest

 

29



--------------------------------------------------------------------------------

 

secures only that debt and (C) such Encumbrance is discharged within 12 months
of completion of the relevant acquisition;

 

  (i) any Security Interest over non-Distribution Business Assets referred to in
Clause 16.12(b)(xii) (Restrictions on Financial Indebtedness), securing
Financial Indebtedness described therein or any other obligation in respect of
such non-Distribution Business Assets;

 

  (j) the Security Interest arising under the deed of pledge and deed of
mortgage (the KTA Pledge and Mortgage) that was granted to the Municipality of
Amsterdam by Kabletelevise Amsterdam B.V. (KTA) on 8th May, 2002 under the
agreement between the Municipality of Amsterdam and KTA in respect of the
construction, maintenance and operation of a cable network in the Municipality
of Amsterdam provided that no material changes are made to the terms of the KTA
Pledge and Mortgage;

 

  (k) Security Interests arising under agreements entered into in the ordinary
course of business relating to (i) network leases or (ii) the leasing of (A)
buildings; (B) cars; and (C) other operational equipment;

 

  (l) any Security Interest securing Financial Indebtedness arising under the
Permitted Borrower Group Revolving Credit Facility or the Permitted Borrower
Group Guarantee Facilities provided that any such Security Interest will
constitute a Security Interest over assets that are not secured or required to
be secured as at the date of the Amendment Deed under the Finance Documents or
the New Finance Documents; and

 

  (m) any Security Interests not falling within paragraphs (a) to (k) above and
securing indebtedness (other than indebtedness in relation to an Acquisition)
not exceeding €15,000,000 (or its equivalent).

 

Plan means a plan that is subject to section 302 or regulated by Title IV of
ERISA maintained by any member of the Borrower Group or any ERISA Affiliate
currently or at any time within the last five years, or to which any member of
the Borrower Group or any ERISA Affiliate is required to make payments or
contributions or has made payments or contributions within the past five years.

 

Pledge of Subordinated Shareholder Loans means the deed of pledge and
subordination of Subordinated Shareholder Loans entered into between certain
Restricted Persons and the Security Agent listed in sub-paragraph 3(b) of
Schedule 7 (Security Documents) and any other deed of pledge entered into
pursuant to any such deed of pledge or Clause 16.25(a) (Shareholder Loans).

 

Polska Holdco means:

 

  (a) UPC Telecom NV; and

 

  (b) if the entity referred to in (a) above:

 

  (i) consolidates with or merges with or is acquired by any other person or
persons; or

 

  (ii)

directly or indirectly, sells, leases, conveys or transfers all or substantially
all of its assets to any other person or persons,

 

30



--------------------------------------------------------------------------------

 

the successor person (including any Holding Company which holds all the shares
of Polska Holdco) formed by such consolidation or into which such entity is
merged or to which such conveyance, transfer or lease is made.

 

Priority Pledge means the pledge entered into between UPC Distribution as
pledgee and Priority Telecom Netherlands N.V. as pledgor dated 30th August, 2002
in relation to telephony switches.

 

Professional Market Party means a professional market party (professionele
marktpartij) under the Dutch Exemption Regulation.

 

Rate Fixing Day means:

 

  (a) the Utilisation Date of an Advance denominated in Sterling;

 

  (b) the second Business Day before the Utilisation Date of an Advance
denominated in a currency other than euros or Sterling; or

 

  (c) the second TARGET Day before the Utilisation Date of an Advance
denominated in euros,

 

or such other day on which it is market practice in the London or, as the case
may be, European interbank market for leading banks to give quotations in the
relevant currency for delivery on the first day of the relevant Utilisation
Date.

 

Ratio Period has the meaning given to it in Clause 17.1 (Financial definitions).

 

Reference Banks means, subject to Clause 26.5 (Reference Banks), the principal
London offices of JPMorgan Chase Bank, The Toronto-Dominion Bank and CIBC World
Markets plc.

 

Related Fund means, with respect to any Facility C Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is administered or managed by (a) that Facility C Lender, (b) any Affiliate of
that Facility C Lender or (c) the same investment adviser (or an Affiliate of
that investment adviser) that administers or manages that Facility C Lender.

 

Relevant Convertible Preference Shares means, at any time, convertible
preference shares issued by a member of the UGCE Borrower Group but excluding:

 

  (a) convertible preference shares that cannot in accordance with their terms
be redeemed for cash:

 

  (i) before the date on which all amounts outstanding under the Finance
Documents and the New Finance Documents have been repaid or prepaid in full; or

 

  (ii) (if they can be redeemed for cash before that date) until the ratio of
Senior Debt to Annualised EBITDA (i) is 3.5:1 or less for the two immediately
preceding consecutive Ratio Periods and (ii) will be less than 3.5:1 immediately
after such cash redemption; and

 

  (b) convertible preference shares issued by a member of the UGCE Borrower
Group and subscribed for by a member of the Wider Group.

 

31



--------------------------------------------------------------------------------

Relevant Eastern European Subsidiary means any Subsidiary of any Obligor which
Subsidiary is incorporated and has all its material operations in Eastern
Europe, provided that the aggregate of the contributions of the Relevant Eastern
European Subsidiaries to the consolidated total assets, consolidated revenues
and consolidated EBITDA of the Borrower Group attributable to Eastern Europe
does not exceed in aggregate 10 per cent.

 

For the purposes of this definition, consolidated revenues and consolidated
EBITDA of the Borrower Group or any Subsidiary of an Obligor shall be determined
by reference to the 12 month period ending on the most recent date in respect of
which financial statements have been delivered to the Facility Agent under
Clause 16.2(b) (Financial information) and consolidated total assets shall be
determined as at such date by reference to such financial statements.

 

Relevant Equity Injection means equity subscribed in UPC Distribution or one or
more of its Subsidiaries which is a member of the Borrower Group (in each case
other than by another member of the Borrower Group) or the proceeds of
Subordinated Shareholder Loans (including, without limitation, the proceeds of
any such equity subscription or Subordinated Shareholder Loan which are provided
to refinance any such equity subscription or Subordinated Shareholder Loans
previously provided), in each case only to the extent that (1) such proceeds
have not been repaid or prepaid or redeemed in accordance with Clause 16.13
(Restricted Payments) and (2) such proceeds have not been subscribed or funded
in order to fund mandatory prepayments by a Borrower pursuant to any provision
of this Agreement or any provision of the New Facility Agreement under which any
Borrower is required to make a mandatory prepayment of all or part of any
Advance.

 

Relevant Event means a Default in relation to (a) Clause 18.2 (Non-payment) or
(b) Clause 17.2 (Financial ratios).

 

Repayment Date means each date identified in Clause 6.1 (Repayment of Advances).

 

Repayment Instalment means each Facility B Repayment Instalment (as defined in
Clause 12.2 (Repayment of Facility B Advances)) and each Facility C Repayment
Instalment (as defined in Clause 12.3 (Repayment of Facility C Advances)).

 

Reportable Event means:

 

  (l) an event specified as such in section 4043 of ERISA or any regulation
promulgated thereunder with respect to a Plan that is subject to Title IV of
ERISA, other than an event in relation to which the requirement to give 30 days
notice of that event is waived by any regulation; or

 

  (m) a failure to meet the minimum funding standard under section 412 of the
Code or section 302 of ERISA with respect to a Plan that is subject to such
sections of the Code and ERISA, whether or not there has been any waiver of
notice or waiver of the minimum funding standard under section 412 of the Code.

 

Request means a request made by a Borrower to utilise any of the Facilities and,
subject to Clause 5.2 (Form of Request), substantially in the form of Part 1 of
Schedule 1 (Form of Request).

 

Requested Amount means the amount requested in a Request.

 

Restricted Payment has the meaning given to it in Clause 16.13(b) (Restricted
Payments).

 

32



--------------------------------------------------------------------------------

Restricted Person means UGCE Inc., UPC, Belmarken, UPC Holding, any other
company (not being a member of the Borrower Group) which is a Subsidiary of, or
an Associated Company of, UGCE Inc. (other than Associated Companies of UGCE
Inc. which are its Associated Companies by virtue of controlling UGCE Inc. or
owning beneficially and/or legally directly or indirectly 10 per cent. or more
of the equity interests in UGCE Inc.).

 

Restricted Person’s Framework Agreement means the Framework Agreement as defined
in any Pledge of Subordinated Shareholder Loans.

 

Restructuring means the transfer of share capital and intercompany receivables
that took place following the Signing Date so that the Borrower Group was
restructured to consist of UPC Distribution and its Subsidiaries as described in
the structure chart set out at Schedule 20 (Borrower Group Structure).

 

Rollover Advance means one or more Facility A Advances:

 

  (a) made or to be made on the same day that a maturing Facility A Advance is
due to be repaid;

 

  (b) the aggregate Original Euro Amount of which is equal to or less than the
Original Euro Amount of the maturing Facility A Advance; and

 

  (c) made or to be made to UPC Distribution for the purpose of refinancing a
maturing Facility A Advance.

 

Sale and Purchase Agreements means the following sale and purchase agreements
relating to the sale and transfer of shares and receivables entered into on 9th
April, 2003 between:

 

  (a) UPC, Belmarken, UPC Holding, UPC Distribution and UPC Operations B.V.;

 

  (b) UPC, Belmarken, UPC Holding and UPC Services B.V.;

 

  (c) UPC, Belmarken, UPC Holding, UPC Distribution and UPC Holding Services
B.V.; and

 

  (d) UPC, Belmarken, UPC Holding, UPC Distribution and UPC Services Ltd.

 

Screen Rate means:

 

  (a) in relation to LIBOR, the British Bankers Association Interest Settlement
Rate for the relevant currency and period; and

 

  (b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

 

displayed on the appropriate page of the Reuters screen. If that page is
replaced or the service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
UPC Distribution and the Lenders.

 

Security Deed means the Security Deed dated 26th October, 2000 between, among
others, each Obligor, the Facility Agent, the Security Agent, the Lenders, the
Senior Hedging Banks, the High Yield Hedging Banks and each Subordinated
Creditor and includes each Deed of Accession (as defined in the Security Deed)
entered into in relation to the Security Deed.

 

33



--------------------------------------------------------------------------------

Security Documents means:

 

  (a) the documents listed in Schedule 7 (Security Documents); and

 

  (b) such other security documents as may from time to time be entered into in
favour of any Beneficiary pursuant to any of the Finance Documents (including
without limitation any other Obligor Pledge of Shareholder Loans or Pledge of
Subordinated Shareholder Loans, any security document referred to in Clause
16.23 (UPC Distribution Pledged Account), Clause 16.24 (Share security) or
Clause 16.26 (Further security over receivables) and any security document
provided to the Security Agent in connection with the accession of an Additional
Guarantor pursuant to Clause 26.4 (Additional Obligors) and Part 2 of 0
(Conditions Precedent Documents) or otherwise.

 

Security Interest means any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment by way of security, trust arrangement
for the purpose of providing security or other security interest of any kind
securing any obligation of any person or any other arrangement having the effect
of conferring rights of retention or other disposal rights over an asset
(including without limitation title transfer and/or retention arrangements
having a similar effect or a deposit of money with the primary intention of
affording a right of set-off) and includes any agreement to create any of the
foregoing but does not include (a) liens arising in the ordinary course of
business by operation of law and not by way of contract and (b) any grant of
indefeasible rights of use or equivalent arrangements with respect to network
capacity, communications, fibre capacity or conduit.

 

Security Provider’s Deed of Accession has the meaning given to it in the
Security Deed.

 

Senior Beneficiary has the meaning given to the term in the Security Deed.

 

Senior Debt has the meaning given to it in Clause 17.1 (Financial definitions).

 

Senior Hedging Agreements means any Cash Flow Hedging Agreement and all interest
rate and/or currency swap and/or interest rate and/or currency cap and/or other
interest rate and/or currency hedging agreements entered into or to be entered
into by any member of the Borrower Group with any of the Senior Hedging Banks
from time to time in relation to the Borrower Group’s floating rate interest
exposure and/or currency exposure and for the avoidance of doubt shall include,
without limitation, the hedging arrangements entered into between UPC
Distribution and Bank of America, N.A. and the hedging arrangements entered into
between UPC Distribution and JP Morgan Chase Bank, each as described in
schedules 1 and 2 respectively of the letter dated 20th December, 2002 between
the Facility Agent on behalf of the Majority Lenders and UPC Distribution.

 

Senior Hedging Bank means a Lender or its Affiliate or a “Lender” or its
“Affiliate” as defined in the New Facility Agreement which is or becomes a party
to the Security Deed as a senior hedging bank.

 

Senior Hedging Counterparty means any member of the Borrower Group that enters
into a Senior Hedging Agreement.

 

Serviceable Subordinated Debt means any Financial Indebtedness not prohibited by
the Finance Documents or the New Finance Documents (including, for the avoidance
of doubt, High Yield Notes and Relevant Convertible Preference Shares) which is
raised by an entity that is not a member of the Borrower Group, all or part of
the proceeds of which are on-lent directly or indirectly to a member of the
Borrower Group by a Subordinated Creditor by

 

34



--------------------------------------------------------------------------------

means of a Subordinated Shareholder Loan provided that all or part of such
proceeds are applied in permanent prepayment and cancellation of the Facilities
in accordance with this Agreement or of the New Facility D in accordance with
the New Facility Agreement.

 

Shareholder means UGCE Inc. or a Subsidiary (as defined in any relevant
Indenture) of UGCE Inc.

 

Shareholders’ Agreements means the agreements listed in Schedule 21
(Shareholders’ Agreements).

 

Signing Date means the date of this Agreement.

 

Sterling means the lawful currency for the time being of the United Kingdom.

 

Subordinated Creditor means any Restricted Person who has, at any relevant time,
entered into a Pledge of Subordinated Shareholder Loans and the Security Deed or
a Security Provider’s Deed of Accession.

 

Subordinated Shareholder Loans means any Financial Indebtedness of any member of
the Borrower Group owed to a Subordinated Creditor.

 

Subsidiary of a person means any company or entity directly or indirectly
controlled by such person, for which purpose control means ownership of more
than 50 per cent. of the economic and/or voting share capital (or equivalent
right of ownership of such company or entity).

 

Swedish Kronor means the lawful currency of Sweden for the time being.

 

Syndication Letter means the letter dated on or about the Signing Date between
the Borrowers and the Lead Arrangers relating to the syndication of the
Facilities.

 

Target means any assets or entity which is or are the subject of an Acquisition
or Additional Acquisition (as applicable) in accordance with the terms of this
Agreement.

 

TARGET Day means a day on which the Trans-European Automated Real-Time Gross
Settlement (TARGET) System is operating.

 

Taxes or Tax means all present and future taxes, imposts, duties, levies, fees
or charges of a similar nature, together with interest thereon and penalties in
respect thereof.

 

Telecommunications and Cable Law means all laws, statutes, regulations and
judgments relating to telecommunications, cable television and data services
applicable to any member of the Borrower Group and/or the business carried on by
any member of the Borrower Group in any jurisdiction in which a member of the
Borrower Group is incorporated or formed or in which such member has its
principal place of business or owns any material assets.

 

Telekabel Wien means Telekabel Wien GmbH a company incorporated under the laws
of Austria with its corporate seat at Erlachgasse 116, 1100 Wien, Austria and
with registration number FN 84116a.

 

Third Party Debt means any Financial Indebtedness which is owed to any person
other than a member of the Wider Group (but, for the avoidance of doubt,
excluding any indebtedness arising under any instrument that does not impose any
obligations on the obligor to make any cash payment and does not permit such
obligor to elect to make any cash payments and to the

 

35



--------------------------------------------------------------------------------

extent only that such instrument is not amended so as to become an instrument
under which there are (or may be) cash payment obligations).

 

Total Cash Interest has the meaning given to it in Clause 17.1 (Financial
definitions).

 

Total Debt has the meaning given to it in Clause 17.1 (Financial definitions).

 

Total Facility A Commitments means the aggregate for the time being of the
Facility A Commitments.

 

Total Facility B Commitments means the aggregate for the time being of the
Facility B Commitments.

 

Total Facility C Commitments means the aggregate for the time being of the
Facility C Commitments.

 

UGC means:

 

  (a) UnitedGlobalCom, Inc. a corporation incorporated in the State of Delaware,
United States and, as of the Signing Date, having its business office at 4643
South Ulster Street, Suite 1300, Denver, Colorado 80237 U.S.A.; and

 

  (b) if the entity referred to in (a) above:

 

  (i) consolidates with or merges with any other person or persons; or

 

  (ii) directly or indirectly, sells, leases, conveys or transfers all or
substantially all of its assets to any other person or persons,

 

the successor person formed by such consolidation or into which such entity is
merged or to which such conveyance, transfer or lease is made.

 

UGC Convertible means the €500,000,000 convertible notes issued by UGC on or
about 2nd April, 2004 due 15th April, 2024.

 

UGCE Borrower Group means:

 

  (a) UGCE Inc.;

 

  (b) any other company of which UPC Distribution is a Subsidiary and which is a
Subsidiary of UGCE Inc.; and

 

  (c) UPC Holding II.

 

UGCE Inc. means:

 

  (a) UGC Europe Inc. a company organised under the laws of the State of
Delaware; and

 

  (b) if the entity referred to in (a) above:

 

  (i) consolidates with or merges with any other person or persons; or

 

  (ii)

directly or indirectly, sells, leases, conveys or transfers all or substantially
all of its assets to any other person or persons,

 

36



--------------------------------------------------------------------------------

 

the successor person formed by such consolidation or into which such entity is
merged or to which such conveyance, transfer or lease is made.

 

United States or US means the United States of America.

 

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

Unrestricted Cash has the meaning given to that term under GAAP.

 

Unrestricted Subsidiary means each Subsidiary of UPC Distribution and, prior to
the Restructuring, each Subsidiary of each Obligor that is not a Subsidiary of
UPC Distribution, the acquisition cost of which and whose on-going funding
requirements are not funded directly or indirectly (in whole or in part) by any
member of the Borrower Group by way of drawings under the Facilities and which
is designated by UPC Distribution in writing as an Unrestricted Subsidiary.

 

UPC means United Pan-Europe Communications N.V., a public limited liability
company incorporated under the laws of The Netherlands and, as of the Signing
Date, with its registered office at Amsterdam and its business office at Boeing
Avenue 53, 1119 PE Schiphol Rijk, Amsterdam, The Netherlands.

 

UPC Distribution Holdco means the immediate Holding Company of UPC Distribution
from time to time, being UPC Holding as of the Signing Date.

 

UPC Distribution Pledged Account has the meaning given in Clause 22.23(b) (UPC
Distribution Pledged Account)

 

UPC Holding means UPC Holding B.V., a limited liability company incorporated
under the laws of The Netherlands and, as of the Signing Date, with its
registered office at Amsterdam and its business office at Boeing Avenue 53, 1119
PE Schiphol Rijk, Amsterdam, The Netherlands.

 

UPC Holding II means UPC Holding II B.V., a limited liability company
incorporated under the laws of The Netherlands and, as of the Signing Date, with
its registered office at Amsterdam and its business office at Boeing Avenue 53,
1119 PE Schiphol Rijk, Amsterdam, The Netherlands.

 

UPC Polska means UPC Polska LLC.

 

UPC Polska Acquisition means the Majority Acquisition by a member of the
Borrower Group of all or any part of the share capital or assets of UPC Polska
or Polska Holdco.

 

UPC Polska Restructuring means the proposed financial restructuring relating to
UPC Polska, as particularly described in the First Amended Disclosure Statement
dated 27th October, 2003, pursuant to which UPC Polska intends to restructure
its capital structure and effectuate an overall compromise and settlement with
certain parties and co-issue notes, stock and distribute cash in consideration
for the transfer of claims outstanding under certain notes.

 

US Dollars and US$ means the lawful currency for the time being of the United
States.

 

US Obligor has the meaning given to it in Clause 18.6(c) (Insolvency).

 

37



--------------------------------------------------------------------------------

Utilisation Date means, in relation to each Advance, the date specified as such
in the relevant Request or, on and after the making and/or issue thereof
pursuant to such Request, the date on which it was made and/or issued.

 

VAT means value added or similar tax.

 

Verification Letter means a letter substantially in the form of Part 3 of
Schedule 5 (Form of Verification Letter).

 

Western Europe means the countries that comprised the European Community as at
the Effective Date, Scandinavia and Switzerland.

 

Wider Group means UGCE Inc. and each of its Affiliates including (for the
avoidance of doubt) UGC and Liberty Media International, Inc. or any of their
respective Subsidiaries.

 

1.2 Construction

 

(a) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) a document being in the agreed form means a document (A) in a form
previously agreed in writing by or on behalf of the Facility Agent and UPC
Distribution, or (B) in a form substantially as set out in any Schedule to any
Finance Document, or (C) (if not falling within (A) or (B) above) in form and
substance satisfactory to the Lenders and initialled by or on behalf of the
Facility Agent and UPC Distribution for the purposes of identification;

 

amendment includes a supplement, novation or re-enactment and amended is to be
construed accordingly;

 

assets includes all or any part of any business, undertaking, real property,
personal property, uncalled capital and any rights (whether actual or
contingent, present or future) to receive, or require delivery of, any of the
foregoing;

 

references to the equivalent of an amount specified in a particular currency
(the specified currency amount) shall be construed as a reference to the amount
of the other relevant currency which can be purchased with the specified
currency amount in the London foreign exchange market at or about 11.00 a.m. on
the day on which the calculation falls to be made for spot delivery as
determined by the Facility Agent in accordance with its customary practices;

 

European interbank market means the interbank market for euro operating in
Participating Member States;

 

a guarantee includes a reference to an indemnity or other assurance against
financial loss including, without limitation, an obligation to purchase assets
or services as a consequence of a default by any other person to pay any
indebtedness and guaranteed shall be construed accordingly;

 

indebtedness is a reference to any obligation for the payment or repayment of
money, whether as principal or as surety and whether present or future, actual
or contingent;

 

a month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that, if there

 

38



--------------------------------------------------------------------------------

is no numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that month;

 

permanent prepayment and cancellation means, in relation to any facility, a
permanent prepayment of outstanding advances under that facility with a
corresponding permanent cancellation of the total commitments in relation to
that facility;

 

a person includes any individual, firm, company, corporation, unincorporated
body of persons or any state or any of its agencies;

 

a regulation includes any present or future regulation, rule, directive,
requirement, request or guideline (whether or not having the force of law but,
if not having the force of law, only if compliance therewith is in accordance
with the general practice of the relevant persons to whom it is intended to
apply or, in the case of Clause 12 (Increased Costs) only, the relevant Finance
Party or its Holding Company) of any agency, authority, central bank or
government department or any self-regulatory or other national or supra-national
authority;

 

  (ii) a provision of a law is a reference to that provision as amended,
re-enacted or extended;

 

  (iii) a Clause or a Schedule is a reference to a clause of or a schedule to
this Agreement;

 

  (iv) a person includes its successors, transferees and assigns;

 

  (v) (or to any specified provision of) this Agreement or any other document
shall be construed, save where expressly provided to the contrary in this
Agreement, as a reference to this Agreement, that provision or that document as
in force for the time being and as from time to time amended in accordance with
its terms, or, as the case may be, with the agreement of the relevant parties
and (where such consent is, by the terms of this Agreement or the relevant
document, required to be obtained as a condition to such amendment being
permitted) the prior written consent of the Facility Agent, all of the Lenders
or the Majority Lenders or Majority Facility C Lenders (as the case may be);

 

  (vi) other than in the definition of “EURIBOR” in Clause 1.1 (Definitions), a
time of day is a reference to London time; and

 

  (vii) words importing the plural include the singular and vice versa.

 

(b) Unless the contrary intention appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(c) The index to and the headings in this Agreement are for convenience only and
are to be ignored in construing this Agreement.

 

(d) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999.

 

39



--------------------------------------------------------------------------------

(e) Notwithstanding any term of any Finance Document, the consent of any third
party is not required for any variation (including any release or compromise of
any liability under) or termination of that Finance Document.

 

1.3 Replacement Facility

 

This Agreement, the other Finance Documents and any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith replace the €1,000,000,000 Loan and Note Issuance Agreement dated 27th
July, 1999 between, amongst others, UPC Facility B.V., Telekabel Wien and UPC
Norge A/S (formerly Janco Multicom A/S) as borrowers and The Toronto-Dominion
Bank as agent (the UPCF Facility Agreement) and any related notes, guarantees,
collateral documents, instruments and agreements executed in connection with the
UPCF Facility Agreement except as provided in this Agreement or otherwise.

 

1.4 New Facility Agreement

 

(a) Unless expressly stated to the contrary and subject to paragraph (b),
references in any of the Finance Documents to the New Finance Documents and to
terms defined in, and provisions of, any of the New Finance Documents, shall be
references to the relevant New Finance Document and such terms and provisions as
at the Effective Date, as the same may be amended with the prior written
approval of the Facility Agent (acting on the instructions of the Majority
Lenders) from time to time.

 

(b) References in any of the Finance Documents to any Finance Party (as defined
in the New Facility Agreement) shall include such Finance Party’s permitted
successors, transferees or assigns from time to time.

 

2. THE FACILITIES

 

2.1 Facilities

 

The relevant Lenders grant to the Borrowers:

 

  (a) a committed €750,000,000 multicurrency revolving credit facility under
which the relevant Lenders will, when requested by UPC Distribution, make cash
advances in euros or Optional Currencies to UPC Distribution on a revolving
basis during the Facility A Availability Period;

 

  (b) a committed €2,750,000,000 term loan facility under which the relevant
Lenders will, when requested by UPC Distribution, make cash advances in euros or
Optional Currencies to UPC Distribution during the Facility B Availability
Period; and

 

  (c) a committed US$347,500,000 and €95,000,000 term loan facility under which
the relevant Lenders will, when requested by the relevant Borrower, make cash
advances in euros (in the case of UPC Distribution) or US Dollars (in the case
of the US Borrower) (as applicable) to the relevant Borrower during the Facility
C Availability Period,

 

in each case subject to the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

2.2 Overall facility limits

 

(a) The aggregate Original Euro Amount of all outstanding Facility A Advances
shall not at any time exceed the Total Facility A Commitments.

 

(b) The aggregate Original Euro Amount of all outstanding Facility B Advances
shall not at any time exceed the Total Facility B Commitments.

 

(c) (i) The aggregate amount of all outstanding Facility C1 Advances shall not
at any time exceed the aggregate of the Facility C1 Commitments;

 

  (ii) The aggregate amount of all outstanding Facility C2 Advances shall not at
any time exceed the aggregate of the Facility C2 Commitments.

 

(d) The aggregate Original Euro Amount of:

 

  (i) the participations of a Lender in Facility A Advances shall not at any
time exceed that Lender’s Facility A Commitment at that time; and

 

  (ii) the participations of a Lender in Facility B Advances shall not at any
time exceed that Lender’s Facility B Commitment at that time.

 

(e) (i) The aggregate amount of the participations of a Lender in Facility C1
Advances shall not at any time exceed that Lender’s Facility C1 Commitment at
that time; and

 

  (ii) The aggregate amount of the participations of a Lender in Facility C2
Advances shall not at any time exceed that Lender’s Facility C2 Commitment at
that time.

 

2.3 Number of Requests and Advances

 

(a) Unless the Facility Agent agrees otherwise, no more than one Request for
Advances may be delivered on any one day but that Request may, subject to
paragraph (b) below, specify any number of Advances from any Facility or all of
them.

 

(b) Unless the Facility Agent agrees otherwise, no more than 50 Advances may be
outstanding at any one time.

 

(c) No more than one Request may be made for Facility C Advances under this
Agreement.

 

2.4 Nature of a Finance Party’s rights and obligations

 

(a) The obligations of a Finance Party under the Finance Documents are several.
Failure of a Finance Party to carry out those obligations does not relieve any
other Party of its obligations under the Finance Documents. No Finance Party is
responsible for the obligations of any other Finance Party under the Finance
Documents.

 

(b) The rights of a Finance Party under the Finance Documents are divided
rights. A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce those rights.

 

(c)

Each of the Obligors and each of the Finance Parties agrees that the Security
Agent shall be the joint and several creditor (hoofdelijk crediteur) of each and
every obligation of any Obligor towards each of the Finance Parties under any
Finance Document, and that accordingly the Security Agent will have its own
independent claim as creditor and not as agent against each Obligor to demand
performance by the relevant Obligor of those

 

41



--------------------------------------------------------------------------------

 

obligations. However, any discharge of any such obligation to either of the
Security Agent or the relevant Finance Party shall, to the same extent,
discharge the corresponding obligation owing to the other.

 

(d) Without limiting or affecting the Security Agent’s rights against any
Obligor (whether under this paragraph or under any other provision of the
Finance Documents), the Security Agent agrees with each other Finance Party (on
a several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights as a joint and several creditor with a Finance
Party except with the prior written consent of the relevant Finance Party.
However, for the avoidance of doubt, nothing in the previous sentence shall in
any way limit the Agent’s right to act in the protection or preservation of
rights under or to enforce any Security Document or the Security Deed as
contemplated by the Finance Documents (or to do any act reasonably incidental to
any of the foregoing).

 

2.5 UPC Distribution as Obligors’ agent

 

Each Obligor:

 

  (a) irrevocably authorises and instructs UPC Distribution to give and receive
as agent on its behalf all notices (including Requests) and sign all documents
in connection with the Finance Documents on its behalf (including but not
limited to amendments and variations and execution of any new Finance Documents)
and take such other action as may be necessary or desirable under or in
connection with the Finance Documents; and

 

  (b) confirms that it will be bound by any action taken by UPC Distribution
under or in connection with the Finance Documents.

 

2.6 Actions of UPC Distribution as Obligors’ agent

 

The respective liabilities of each of the Obligors under the Finance Documents
shall not be in any way affected by:

 

  (a) any irregularity (or purported irregularity) in any act done by or any
failure (or purported failure) by UPC Distribution;

 

  (b) UPC Distribution acting (or purporting to act) in any respect outside any
authority conferred upon it by any Obligor; or

 

  (c) the failure (or purported failure) by or inability (or purported
inability) of UPC Distribution to inform any Obligor of receipt by it of any
notification under this Agreement or any other Finance Document.

 

3. PURPOSE

 

3.1 Purpose

 

(a) Each Advance will be applied:

 

  (i) in the case of Facility A, to finance the general corporate and working
capital purposes of the Borrower Group, including to finance capital expenditure
and the making of acquisitions by the Borrower Group (to the extent permitted by
this Agreement);

 

42



--------------------------------------------------------------------------------

  (ii) in the case of Facility B, to refinance in part the Financial
Indebtedness described in Schedule 19 (Relevant Financial Indebtedness) and to
finance capital expenditure and the making of acquisitions by the Borrower
Group; and

 

  (iii) in the case of Facility C, to refinance in part the Financial
Indebtedness described in Schedule 19 (Relevant Financial Indebtedness)

 

(b) (i) Each Obligor (other than UPC Distribution Holdco) will not, and will
procure that none of its Subsidiaries which are members of the Borrower Group
will, use the proceeds of Advances drawn under the Facilities in aggregate in
excess of €750,000,000 (including without limitation by way of transfer, loan,
subscription of equity or other investment (each a Relevant Investment)) in the
business of members of the Borrower Group incorporated or principally carrying
on business in Eastern Europe.

 

3.2 No monitoring

 

Without affecting the obligations of the Borrowers in any way, no Finance Party
is bound to monitor or verify the application of the proceeds of any Advance.

 

4. CONDITIONS PRECEDENT

 

4.1 Documentary conditions precedent

 

No Borrower may draw an Advance under this Agreement until the Facility Agent
has notified UPC Distribution and the Lenders that it has received all of the
documents set out in Part 1 of 0 (Conditions Precedent Documents) in form and
substance satisfactory to the Facility Agent. The Facility Agent will confirm to
UPC Distribution that it has received such documents as soon as practicable upon
receiving all of them in form and substance satisfactory to it.

 

4.2 Further conditions precedent

 

The obligations of each Lender in respect of each Advance are subject to the
further conditions precedent that on the date of the Request for that Advance
and on the proposed Utilisation Date:

 

  (a) except in the case of a Rollover Advance, the representations and
warranties in Clause 15 (Representations and Warranties) to be repeated on those
dates are and will be immediately after the relevant Advance is drawn down
correct in all material respects; and

 

  (b) in the case of a Rollover Advance, no Event of Default is outstanding or
would result from the proposed Advance and, in the case of other Advances, no
Default is outstanding or would result from the proposed Advance; and

 

  (c) except in the case of a Rollover Advance, no Change of Control has
occurred where the event has not been waived by the Majority Lenders.

 

4.3 Pro forma covenant compliance

 

No Borrower may Request or obtain any Advance in an amount which, when
aggregated with all other Advances (other than Rollover Advances) (and all
Advances (in each case as defined in the New Facility Agreement) (the Relevant
Advances) made since the last day of

 

43



--------------------------------------------------------------------------------

the most recent Ratio Period ending prior to the proposed date of that Advance
for which financial statements have been delivered pursuant to Clause 10.1
(Documentary conditions precedent) or Clause 16.2(a) or (b) (Financial
information) (the Relevant Ratio Period) would cause UPC Distribution to fail to
be in compliance with the financial ratios set out in Clause 17.2 (Financial
ratios) for the Relevant Ratio Period, if such financial ratios were re-tested
for the Relevant Ratio Period after adding the aggregate amount of all such
Relevant Advances to the amount of Senior Debt and Total Debt used in
calculating such ratios.

 

4.4 Deferred Acquisition Costs

 

Where a member of the Borrower Group has made an Acquisition permitted by Clause
16.11 (Acquisitions and mergers), no Borrower may Request, or apply the proceeds
of, any Advance for the purpose of paying any consideration referred to in
paragraph (a) of the definition of “Acquisition Cost” in relation to that
Acquisition, unless UPC Distribution delivers to the Facility Agent on or before
the date of each relevant Request:

 

  (a) where the Acquisition Cost of the acquisition was greater than
€100,000,000 and no more than €150,000,000, a certificate signed by two managing
directors or the sole managing director, as the case may be, of UPC Distribution
and certifying; or

 

  (b) where the Acquisition Cost of the acquisition was greater than
€150,000,000, financial projections based on assumptions which are no more
aggressive (when taken as a whole) than those used in the preparation of the
Business Plan which demonstrate,

 

that the Borrowers will be in compliance with Clause 6 (Repayment) and the
undertakings set out in Clause 17 (Financial Covenants) for the period from the
Utilisation Date of such Advance (taking into account (i) the Acquisition Cost
of such acquisition (but deducting from that Acquisition Cost the value of any
consideration referred to in paragraph (a) of the definition of “Acquisition
Cost” which has yet to be paid or delivered), (ii) the amount of such Advance
and (iii) financial projections relating to the acquired business or asset(s))
to the last Final Repayment Date.

 

5. ADVANCES

 

5.1 Delivery of Request

 

Subject to the terms of this Agreement, a Borrower may request an Advance by
delivering to the Facility Agent by not later than 11.00 a.m. on the third
Business Day, before the proposed Utilisation Date, a duly completed Request.

 

5.2 Form of Request

 

Each Request shall specify (where applicable):

 

  (a) the relevant Facility;

 

  (b) the proposed Utilisation Date, which shall be a Business Day falling
during the Facility A Availability Period (in the case of a Facility A Advance),
the Facility B Availability Period (in the case of a Facility B Advance) or the
Facility C Availability Period (in the case of a Facility C Advance);

 

44



--------------------------------------------------------------------------------

  (c) the currency of the proposed Advance which must be euros or an Optional
Currency (in the case of a Facility A Advance or Facility B Advance), euros (in
the case of a Facility C1 Advance) or US Dollars (in the case of a Facility C2
Advance);

 

  (d) the principal amount of the proposed Advance which:

 

  (i) for an Advance denominated in euros, shall be a minimum amount of
€10,000,000;

 

  (ii) for an Advance denominated in US Dollars, shall be a minimum amount of
US$10,000,000; and

 

  (iii) for an Advance denominated in any other Optional Currency, shall be a
minimum amount equivalent to €5,000,000 (in each case using the Agent’s Spot
Rate of Exchange);

 

  (e) the Interest Period of the Advance, which must be a period complying with
Clause 8 (Interest); and

 

  (f) unless previously notified to the Facility Agent in writing and not
revoked, the details of the bank and account to which the proceeds of the
proposed Advance are to be made available, which must comply with Clause 9
(Payments).

 

Subject to the terms of this Agreement, each Request shall be irrevocable and
the relevant Borrower shall be bound to borrow an Advance in accordance with
such Request.

 

5.3 Notification to the Lenders

 

The Facility Agent shall promptly notify each Lender participating in the
relevant Advance of each Request for an Advance and the amount of its
participation in the Advance.

 

5.4 Participations in Advances

 

(a) Subject to the terms of this Agreement, each Lender shall, on the date
specified in any Request for an Advance, make available to the Facility Agent
for the account of the relevant Borrower the amount of its participation in that
Advance. All such amounts shall be made available to the Facility Agent in
accordance with Clause 15.2 (Funds) for disbursement to or to the order of the
relevant Borrower in accordance with the provisions of this Agreement.

 

(b) The amount of a Lender’s participation in an Advance will be the proportion
(applied to the amount set out in the Request) which:

 

  (i) in the case of a Facility A Advance, its Facility A Commitment bears to
the Total Facility A Commitments;

 

  (ii) in the case of a Facility B Advance, its Facility B Commitment bears to
the Total Facility B Commitments;

 

  (iii) in the case of a Facility C1 Advance, its Facility C1 Commitment bears
to the aggregate of the Facility C1 Commitments; and

 

  (iv) in the case of a Facility C2 Advance, its Facility C2 Commitment bears to
the aggregate of the Facility C2 Commitments.

 

45



--------------------------------------------------------------------------------

(c) If an Advance is to be drawn down in an Optional Currency, the amount of
each Lender’s participation in that Advance will be determined by converting
into that Optional Currency the Lender’s participation in the Original Euro
Amount of that Advance on the basis of the Agent’s Spot Rate of Exchange three
Business Days before its Utilisation Date.

 

5.5 Conditions relating to Optional Currencies

 

(a) If the Facility Agent has received a written request from a Borrower for a
currency to be approved as an Optional Currency, the Facility Agent will confirm
to that Borrower by 10.00 a.m. on the day two Business Days after receipt of
such request:

 

  (i) whether or not the Lenders have granted their approval; and

 

  (ii) if approval has been granted, the minimum amount (and, if required,
integral multiples) for any subsequent Advance to be drawn in that currency.

 

(b) Advances denominated in euro will only be made available in the euro unit.

 

6. REPAYMENT

 

6.1 Repayment of Facility A Advances

 

(a) UPC Distribution shall repay each Facility A Advance in full on the Interest
Date for that Advance to the Facility Agent for the Lenders, but since Facility
A is available on a revolving basis amounts repaid may be reborrowed during the
Facility A Availability Period subject to the terms of this Agreement.

 

(b) On each date on which the Facility A Commitments are cancelled under Clause
13.1(d) (Automatic Cancellation of the Commitments), UPC Distribution shall
repay sufficient Facility A Advances to ensure that the Facility A Advances do
not exceed the Total Facility A Commitments as so reduced.

 

(c) No Facility A Advance may be outstanding after the end of the Facility A
Availability Period.

 

6.2 Repayment of Facility B Advances

 

UPC Distribution shall procure that, subject to the application of Clause 7
(Cancellation and Prepayment), the outstanding Facility B Advances shall be
repaid in full by payment of semi-annual instalments (each a Facility B
Repayment Instalment) on each date set out in column (1) below (each date for
repayment being a Facility B Repayment Date) up to and including the Final
Repayment Date for Facility B. Each Facility B Repayment Instalment (other than
the last) shall be in an Original Euro Amount equal as nearly as possible
(rounded upwards if necessary) to the percentage, set out in column (2) below
opposite the relevant Facility B Repayment Date, of the total outstanding amount
of Facility B Advances on the last day of the Facility B Availability Period.
The final Facility B Repayment Instalment shall comprise all Facility B Advances
outstanding on the Facility B Final Repayment Date:

 

(1)

   (2)

Facility B Repayment Date

--------------------------------------------------------------------------------

  

Relevant Percentage

--------------------------------------------------------------------------------

30th June, 2004

     6.25%

31st December, 2004

     6.25%

30th June, 2005

   11.25%

31st December, 2005

   11.25%

30th June, 2006

   16.25%

31st December, 2006

   16.25%

30th June, 2007

   11.25%

31st December, 2007

   11.25%

Facility B Final Repayment Date

  

The aggregate amount of all

outstanding Facility B Advances

 

46



--------------------------------------------------------------------------------

6.3 Repayment of Facility C Advances

 

(a) The Borrowers shall procure that, subject to the application of Clause 7
(Cancellation and Prepayment), the outstanding Facility C Advances shall be
repaid in full by payment of semi annual instalments (each a Facility C
Repayment Instalment) on each date specified in column (1) below (each date for
repayment being a Facility C Repayment Date) up to and including the Final
Repayment Date for Facility C. Each Facility C Repayment Instalment (other than
the last) shall be in an Original Euro Amount equal as nearly as possible
(rounded upwards if necessary) to the percentage, set out in column (2) below
opposite the relevant Facility C Repayment Date, of the total outstanding amount
of Facility C Advances on the last day of the Facility C Availability Period.
The Final Facility C Repayment Instalment shall comprise all Facility C Advances
outstanding on the Facility C Final Repayment Date.

 

(1)

   (2)

Facility C Repayment Date

--------------------------------------------------------------------------------

  

Relevant Percentage

--------------------------------------------------------------------------------

30th June, 2004

     0.50%

31st December, 2004

     0.50%

30th June, 2005

     0.50%

31st December, 2005

     0.50%

30th June, 2006

     0.50%

31st December, 2006

     0.50%

30th June, 2007

     0.50%

31st December, 2007

     0.50%

30th June, 2008

   24.00%

31st December, 2008

   24.00%

Facility C Final Repayment Date

  

The aggregate amount of all

outstanding Facility C Advances

 

47



--------------------------------------------------------------------------------

(b) Each such Facility C Repayment Instalment shall be applied pro rata against
the outstanding Original Euro Amount of Facility C1 Advances and Facility C2
Advances. For the avoidance of doubt, any amounts paid under this Clause 12.3 to
a Lender in respect of a Facility C2 Advance shall be paid in US Dollars, as
required pursuant to Clause 15.4(a) (Currency).

 

6.4 Adjustment of Facility B Advances

 

(a) For each Facility B Advance in an Optional Currency, there shall be
calculated the difference between the amount of the relevant Advance (in that
Optional Currency) for the current Interest Period and for the next Interest
Period. The amount of the Facility B Advance for the next Interest Period will
be determined by notionally converting into that Optional Currency the Original
Euro Amount of the Facility B Advance on the basis of the Agent’s Spot Rate of
Exchange three Business Days before the commencement of that Interest Period.

 

(b) At the end of the current Interest Period (but subject always to paragraph
(c) below):

 

  (i) if the amount of the Facility B Advance for the next Interest Period is
less than for the preceding Interest Period, UPC Distribution shall repay the
difference; or

 

  (ii) if the amount of the Facility B Advance for the next Interest Period is
greater, each Lender shall forthwith make available to the Facility Agent for
UPC Distribution its participation in the difference.

 

(c) If the Agent’s Spot Rate of Exchange for the next Interest Period shows an
appreciation or depreciation of the Optional Currency against euros of less than
five per cent. when compared with the Original Exchange Rate, no amounts are
payable in respect of the difference. In this Clause 6, Original Exchange Rate
means the Agent’s Spot Rate of Exchange used for determining the amount of the
Optional Currency for the Interest Period which is the later of the following:

 

  (i) the first Interest Period of the relevant Advance; and

 

  (ii) the most recent Interest Period immediately prior to which a difference
was required to be paid under this Clause 12.4.

 

6.5 Prepayments and repayments

 

If a Facility B Advance is to be repaid or prepaid by reference to an Original
Euro Amount, the Optional Currency amount to be repaid or prepaid shall be
determined by reference to the Agent’s Spot Rate of Exchange used for
determining the Optional Currency amount of that Facility B Advance under Clause
5.4(c) (Participations in Advances) or, if applicable, the Original Exchange
Rate.

 

6.6 Notification

 

The Agent shall notify the Lenders and UPC Distribution of Optional Currency
amounts (and the applicable Agent’s Spot Rate of Exchange) promptly after they
are ascertained under this Agreement.

 

48



--------------------------------------------------------------------------------

7. CANCELLATION AND PREPAYMENT

 

7.1 Automatic Cancellation of the Commitments

 

(a) The Facility A Commitment of each Lender shall be automatically cancelled at
the close of business in London on the last day of the Facility A Availability
Period.

 

(b) The undrawn Facility B Commitment of each Lender shall be automatically
cancelled at the close of business in London on the last day of the Facility B
Availability Period.

 

(c) The undrawn Facility C Commitment of each Lender shall be automatically
cancelled at the close of business in London on the last day of the Facility C
Availability Period.

 

(d) The Facility A Commitments will be cancelled, such that, at the close of
business in London on each date set out in column (1) below, the Total Facility
A Commitments will be reduced to the amount set opposite that date in column (2)
below.

 

(1)

   (2)

Date

--------------------------------------------------------------------------------

  

Facility A Total Commitment

after reduction

--------------------------------------------------------------------------------

     €

30th June, 2005

   666,750,000

30th June, 2006

   583,400,000

30th June, 2007

   500,000,000

 

(e) Each reduction of the Facility A Commitments under paragraph (d) above shall
be applied against the Facility A Commitment of each Lender pro rata.

 

7.2 Voluntary cancellation

 

UPC Distribution may, by delivering to the Facility Agent a duly completed
Cancellation Notice not less than five Business Days prior to the due date of
cancellation, cancel the unutilised portion of the Total Facility A Commitments
and/or Total Facility B Commitments and/or Total Facility C Commitments in whole
or in part (but, if in part, in an aggregate minimum amount of €10,000,000 (in
the case of Facility A or Facility B) and an aggregate minimum Original Euro
Amount of €10,000,000 (in the case of Facility C) in such proportions as UPC
Distribution may specify in the Cancellation Notice) on the date specified in
the Cancellation Notice. Any cancellation in part shall be applied against the
relevant Facility A Commitment, Facility B Commitment or, as the case may be,
Facility C Commitment of each Lender pro rata.

 

7.3 Voluntary prepayment

 

(a) UPC Distribution may, by delivering to the Facility Agent a duly completed
Cancellation Notice not less than five Business Days prior to the due date of
prepayment, prepay the whole or any part, (but if in part in an aggregate
minimum Original Euro Amount of €10,000,000) of the outstanding Advances made to
it under Facility A, Facility B or (subject to Clause 13.10(c) (Facility C Call
protection)) Facility C.

 

(b) Any voluntary prepayment made under paragraph (a) above will be applied
(subject to Clause 7.8 (Order of application) and Clause 13.10(c) (Facility C
Call protection)) against:

 

  (i) Facility A, Facility B or Facility C in such proportions as may be
specified by UPC Distribution in the notice of prepayment;

 

49



--------------------------------------------------------------------------------

  (ii) (in the case of Facility A), all the Facility A Advances pro rata or
against such Facility A Advances as UPC Distribution may designate in the
Cancellation Notice;

 

  (iii) (in the case of Facility B or Facility C), the Repayment Instalments for
Facility B or (as the case may be) Facility C, in whole or in part and in any
order designated by UPC Distribution in the Cancellation Notice.

 

7.4 Change of Control

 

(a) If:

 

  (i) UGC ceases:

 

  (A) directly or indirectly to own more than 50 per cent. of the issued share
capital of UGCE Inc.; and

 

  (B) to Control UGCE Inc.; or

 

  (ii) [intentionally left blank]

 

  (iii) UGCE Inc. does not or ceases to own, directly or indirectly through one
or more of its Subsidiaries or other persons Controlled by it, the legal and
beneficial interest in more than 50 per cent. of the voting and economic rights
attaching to the issued share capital of, or otherwise ceases to Control, UPC
Distribution Holdco, (except as a result of a merger or consolidation of UPC
Distribution Holdco with or into a Shareholder, provided that such merger or
consolidation is in accordance with paragraph (b) below); or

 

  (iv) in accordance with the terms of any share pledge in favour of the
Security Agent over the issued share capital of UPC Distribution and UPC Holding
II, UPC Distribution Holdco does not or ceases to own directly (or indirectly
through one or more of its Subsidiaries or other persons Controlled by it,
subject to such Subsidiary or person complying with Clause 26.4(a) (Additional
Obligors)) the legal and beneficial interest in 100 per cent. of the issued
share capital of UPC Distribution and UPC Holding II or otherwise ceases to
Control UPC Distribution and UPC Holding II; or

 

  (v) in accordance with the terms of the share pledges in favour of the
Security Agent over the issued share capital of each of the Obligors (other than
UPC Distribution Holdco, UPC Holding II, the US Borrower and UPC Distribution),
UPC Distribution does not or ceases to own directly or indirectly through one or
more of its Subsidiaries or other persons Controlled by it, the legal and
beneficial interest in at least 75 per cent. of the voting and economic rights
attaching to the issued share capital of any Obligor (other than UPC
Distribution Holdco, UPC Holding II, the US Borrower or UPC Distribution) or
otherwise ceases to Control such Obligor; or

 

  (vi) UPC Distribution and UPC Holding II do not or cease to own, in accordance
with the terms of the pledge referred to in paragraph 2 of Schedule 7 (Security
Documents), the legal and beneficial interest in 100 per cent. of the
partnership interests and economic rights attaching to the partnership interests
of, or otherwise ceases to Control, the US Borrower,

 

50



--------------------------------------------------------------------------------

(any of the events described in (i) to (vi) above being a Change of Control):

 

  (A) UPC Distribution shall promptly notify the Facility Agent upon becoming
aware of a Change of Control; and

 

  (B) if the Majority Lenders so require, the Facility Agent shall, by not less
than 20 Business Days’ notice to UPC Distribution, cancel each Facility and
declare all outstanding Advances, together with accrued interest and all other
relevant amounts accrued under the Finance Documents immediately due and
payable, whereupon each Facility will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

(b) UPC Distribution Holdco shall not enter into a merger or consolidation with
or into a Shareholder (the resulting entity being the UPC Merged Entity) unless:

 

  (i) reasonable details of the proposed merger concerning the matters set out
in sub-paragraphs (ii) and (iii) below are provided to the Facility Agent at
least 10 days before the merger is to be entered into;

 

  (ii) the UPC Merged Entity will be liable for the obligations of UPC
Distribution Holdco (including the obligations under the Finance Documents),
which obligations will continue in full force and effect after the merger, and
entitled to the benefit of all rights of UPC Distribution Holdco; and

 

  (iii) the UPC Merged Entity has entered into Security Documents (if
applicable) which provide security over the same assets of at least an
equivalent nature and ranking to the security provided by UPC Distribution
Holdco pursuant to any Security Documents entered into by it and such Security
Documents are the legal, valid and binding obligations of the UPC Merged Entity
enforceable in accordance with their terms subject (to the extent applicable) to
substantially similar qualifications to those made in the legal opinions
referred to in 0 (Conditions Precedent Documents).

 

7.5 Mandatory prepayment from Excess Cash Flow and Net Equity Proceeds

 

(a) Subject to paragraph (b) below and Clause 7.7 (Date for prepayment), within
10 Business Days of the delivery of the Borrower Group’s audited consolidated
financial statements which relate to any financial year of the Borrower Group
(starting with the annual Accounting Period ending 31st December, 2004) under
Clause 16.2 (Financial information) the Borrowers (unless otherwise agreed in
writing by the Facility Agent acting on the instructions of the Majority
Lenders) shall prepay, or procure that there is prepaid, an amount of the
Facilities equal to 50 per cent. of the Excess Cash Flow for such financial
year.

 

(b) The Borrowers shall not be required to make any prepayments under paragraph
(a) above:

 

  (i) after the date on which the Facility Agent receives financial statements
delivered under Clause 16.2(b) (Financial information) which show that, for the
two most recent Ratio Periods, the ratio of Senior Debt to Annualised EBITDA is
less than or equal to 4:1; or

 

  (ii) if the amount of Excess Cash Flow in respect of the relevant financial
year is less than €5,000,000.

 

51



--------------------------------------------------------------------------------

(c) Subject to Clause 7.7 (Date for prepayment) and paragraph (e) below, where
Net Equity Proceeds and/or the proceeds of an issue of Relevant Convertible
Preference Shares (as set out below) are received by or for the account of any
member of the UGCE Borrower Group prior to 31st December, 2004, UPC Distribution
shall, within ten Business Days of receipt of such proceeds:

 

  (i) until the Additional Prepayment Cap has been reached:

 

  (A) in the case of the receipt of Net Equity Proceeds, prepay or procure that
there is prepaid an amount of the Facilities equal to 10 per cent. of the Net
Equity Proceeds. Such amount shall be applied first against outstanding Facility
B Advances and outstanding Facility C Advances pro rata and second against
outstanding Facility A Advances, in each case in accordance with Clause
7.8(a)(i) (Order of Application);

 

  (B) in addition to any prepayments made under sub-paragraph (c)(i)(A) above,
in the case of the receipt of the proceeds of an issue of Relevant Convertible
Preference Shares (whether or not such Relevant Convertible Preference Shares
also constitute Net Equity Proceeds) prepay or procure that there is prepaid an
amount of the outstanding Facility B Advances equal to 90 per cent. of the
proceeds of the Relevant Convertible Preference Shares. Such amount shall be
applied against outstanding Facility B Advances in order of maturity in
accordance with Clause 7.8(a)(iii) (Order of application); and

 

  (ii) after the Additional Prepayment Cap has been reached:

 

  (A) in the case of the receipt of Net Equity Proceeds, prepay or procure that
there is prepaid an amount of the Facilities equal to 10 per cent. of the
balance of the Net Equity Proceeds which have not been taken into account when
calculating the payments to be made under sub-paragraph (c)(i) above. Such
amount shall be applied first against outstanding Facility B Advances and
outstanding Facility C Advances pro rata and second against outstanding Facility
A Advances, in each case in accordance with Clause 7.8(a)(i) (Order of
Application);

 

  (B) in addition to any prepayments made under sub-paragraph (c)(ii)(A) above,
in the case of the receipt of the proceeds of an issue of Relevant Convertible
Preference Shares (whether or not such Relevant Convertible Preference Shares
also constitute Net Equity Proceeds) prepay or procure that there is prepaid an
amount of the outstanding Facility B Advances equal to 40 per cent. of the
balance, which have not been taken into account when calculating the payments to
be made under sub-paragraph (c)(i) above, of the proceeds of the Relevant
Convertible Preference Shares. Such amount shall be applied in prepayment of
outstanding Facility B Advances in order of maturity in accordance with Clause
7.8(a)(iii) (Order of application).

 

(d)

Subject to Clause 7.7 (Date for prepayment) and paragraph (e) below, where
proceeds of an issue of Relevant Convertible Preference Shares or Net Equity
Proceeds are received by any

 

52



--------------------------------------------------------------------------------

 

member of the UGCE Borrower Group for or on account of a member of the UGCE
Borrower Group on or after 31st December, 2004, UPC Distribution shall, within
ten Business Days of receipt by any member of the UGCE Borrower Group of the
proceeds of an issue of Relevant Convertible Preference Shares or Net Equity
Proceeds (as applicable):

 

  (i) until the Additional Prepayment Cap has been reached:

 

  (A) in the case of receipt of Net Equity Proceeds, prepay or procure that
there is prepaid an amount of the Facilities equal to 10 per cent. of the Net
Equity Proceeds. Such amount shall be applied first against outstanding Facility
B Advances and outstanding Facility C Advances pro rata and second against
outstanding Facility A Advances, in each case in accordance with Clause
7.8(a)(i) (Order of Application);

 

  (B) in addition to any prepayments made under sub-paragraph (d)(i)(A) above
and subject to clause 7.5(d)(ii) and (e) and clause 7.7 (Date for Prepayment) of
the New Facility Agreement (each of which is the equivalent of Clause
7.5(d)(i)(c) and (e) and Clause 7.7 of this Agreement), in the case of the
receipt of the proceeds of an issue of Relevant Convertible Preference Shares
(whether or not such Relevant Convertible Preference Shares also constitute Net
Equity Proceeds) prepay or procure that there is prepaid an amount of the New
Facility D equal to 90 per cent. of the proceeds of the Relevant Convertible
Preference Shares. Such amount shall be applied pro rata against all amounts
outstanding under New Facility D; and

 

  (C) to the extent that the amount required to be repaid under the Facility D
as set out in sub-paragraph (d)(i)(B) above exceeds the amounts outstanding
under Facility D at the relevant time, prepay or procure that there is prepaid:

 

  I. until all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances in an amount equal to the
amount of such excess. Such amount shall be applied against outstanding Facility
B Advances in order of maturity in accordance with Clause 7.8(a)(iii) (Order of
application); and

 

  II. after all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances or outstanding Facility C
Advances in an aggregate amount equal to the amount of such excess. Such amount
shall be applied against outstanding Facility B Advances or Facility C Advances,
as may be designated by the Borrower in the Cancellation Notice, in order of
maturity in accordance with Clause 7.8(a)(iii) (Order of Application); and

 

53



--------------------------------------------------------------------------------

  (ii) after the Additional Prepayment Cap has been reached:

 

  (A) in the case of receipt of Net Equity Proceeds, prepay or procure that
there is prepaid an amount of the Facilities equal to 10 per cent. of the
balance of the Net Equity Proceeds which have not been taken into account when
calculating the payments to be made under sub-paragraph (d)(i) above. Such
amount shall be applied first against outstanding Facility B Advances and
outstanding Facility C Advances pro rata and second against outstanding Facility
A Advances, in each case in accordance with Clause 7.8(a)(i) (Order of
Application);

 

  (B) in addition to any prepayments made under sub-paragraph (d)(ii)(A) above
and subject to clause 7.5(d)(iv) and (e) and clause 7.7 (Date for Prepayment) of
the New Facility Agreement (each of which is the equivalent of Clause
7.5(d)(ii)(c) and (e) and Clause 7.7 of this Agreement), in the case of the
receipt of the proceeds of an issue of Relevant Convertible Preference Shares
(whether or not such Relevant Convertible Preference Shares also constitute Net
Equity Proceeds) prepay or procure that there is prepaid an amount of New
Facility D equal to 40 per cent. of the balance of the proceeds of the Relevant
Convertible Preference Shares which have not been taken into account when
calculating the payments to be made under sub-paragraph (d)(i) above. Such
amount shall be applied pro rata against all amounts outstanding under Facility
D; and

 

  (C) to the extent that the amount required to be repaid under the New Facility
D as set out in sub-paragraph (d)(ii)(B) above exceeds the amounts outstanding
under the New Facility D at the relevant time, prepay or procure that there is
prepaid:

 

  I. until all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances in an amount equal to the
amount of such excess. Such amount shall be applied against outstanding Facility
B Advances in order of maturity in accordance with Clause 7.8(a)(iii) (Order of
application); and

 

  II. after all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances or outstanding Facility C
Advances in an aggregate amount equal to the amount of such excess. Such amount
shall be applied against outstanding Facility B Advances or Facility C Advances,
as may be designated by the Borrower in the Cancellation Notice, in order of
maturity in accordance with Clause 7.8(a)(iii) (Order of Application); and

 

  (iii) prepay or procure that there is prepaid, in accordance with clause
13.5(c) (Mandatory prepayment from Excess Cash Flow and Net Equity Proceeds) of
the New Facility Agreement, an amount of New Facility D equal to the Make-Whole
Amount (as defined in that clause).

 

54



--------------------------------------------------------------------------------

(e) UPC Distribution shall not be required to make any prepayments of the
Facilities under paragraphs (c) or (d) above:

 

  (i) provided that the most recently delivered financial statements provided to
the Facility Agent under Clause 16.2(b) (Financial information) show that, for
the two most recent Ratio Periods, the applicable ratio for the purposes of
Clause 17.2(a) (Financial ratios) is 3.5:1 or less;

 

  (ii) to the extent that such Net Equity Proceeds are provided by another
member of the UGCE Borrower Group which is funding such acquisition by means of
proceeds which have previously been treated as “Net Equity Proceeds” of that
member of the UGCE Borrower Group for the purposes of Clause 13.5(c) above;

 

  (iii) in respect of Net Equity Proceeds in respect of a new issue of shares by
any member of the UGCE Borrower Group subscribed for by any other member of the
UGCE Borrower Group; or

 

  (iv) in respect of Net Equity Proceeds relating to any issuance of shares
where all of the shares issued are subscribed for by any member of the Wider
Group.

 

7.6 Prepayment from disposal proceeds

 

(a) [Intentionally left blank]

 

(b) If the Net Proceeds of disposals of assets comprising or contributing in
aggregate a percentage value of 5 per cent. or less of the total assets,
revenues and EBITDA of the Borrower Group are either:

 

  (i) reinvested in the business of the Borrower Group within 12 months of
receipt; or

 

  (ii) deposited immediately with the Facility Agent and applied in prepayment
of the Facilities and reduction of the Total Facility A Commitments, Total
Facility B Commitments and Total Facility C Commitments in accordance with the
mechanics set out in Clauses 7.7 (Date for prepayment) and 7.8 (Order of
application),

 

the percentage value of such assets shall not be taken into account for the
purposes of Clause 16.10(b)(viii) (Disposals).

 

(c) For the purposes of paragraph (b) above and Clause 16.10(b) (Disposals),
percentage value of an asset disposed of means the percentage of the total
assets, revenues and EBITDA of the Borrower Group (as the case may be)
attributable to such asset in respect of the financial year (in the case of
revenues and EBITDA) or as at the end of the financial year (in the case of
total assets) immediately preceding the financial year in which the asset is
disposed of and for the avoidance of doubt, the value of assets disposed of will
be calculated on an increasing percentage basis such that any percentage value
will automatically be added to the percentage value of any subsequent disposal.
For the purpose of this Clause 7.6(b), all calculations shall be by reference to
the annual consolidated financial statements of UPC Distribution or, as the case
may be, the annual combined financial statements of the Borrower Group required
to be produced pursuant to this Agreement.

 

(d) If valid and enforceable security agreements (in form and substance
satisfactory to the Facility Agent) have been entered into between, inter alia,
KTA and the Security Agent granting security over KTA’s cable network assets in
favour of the Security Agent (the KTA Security Agreements), UPC Distribution
shall:

 

  (i) within five Business Days of such KTA Default, apply €100,000,000 in
prepayment of the Facilities (or, if less the amount of the Facilities); and

 

55



--------------------------------------------------------------------------------

  (ii) promptly following enforcement by the Security Agent of the security
constituted by the KTA Security Agreements (and in any event within five
Business Days of receipt by the Security Agent of the proceeds of such
enforcement), apply an amount equal to the net proceeds of such enforcement
(after the deduction of all enforcement costs), to the extent that such net
enforcement proceeds exceed €100,000,000, in prepayment of the Facilities (or,
if less the amount of the Facilities).

 

The obligations of UPC Distribution under this Clause 7.6(c) shall be satisfied
in full on receipt by the Security Agent of the proceeds of enforcement of the
security constituted by the KTA Security Agreements.

 

7.6A Mandatory prepayment from Third Party Debt proceeds

 

Subject to Clause 7.7 (Date for prepayment), if any member of the UGCE Borrower
Group incurs Third Party Debt and Clause 16.12(d)(i) (Restrictions on Financial
Indebtedness) applies to such Third Party Debt, UPC Distribution shall, within
ten Business Days of receipt by such member of the UGCE Borrower Group of the
proceeds of Third Party Debt:

 

(e) where the proceeds of such Third Party Debt are received prior to 31st
December, 2004:

 

  (i) until the Additional Prepayment Cap has been reached:

 

  (A) prepay or procure that there is prepaid, an amount of the Facilities equal
to 50 per cent. of the proceeds of such Third Party Debt. Such amount shall be
applied first pro rata against outstanding Facility B Advances and outstanding
Facility C Advances in order of maturity and second against outstanding Facility
A Advances, in each case in accordance with Clause 7.8(a)(ii) (Order of
Application); and

 

  (B) prepay or procure that there is prepaid a further amount of outstanding
Facility B Advances equal to 50 per cent. of the proceeds of such Third Party
Debt. Such amount shall be applied against outstanding Facility B Advances in
order of maturity in accordance with Clause 7.8(a)(iii) (Order of Application);
and

 

  (ii) after the Additional Prepayment Cap has been reached, prepay or procure
that there is prepaid, an amount of the Facilities equal to 50 per cent. of the
balance of the proceeds of such Third Party Debt which have not been taken into
account when calculating the payments to be made under sub-paragraph (a)(i)
above. Such amount shall be applied first pro rata against outstanding Facility
B Advances and outstanding Facility C Advances in order of maturity and second
against outstanding Facility A Advances, in each case in accordance with Clause
7.8(a)(ii) (Order of Application);

 

(f) where the proceeds of such Third Party Debt are received on or after 31st
December, 2004:

 

  (i) until the Additional Prepayment Cap has been reached:

 

  (A)

prepay or procure that there is prepaid an amount of the Facilities equal to 50
per cent. of the proceeds of such Third Party Debt. Such amount shall be applied
first pro rata against outstanding Facility B Advances and

 

56



--------------------------------------------------------------------------------

 

outstanding Facility C Advances in order of maturity and second against
outstanding Facility A Advances, in each case in accordance with Clause
7.8(a)(ii) (Order of Application); and

 

  (B) prepay or procure that there is prepaid an amount of New Facility D equal
to 50 per cent. of the proceeds of such Third Party Debt in accordance with
clause 7.6A(a) (Mandatory prepayment from Third Party Debt proceeds) of the New
Facility Agreement. To the extent that such amount exceeds the amounts
outstanding under the New Facility D at the relevant time, UPC Distribution
shall prepay or procure that there is prepaid:

 

  I. until all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances in an amount equal to the
amount of such excess. Such amount shall be applied against outstanding Facility
B Advances in order of maturity in accordance with Clause 7.8(a)(iii) (Order of
Application); and

 

  II. after all outstanding New Facility D Advances under the New Facility have
been permanently prepaid and cancelled and there are no undrawn Commitments
under New Facility D, outstanding Facility B Advances or outstanding Facility C
Advances in an aggregate amount equal to the amount of such excess. Such amount
shall be applied against outstanding Facility B Advances or Facility C Advances,
as may be designated by the Borrower in the Cancellation Notice, in order of
maturity in accordance with Clause 7.8(a)(iii) (Order of Application); and

 

  (ii) after the Additional Prepayment Cap has been reached, prepay or procure
that there is prepaid, an amount of the Facilities equal to 50 per cent. of the
balance of the proceeds of such Third Party Debt, which have not been taken into
account when calculating the payments to be made under sub-paragraph (b)(i)
above. Such amount shall be applied first pro-rata against outstanding Facility
B Advances and outstanding Facility C Advances in order of maturity and second
against outstanding Facility A Advances, in each case in accordance with Clause
7.8(a)(ii) (Order of Application).

 

7.7 Date for prepayment

 

Each amount of the Facilities to be prepaid under Clause 7.5 (Mandatory
prepayment from Excess Cash Flow and Net Equity Proceeds), Clause 7.6
(Prepayment from disposal proceeds), Clause 7.6A (Mandatory prepayment from
Third Party Debt proceeds) and Clause 17.4 (Cure provisions) shall be applied in
prepayment of the Facility within the period required by the relevant Clause or
deposited before the end of such period with the Security Agent or as the
Security Agent may reasonably direct in an account (or accounts) (each a Blocked
Account) in the name of any Obligor bearing interest at rates customarily
offered by the Security Agent in such circumstances, secured (if requested by
the Security Agent) by a first ranking security interest in favour of the
Security Agent on behalf of the Beneficiaries, on terms that the principal
amount so deposited may only be released by making the relevant prepayment on
Interest Dates falling immediately thereafter, in accordance with Clause 7.8
(Order of application) (where applicable), until the prepayment obligations
under Clause 7.5

 

57



--------------------------------------------------------------------------------

(Mandatory prepayment from Excess Cash Flow and Net Equity Proceeds), Clause 7.6
(Prepayment from disposal proceeds), Clause 7.6A (Mandatory prepayment from
Third Party Debt proceeds) and Clause 17.4 (Cure provisions) have been
satisfied.

 

7.8 Order of application

 

(a) Subject to Clause 13.10(c) (Facility C Call protection):

 

  (i) the amount of each prepayment of the Facilities made under Clause 7.5 (a),
Clause 7.5(b), Clause 7.5(c)(i)(A), 7.5(c)(ii)(A) 7.5(d)(i)(A) and 7.5(d)(ii)(A)
(Mandatory prepayment from Excess Cash Flow and Net Equity Proceeds) and Clause
7.6 (Prepayment from disposal proceeds) shall be applied, unless otherwise
stated:

 

  (A) first, pro rata between outstanding Facility B Advances and Facility C
Advances (and pro rata against the Repayment Instalments for Facility B and
Facility C respectively) with a corresponding permanent cancellation of the
Total Facility B Commitments and Total Facility C Commitments (pro rata between
the Commitments of the Lenders under the relevant Facility); and

 

  (B) second, against outstanding Facility A Advances (pro rata against all
Facility A Advances) with a corresponding permanent cancellation of the Total
Facility A Commitments, (pro rata between the Commitments of the Lenders under
that Facility) and a corresponding reduction of each amount specified in column
2 of Clause 13.1(d) (Automatic Cancellation of the Commitments) by the amount of
each such prepayment;

 

  (ii) the amount of each prepayment of the Facilities made under clause
7.6A(a)(i)(A), 7.6A(a)(ii), 7.6A(b)(i)(A) and 7.6A(b)(ii) (Mandatory prepayment
from Third Party Debt proceeds) shall be applied:

 

  (A) first, pro rata between outstanding Facility B Advances and Facility C
Advances (and against the Repayment Instalments for Facility B and Facility C
respectively in order of maturity), starting with amounts due to be paid on the
next Facility B Repayment Date or Facility C Repayment Date (as applicable) with
a corresponding permanent cancellation of the Total Facility B Commitments or
Total Facility C Commitments (as applicable) (pro rata between the Commitments
of the Lenders under the relevant Facility); and

 

  (B) second, against outstanding Facility A Advances (pro rata against all
Facility A Advances) with a corresponding permanent cancellation of the Total
Facility A Commitments (pro rata between the Commitments of the Lenders under
that Facility) and a corresponding reduction of each amount specified in column
(2) of clause 7.1(d) (Automatic Cancellation of the Commitments) by the amount
of each such prepayment; and

 

  (iii) the amount of each prepayment of:

 

  (A) the Facilities made under Clause 7.3 (Voluntary prepayment), as a result
of the application of the proceeds of the Additional Facility in accordance with
Clause 22.12(b)(ii) (Restrictions on Financial Indebtedness); and

 

58



--------------------------------------------------------------------------------

  (B) outstanding Facility B Advances made under Clause 7.5(c)(i)(B),
7.5(c)(ii)(B), 7.5(d)(i)(C) and 7.5(d)(ii)(C) (Mandatory prepayment from Excess
Cash Flow and Net Equity Proceeds) and Clauses 7.6A(a)(i)(B) and 7.6A(b)(i)(B)
(Mandatory prepayment from Third Party Debt proceeds),

 

shall be applied:

 

  I. (in the case of Facility B or Facility C) against the Repayment Instalments
for the relevant Facility in order of maturity, starting with amounts due to be
paid on the next Facility B Repayment Date or Facility C Repayment Date (as
applicable) with a corresponding permanent cancellation of the Total Facility B
Commitments or Total Facility C Commitments (as applicable) (pro rata between
the Commitments of the Lenders under the relevant Facility); and

 

  II. (in the case of Facility A) against all the Facility A Advances pro rata
or against such Facility A Advances as UPC Distribution may designate in the
Cancellation Notice delivered under Clause 7.3 (Voluntary prepayment).

 

7.9 Right of prepayment and cancellation in relation to a single Lender

 

(a) If:

 

  (i) any sum payable to any Lender by a Borrower is required to be increased
under of Clause 16.2(c) (Tax gross-up); or

 

  (ii) any Lender claims indemnification from a Borrower under Clause 10.3 (Tax
indemnity) or Clause 12.1 (Increased Costs),

 

UPC Distribution may, whilst the circumstance giving rise to the requirement or
indemnification continues, in respect only of the Facilities made available to
it, give the Facility Agent notice of cancellation of the Facility A Commitment,
Facility B Commitment, Facility C1 Commitment and/or Facility C2 Commitment (as
applicable) of that Lender and its intention to procure the repayment of that
Lender’s participation in all relevant Advances.

 

(b) On receipt of a notice referred to in paragraph (a) above, the Facility A
Commitment, Facility B Commitment, Facility C1 Commitment and/or Facility C2
Commitment (as applicable) of that Lender shall each immediately be reduced to
zero.

 

(c) On the last day of each Interest Period which ends after a Borrower has
given notice under paragraph (a) above (or, if earlier, the date specified by
the relevant Borrower in that notice), the relevant Borrower shall repay that
Lender’s participation in all relevant Advances.

 

(d) Prepayments made pursuant to this Clause 7.9 shall be applied against the
outstanding Facility A Advances and (in the case of Facility B Advances and
Facility C Advances) the outstanding Repayment Instalments pro rata.

 

59



--------------------------------------------------------------------------------

7.10 Facility C Call protection

 

(a) Upon any prepayment of Facility C Advances under this Clause 7 made up to
and including the Second Anniversary, the Borrowers shall pay to the Facility
Agent for distribution to Facility C Lenders:

 

  (i) during the period commencing on the Signing Date to and including the
first Anniversary, a prepayment fee in respect of the principal amount of such
Advances so prepaid equal to 3 per cent. of such principal amount; and

 

  (ii) during the period following the first Anniversary up to and including the
second Anniversary, a prepayment fee in respect of the principal amount of such
Loans so prepaid equal to 1.5 per cent. of such principal amount.

 

(b) In the event that:

 

  (i) the Lenders, the Majority Lenders or the Facility C Lenders (as
applicable) agree to modify or waive any of the provisions of this Agreement
and, as a result thereof, a prepayment that would otherwise have been required
under this Clause 7 shall not be made; or

 

  (ii) on receipt by the Facility Agent of a notice under Clause 7.4(a)(A)
(Change of Control) notifying it of a Change of Control, the Majority Lenders
agree not to require the cancellation of the Facility and prepayment of all
outstanding amounts under the Finance Documents,

 

the Borrowers shall nevertheless pay to all the Facility C Lenders a fee equal
to the amount of prepayment fee that would otherwise have been paid under
paragraph (a) above had such prepayment occurred. This fee is in addition to any
further prepayment fee under paragraph (a) above that may be payable on any
subsequent prepayment of the relevant amount.

 

(c) Subject to paragraph (b), prior to the repayment or prepayment in full of
all outstanding Facility B Advances, the Facility C Lenders may elect not to
accept prepayments of Facility C Advances under Clause 7.3 (Voluntary
prepayment), 7.5 (Mandatory prepayment from Excess Cash Flow and Net Equity
Proceeds) or 7.6 (Prepayment from disposal proceeds). In the event of such
election any amounts which would otherwise have been applied in prepayment of
Facility C Advances shall not, unless UPC Distribution so elects, be applied in
prepayment of Facility A Advances or Facility B Advances but may be retained by
the Borrowers for use in the business of the Borrower Group.

 

7.11 Miscellaneous provisions

 

(a) Any Cancellation Notice delivered under this Agreement is irrevocable. The
Facility Agent shall notify the Lenders promptly of receipt of any such notice.

 

(b) All prepayments under this Agreement shall be made together with accrued
interest on the amount prepaid and any other amounts due under this Agreement in
respect of that prepayment and, subject to Clause 13.10 (Facility C Call
protection) and Clause 23.4 (Break Costs), without premium or penalty.

 

(c) No prepayment or cancellation is permitted except in accordance with the
express terms of this Agreement.

 

60



--------------------------------------------------------------------------------

(d) The amount of any Facility A Advance prepaid by UPC Distribution in
accordance with Clause 7.3 (Voluntary prepayment) (other than any permanent
prepayment and cancellation of Facility A out of the proceeds of a drawing under
an Additional Facility pursuant to Clause 16.12(b)(ii)(B)(I) (Restrictions on
Financial Indebtedness)) or Clause 17.4 (Cure provisions) may, subject to the
terms of this Agreement, be re-borrowed. No other amount prepaid under this
Agreement may subsequently be re-borrowed.

 

(e) No amount of any Commitment cancelled under this Agreement may subsequently
be reinstated.

 

(f) Any prepayment in part of any Advance shall be applied against the
participations of the Lenders in that Advance pro rata.

 

(g) Any cancellation or prepayment in relation to Facility C shall be applied
pro rata between Facility C1 Commitments and Facility C2 Commitments or (as the
case may be) Facility C1 Advances and Facility C2 Advances according to their
respective Original Euro Amounts.

 

8. INTEREST

 

8.1 Interest rate

 

The rate of interest on each Advance for its Interest Period is the rate per
annum determined by the Facility Agent to be the aggregate of:

 

  (a) the applicable Margin; and

 

  (b) (i)       LIBOR (in the case of an Advance denominated in a currency other
than euros); or

 

  (ii) EURIBOR (in the case of an Advance denominated in euros); and

 

  (c) the Mandatory Costs.

 

8.2 Selection of Interest Periods

 

(a) The Interest Period (in the case of each Facility A Advance) or the first
Interest Period (in the case of each Facility B Advance or Facility C Advance)
of each Advance will be the period selected in the Request for that Advance and
(in the case of each Facility B Advance or Facility C Advance) each subsequent
Interest Period will be the period selected by the relevant Borrower by notice
(a Selection Notice) to the Facility Agent received not later than the third
Business Day before the end of the then current Interest Period.

 

(b) Each Interest Period shall be one month, two, three or six months or in any
case such other period not exceeding six months as the relevant Borrower and the
Facility Agent (acting on the instructions of all the Lenders) may agree from
time to time. Each Interest Period for an Advance will commence on its
Utilisation Date or (in the case of each subsequent Interest Period for a
Facility B Advance or Facility C Advance) the expiry of its preceding Interest
Period.

 

(c) Each Facility A Advance will have only one Interest Period.

 

61



--------------------------------------------------------------------------------

8.3 Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period shall instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

8.4 Further Adjustments to Interest Periods

 

If an Interest Period:

 

  (a) for a Facility A Advance would otherwise overrun the Facility A Final
Maturity Date, it shall be shortened so that it ends on the Facility A Final
Maturity Date;

 

  (b) for a Facility B Advance would otherwise overrun the Facility B Final
Repayment Date, it shall be shortened so that it ends on the Facility B Final
Repayment Date; and

 

  (c) for a Facility C Advance would otherwise overrun the Facility C Final
Repayment Date, it shall be shortened so that it ends on the Facility C Final
Repayment Date.

 

8.5 Other adjustments

 

The Facility Agent and the Borrowers may enter into such other arrangements as
they may agree for the adjustment of Interest Periods and the consolidation
and/or splitting of Advances.

 

8.6 Notification

 

The Facility Agent shall notify the relevant Borrower and the Lenders of the
duration of each Interest Period promptly after ascertaining its duration.

 

8.7 Due dates

 

Except as otherwise provided in this Agreement, accrued interest on each Advance
is payable by the relevant Borrower on its Interest Date and also, in the case
of:

 

  (a) any Facility A Advance or Facility B Advance with an Interest Period
longer than six months, at six monthly intervals after the first day of that
Interest Period for so long as the Interest Period continues; and

 

  (b) in the case of any Facility C Advance with an Interest Period longer than
three months, at three monthly intervals after the first day of that Interest
Period for so long as the Interest Period continues.

 

8.8 Default interest

 

(a)

If an Obligor fails to pay any amount payable by it under the Finance Documents,
it shall forthwith on demand by the Facility Agent pay interest on the overdue
amount from the due date up to the date of actual payment, both before and after
judgment, at a rate (the default rate) determined by the Facility Agent to be
two per cent. per annum above the rate which would have been payable if the
Unpaid Sum had, during the period of non-payment, constituted an Advance at the
Margin applicable to a new Facility A Advance or (if the Unpaid Sum relates to
an overdue amount payable under or in connection with Facility C) a new Facility
C Advance if it had been drawn down at such time in the currency of the Unpaid
Sum for such successive Interest Periods of such duration (not being more than
three months)

 

62



--------------------------------------------------------------------------------

 

as the Facility Agent may determine, having regard to the likely duration of the
default (a Designated Term).

 

(b) The default rate will be determined on each Business Day or the first day
of, or two Business Days before the first day of, the relevant Designated Term,
as appropriate.

 

(c) Default interest will be compounded at the end of each Designated Term.

 

8.9 Notification of rates of interest

 

The Facility Agent will promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

8.10 Margin

 

(a) The Margin will be:

 

  (i) in the case of a Facility A Advance or Facility B Advance, 2.75 per cent.
per annum until the first Anniversary and thereafter shall be 4.00 per cent. per
annum unless adjusted in accordance with the following provisions of this Clause
14.10; and

 

  (ii) in the case of a Facility C Advance, 5.50 per cent. per annum.

 

(b) Commencing with the first Anniversary (by reference, in the case of the
first Anniversary, to the Relevant Financial Statements delivered for the most
recent financial quarter to end prior to the first Anniversary) UPC Distribution
will deliver to the Facility Agent (by no later than the date of the first
Anniversary or, as the case may be, the date it delivers to the Facility Agent
each subsequent set of Relevant Financial Statements) a notice referring to this
Clause 14.10 (a Margin Notice) and specifying the ratio of Senior Debt to
Annualised EBITDA as calculated in accordance with Clause 17 (Financial
Covenants) as at the date to which the Relevant Financial Statements were
prepared for the purposes of calculating whether the Margin for Facility A
Advances and Facility B Advances is to be adjusted in accordance with this
Clause 14.10.

 

(c) The Margin for Facility A Advances and Facility B Advances will be adjusted
(upwards or downwards) to the percentage rates per annum set out in column (1)
below set opposite the range set out in column (2) below into which the ratio of
Senior Debt to Annualised EBITDA, as shown in the Margin Notice, falls:

 

(1)

   (2)

Margin

--------------------------------------------------------------------------------

  

Senior Debt/

Annualised EBITDA ratio

--------------------------------------------------------------------------------

4.00%

   > 7.00:1

3.50%

   > 6.00:1 but < 7.00:1

3.00%

   > 5.00:1 but < 6.00:1

2.75%

   > 4.00:1 but < 5.00:1

2.50%

   > 3.00:1 but < 4.00:1

2.25%

   < 3.00:1

 

63



--------------------------------------------------------------------------------

(d) The adjustment (if any) specified in (c) above will apply to the Margin for
all Facility A Advances and Facility B Advances with effect from the date
falling five Business Days after the relevant Margin Notice (or, if later, the
related Relevant Financial Statements) is delivered to the Facility Agent.

 

(e) If UPC Distribution fails to deliver a Margin Notice in accordance with
paragraph (b) above the Margin with effect from the last date permitted for
delivery of the Relevant Financial Statements will be as stated in paragraph (a)
above provided that if that Margin Notice is delivered later, the Margin will be
adjusted in accordance with this Clause 14.10 with effect from the date falling
five Business Days after the Margin Notice (or, if later, the related Relevant
Financial Statements) is delivered.

 

(f) In this Clause 14.10, Relevant Financial Statements means each set of
quarterly financial statements delivered under Clause 16.2(b) (Financial
information).

 

9. PAYMENTS

 

9.1 Place of Payment

 

All payments by an Obligor or a Lender under this Agreement shall be made to the
Facility Agent to its account at such office or bank in the principal financial
centre of the country of the currency concerned (or, in the case of euros, the
financial centre of such of the Participating Member States or London) as the
Facility Agent may notify to the Obligor or Lender for this purpose.

 

9.2 Funds

 

Payments under this Agreement to the Facility Agent shall be made for value on
the due date at such times and in such funds as the Facility Agent may specify
to the Party concerned as being customary at the time for the settlement of
transactions in the relevant currency in the place for payment.

 

9.3 Distribution

 

(a) Each payment received by the Facility Agent under this Agreement for another
Party shall, except as set out in paragraph (d) below and subject to paragraphs
(b) and (c) below, be made available by the Facility Agent to that Party by
payment (on the date of value of receipt and in the currency and funds of
receipt) to its account with such bank in the principal financial centre of the
country of the relevant currency (or, in the case of euros, in the principal
financial centre of such of the Participating Member States or London) as it may
notify to the Facility Agent for this purpose by not less than five Business
Days’ prior notice.

 

(b) The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from an Obligor under this Agreement in the same currency on such
date or in or towards the purchase of any amount of any currency to be so
applied.

 

(c)

Where a sum is to be paid under this Agreement to the Facility Agent for the
account of another Party, the Facility Agent is not obliged to pay that sum to
that Party until it has established that it has actually received that sum. The
Facility Agent may, however, assume that the sum has been paid to it in
accordance with this Agreement and, in reliance on that assumption, make
available to that Party a corresponding amount. If the sum has not been made
available but the Facility Agent has paid a corresponding amount to another
Party, that Party shall forthwith on demand refund the corresponding amount to
the Facility Agent

 

64



--------------------------------------------------------------------------------

 

together with interest on that amount from the date of payment to the date of
receipt, calculated at a rate reasonably determined by the Facility Agent to
reflect its cost of funds.

 

(d) Subject to paragraph (c) above, in the case of a Mid-Interest Period
Transfer, the Facility Agent shall:

 

  (i) make any interest payable in respect of the principal amount that is
assigned, transferred or novated under a Mid-Interest Period Transfer, that
accrues on and prior to the date on which the Mid-Interest Period Transfer
becomes effective, available to the Existing Lender; and

 

  (ii) make any interest payable in respect of the principal amount that is
assigned, transferred or novated as a Mid-Interest Period Transfer, that accrues
after the date on which the Mid-Interest Period Transfer becomes effective,
available to the New Lender,

 

such payments shall be paid (on the date of value of receipt and in the currency
and funds of receipt) to the Existing Lenders’ account or the New Lenders’
account (as applicable) with such bank and in the principal financial centre of
the country of the relevant currency (or in the case of euros, in the principal
financial centre of one of the Participating Member States or London) as it may
notify to the Facility Agent for this purpose by not less that five Business
Days’ prior notice.

 

9.4 Currency

 

(a) A repayment or prepayment of an Advance is payable in the currency in which
the Advance is denominated.

 

(b) All interest is payable in the currency in which the relevant amount in
respect of which it is payable is denominated.

 

(c) Amounts payable in respect of costs, expenses, Taxes and the like are
payable in the currency in which they are incurred.

 

(d) Any other amount payable under this Agreement is, except as otherwise
provided in this Agreement, payable in euros or, to the extent it relates to
Facility C2, US Dollars.

 

9.5 Set-off and counterclaim

 

All payments made by an Obligor under this Agreement shall be made without
set-off or counterclaim.

 

9.6 Non-Business Days

 

(a) If a payment under this Agreement is due on a day which is not a Business
Day, the due date for that payment shall instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b) During any extension of the due date for payment of any principal under this
Agreement interest is payable on the principal at the rate payable on the
original due date.

 

9.7 Partial payments

 

(a)

Subject to the Security Deed, if the Facility Agent receives a payment
insufficient to discharge all the amounts then due and payable by an Obligor
under this Agreement, the

 

65



--------------------------------------------------------------------------------

 

Facility Agent shall apply that payment towards the obligations of the Obligors
under this Agreement in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid costs, fees and
expenses of the Facility Agent under this Agreement;

 

  (ii) secondly, in or towards payment pro rata of any accrued fees (other than
any commitment fees payable under Clause 20.1 (Commitment fee)) due but unpaid
under Clause 20 (Fees);

 

  (iii) thirdly, in or towards payment to the Lenders pro rata of any accrued
interest (including, where a Mid-Interest Period Transfer has taken place
towards payment to the Existing Lenders and the New Lenders pro rata) and
commitment fees due but unpaid under this Agreement;

 

  (iv) fourthly, in or towards payment to the Lenders pro rata of any principal
due but unpaid under this Agreement; and

 

  (v) fifthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b) Subject to the Security Deed, the Facility Agent shall, if so directed by
all of the Lenders, vary the order set out in sub-paragraphs (a)(ii) to (v)
above. The Facility Agent shall notify UPC Distribution of any such variation.

 

(c) Paragraphs (a) and (b) above shall override any appropriation made by any
Obligor.

 

10. TAX GROSS-UP AND INDEMNITIES

 

10.1 Definitions

 

(a) In this Clause 10:

 

Protected Party means a Finance Party which is or will be, for or on account of
Tax, subject to any liability or required to make any payment in relation to a
sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax.

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

Tax Payment means an increased payment made by an Obligor to a Finance Party
under Clause 10.2 (Tax gross-up) or a payment under Clause 10.3 (Tax indemnity).

 

Treaty Lender means a Lender which is (on the date a payment falls due),
entitled to that payment under a double taxation agreement in force on the date
(subject to the completion of any necessary procedural formalities) without a
Tax Deduction.

 

(b) In this Clause 10 a reference to determines or determined means a
determination made in the absolute discretion of the person making the
determination.

 

66



--------------------------------------------------------------------------------

10.2 Tax gross-up

 

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b) UPC Distribution or a Lender shall promptly upon becoming aware that an
Obligor must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Facility Agent accordingly. If the
Facility Agent receives such notification from a Lender it shall notify UPC
Distribution and that Obligor.

 

(c) Subject to Clause 16.5 (U.S. Taxes), if a Tax Deduction is required by law
to be made by an Obligor, the amount of the payment due from that Obligor shall
be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

 

(d) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(e) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

(f) A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate and use its reasonable efforts to complete
any procedural formalities and provide any information, in each case on a timely
basis, necessary for that Obligor to obtain authorisation to make that payment
without a Tax Deduction (or with a reduced rate of such Tax Deduction).

 

10.3 Tax indemnity

 

(a) The Obligors shall (within three Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party.

 

(b) Paragraph (a) above shall not apply with respect to any Tax assessed on:

 

  (i) a Finance Party:

 

  (A) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income or net
profits received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party; or

 

67



--------------------------------------------------------------------------------

  (ii) the Facility Agent, as a result of the failure by a Lender to satisfy on
the due date of a payment of interest either of the conditions set out in Clause
19.15(b)(i)(A) and (B) (Lenders).

 

(c) A Protected Party making or intending to make a claim pursuant to paragraph
(a) above shall promptly notify the Facility Agent in writing of the event which
will give, or has given, rise to the claim, including details of the nature of
the Tax due or paid by that Protected Party, following which the Facility Agent
shall promptly provide such information to UPC Distribution.

 

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 10.3, notify the Facility Agent.

 

10.4 Tax Credit

 

(a) If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (i) a Tax Credit is attributable to that Tax Payment; and

 

  (ii) that Finance Party has obtained, utilised and retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Obligor.

 

(b) No provision of this Agreement shall:

 

  (i) interfere with the right of any Finance Party to arrange its tax or any
other affairs in whatever manner it thinks fit or oblige any Finance Party to
claim any credit, relief, remission or repayment in respect of any payment of
Tax in priority to any other credit, relief, remission or repayment available to
it, except that the Finance Party’s sole reason (acting in good faith) for not
claiming or for deferring such credit, relief, remission or repayment shall not
be its obligation to make a payment under this Clause 10.4; or

 

  (ii) oblige any Finance Party to disclose any information relating to its Tax
or other affairs or any computations in respect thereof.

 

10.5 U.S. Taxes

 

The US Borrower shall not be required to pay any additional amount pursuant to
Clause 10.2 (Tax gross-up) in respect of United States Taxes (including, without
limitation, federal, state, local or other income Taxes), branch profits or
franchise Taxes with respect to a sum payable by it pursuant to this Agreement
to a Lender if on the date such Lender becomes a Party to this Agreement or has
designated a new Facility Office either:

 

  (a) in the case of a Lender which is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code), such Lender has not provided the
Borrower with two accurate and complete original signed copies of (i) U.S.
Internal Revenue Service Form W-8BEN (relating to such Lender and claiming a
complete exemption from withholding under an income tax treaty) (or successor
form) or (ii) U.S. Internal Revenue Service Form W-8ECI (or successor form)
certifying, in each case, to such Lender’s entitlement as of such date to a
complete exemption from United States withholding with respect to all amounts
payable pursuant to the Finance Documents;

 

68



--------------------------------------------------------------------------------

  (b) after the date such Lender becomes a Party to this Agreement, when a lapse
in time or change in circumstances renders the previous certification of such
Lender made pursuant to Clause 10.5(a) above obsolete or inaccurate, such Lender
has not delivered to UPC Distribution two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to the benefit of any income tax treaty), as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to amounts payable pursuant to the Finance
Documents; or

 

  (c) such Lender is subject to such Tax by reason of any connection between the
jurisdiction imposing such Tax and the Lender or its Facility Office other than
a connection arising solely from this Agreement or any transaction contemplated
hereby.

 

10.6 Value added tax

 

(a) All consideration payable under a Finance Document by an Obligor to a
Finance Party shall be deemed to be exclusive of any VAT. If VAT is chargeable,
the Obligor shall, following delivery of a VAT invoice, pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT.

 

(b) Where a Finance Document requires an Obligor to reimburse a Finance Party
for any costs or expenses, that Obligor shall also at the same time pay and
indemnify that Finance Party against all VAT incurred by that Finance Party in
respect of the costs or expenses save to the extent that that Finance Party is
entitled to repayment or credit in respect of the VAT.

 

11. MARKET DISRUPTION

 

11.1 Absence of quotations

 

Subject to Clause 11.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by noon on the Rate Fixing Day, the applicable LIBOR
or EURIBOR shall be determined on the basis of the quotations of the remaining
Reference Banks.

 

11.2 Market disruption

 

(a) If a Market Disruption Event occurs in relation to an Advance for any
Interest Period, then the rate of interest on each Lender’s share of that
Advance for the Interest Period shall be the rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Advance from
whatever source it may reasonably select; and

 

  (iii) the Mandatory Cost.

 

(b) In this Agreement Market Disruption Event means:

 

  (i) at or about noon on the Rate Fixing Day for the relevant Term or Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Facility Agent to determine LIBOR or, if
applicable, EURIBOR for the relevant currency and period; or

 

69



--------------------------------------------------------------------------------

  (ii) before close of business in London on the Rate Fixing Day for the
relevant Interest Period, the Facility Agent receives notifications from a
Lender or Lenders (whose participations in an Advance aggregate not less than
one-third of that Advance) that the cost to it of obtaining matching deposits in
the London Interbank Market or, as the case may be, the European Interbank
Market would be in excess of LIBOR or, if applicable, EURIBOR.

 

11.3 Alternative basis of interest or funding

 

(a) If a Market Disruption Event occurs and the Facility Agent or UPC
Distribution so requires, the Facility Agent and UPC Distribution shall enter
into negotiations (for a period of not more than 30 days) with a view to
agreeing a substitute basis for determining the rate of interest.

 

(b) Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and UPC Distribution, be binding on all
Parties.

 

11.4 Revocation of currency

 

If before 9.30 a.m. on any Rate Fixing Day, the Facility Agent receives notice
from a Lender that:

 

  (a) it is impracticable for the Lender to fund its participation in an Advance
in the relevant Optional Currency during that Interest Period in the ordinary
course of business in the London or (in the case of euro) European Interbank
Market; and/or

 

  (b) the use of the proposed Optional Currency might contravene any law or
regulation,

 

the Facility Agent shall give notice to UPC Distribution and to the Lenders to
that effect before 11.00 a.m. on that day. In this event:

 

  (i) UPC Distribution and the Lenders may agree that the drawdown will not be
made; or

 

  (ii) in the absence of agreement:

 

  (A) that Lender’s participation in the Advance (or, if more than one Lender is
similarly affected, those Lender’s participations in the Advance) shall be
treated as a separate Advance denominated in euros (in the case of a Facility A
Advance, Facility B Advance or Facility C1 Advance) or Dollars (in the case of a
Facility C2 Advance) during the relevant Interest Period;

 

  (B) in the definitions of “LIBOR” or, as applicable, “EURIBOR”, (insofar as it
applies to that Advance) in Clause 1.1 (Definitions):

 

  I. there shall be substituted for the time “11.00 a.m.” the time “1.00 p.m.”;
and

 

  II. paragraph (c) of the relevant definition shall apply.

 

70



--------------------------------------------------------------------------------

12. INCREASED COSTS

 

12.1 Increased Costs

 

(a) Subject to Clause 12.3 (Exceptions) the Borrowers shall, within three
Business Days of a demand by the Facility Agent, pay to the Facility Agent for
the account of a Finance Party the amount of any Increased Costs incurred by
that Finance Party or any of its Holding Companies as a result of (i) the
introduction of or any change in (or in the interpretation or application of)
any law or regulation after the Signing Date or (ii) compliance with any law or
regulation made after the Signing Date.

 

(b) In this Agreement Increased Costs means:

 

  (i) a reduction in the rate of return from the Facilities or on a Finance
Party’s (or any of its Holding Companies’) overall capital;

 

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Holding Companies
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

 

12.2 Increased cost claims

 

(a) A Finance Party intending to make a claim pursuant to Clause 12.1 (Increased
Costs) as soon as is reasonably practicable after that Finance Party becomes
aware that circumstances have arisen which entitle it to make such claim, shall
notify the Facility Agent of the event giving rise to the claim, following which
the Facility Agent shall promptly notify UPC Distribution.

 

(b) Each Finance Party shall, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Costs.

 

12.3 Exceptions

 

(a) Clause 12.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

 

  (i) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii) compensated for by Clause 10.3 (Tax indemnity) (or would have been
compensated for under Clause 10.3 (Tax indemnity) but was not so compensated
solely because one of the exclusions in Clause 16.3(b) (Tax indemnity) applied);

 

  (iii) compensated for by the payment of the Mandatory Cost; or

 

  (iv) attributable to the wilful breach by the relevant Finance Party or any of
its Holding Companies of any law or regulation.

 

(b) In this Clause 12.3, a reference to a Tax Deduction has the same meaning
given to the term in Clause 10.1 (Definitions).

 

71



--------------------------------------------------------------------------------

13. ILLEGALITY AND MITIGATION

 

13.1 Illegality

 

If it is or will become unlawful in any applicable jurisdiction for a Lender to
give effect to any of its obligations as contemplated by this Agreement or to
fund or allow to remain outstanding all or part of its participation in any
Advance:

 

  (a) that Lender shall promptly notify the Facility Agent upon becoming aware
of the same;

 

  (b) upon the Facility Agent notifying UPC Distribution, the Commitment of that
Lender will be immediately cancelled; and

 

  (c) if the Facility Agent on behalf of such Lender requires, the relevant
Borrower or Borrowers shall repay that Lender’s participation in any Advance
made to that Borrower on the last day of the Interest Period for each Advance
occurring after the Facility Agent has notified UPC Distribution or, if earlier,
the date specified by the Lender in the notice delivered to the Facility Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

 

13.2 Mitigation

 

(a) Each Finance Party shall, in consultation with UPC Distribution, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount (including without limitation, VAT) becoming payable under,
or cancelled pursuant to, any of Clause 10 (Tax Gross-up and Indemnities),
Clause 12 (Increased Costs) or Clause 13.1 (Illegality) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

13.3 Limitation of Liability

 

(a) The Borrowers shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 13.2 (Mitigation).

 

(b) A Finance Party is not obliged to take any steps under Clause 13.2
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

14. GUARANTEE

 

14.1 Guarantee and indemnity

 

In consideration of the Finance Parties entering into this Agreement and, where
applicable, the other Finance Documents and performing their obligations
thereunder and the Senior Hedging Banks and the High Yield Hedging Banks from
time to time entering into the Senior Hedging Agreements and the High Yield
Hedging Agreements respectively, each Guarantor irrevocably and unconditionally,
jointly and severally:

 

  (a) guarantees to each Finance Party and the Security Agent on behalf of the
Beneficiaries punctual performance by each Borrower and each Hedging
Counterparty of all their respective obligations under the Guaranteed Documents;

 

72



--------------------------------------------------------------------------------

  (b) undertakes with each Finance Party and the Security Agent on behalf of the
Beneficiaries that whenever a Borrower or a Hedging Counterparty does not pay
any amount when due under or in connection with any Guaranteed Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c) indemnifies each Finance Party and the Security Agent on behalf of the
Beneficiaries immediately on demand against any cost, loss or liability suffered
by that Finance Party or Beneficiary if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party or Beneficiary
would otherwise have been entitled to recover.

 

Any demand issued to a Guarantor under this Clause 14.1 shall be copied to UPC
Distribution at the same time as it is issued to the relevant Guarantor,
provided that failure to do so shall not affect the validity or effectiveness of
the demand or the obligations of the Guarantor under this Clause 14 (Guarantee).

 

14.2 Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor or any Hedging Counterparty under the Guaranteed
Documents, regardless of any intermediate payment or discharge in whole or in
part.

 

14.3 Reinstatement

 

If any payment by an Obligor or a Hedging Counterparty or any discharge given by
a Beneficiary (whether in respect of the obligations of any Obligor or any
Hedging Counterparty or any security for those obligations or otherwise) is
avoided or reduced as a result of insolvency or any similar event:

 

  (a) the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b) each Beneficiary shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

14.4 Waiver of defences

 

The obligations of each Guarantor under this Clause 14 will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 14 (without
limitation and whether or not known to it or any Beneficiary) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or any Hedging Counterparty or other person;

 

  (b) the release of any other Obligor or any Hedging Counterparty or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Borrower Group or any Hedging Counterparty;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of,

 

73



--------------------------------------------------------------------------------

 

any Obligor or any Hedging Counterparty or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of, or
dissolution or change in, the members or status of an Obligor or a Hedging
Counterparty or any other person;

 

  (e) any amendment (however fundamental) or replacement of a Guaranteed
Document or any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Guaranteed Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

14.5 Immediate recourse

 

None of the Beneficiaries shall be obliged to make any claim or demand on the
Borrowers or any Hedging Counterparty or to resort to any security document or
other means of payment now or hereafter held by or available to them or it
before enforcing its rights under this Clause 14 and no action taken or omitted
by any of the Beneficiaries in connection with any such security document or
other means of payment shall discharge, reduce, prejudice or affect the
liability of any Guarantor under this Clause 14 nor shall any of the
Beneficiaries be obliged to apply any money or other property received or
recovered in consequence of any enforcement or realisation of any such Security
Document or other means of payment in reduction of the obligations and
liabilities expressed to be guaranteed by the Guarantors pursuant to this Clause
14.

 

14.6 Appropriations

 

Until all amounts which may be or become payable by the Obligors and the Hedging
Counterparties under or in connection with the Guaranteed Documents have been
irrevocably paid in full, each Beneficiary (or any trustee or agent on its
behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Beneficiary (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 14.

 

14.7 Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors and the Hedging
Counterparties under or in connection with the Guaranteed Documents have been
irrevocably paid in full (and notwithstanding payment of a dividend in any
liquidation or under any compromise or arrangement) each Guarantor agrees that,
without the prior written consent of the Facility Agent, it will not:

 

  (a) exercise its rights of subrogation, reimbursement and indemnity against
any other Obligor or Hedging Counterparty or any other person liable; or

 

74



--------------------------------------------------------------------------------

  (b) demand or accept any security to be executed in respect of any of its
obligations under this guarantee or any other indebtedness now or hereafter due
to such Guarantor from any other member of the Borrower Group or any Hedging
Counterparty or from any other person liable; or

 

  (c) take any step or enforce any right against any Obligor or any Hedging
Counterparty or any other person liable in respect of any obligations and
liabilities expressed to be guaranteed by the Guarantors pursuant to this Clause
14; or

 

  (d) exercise any right of set-off or counterclaim against any other Obligor or
any Hedging Counterparty or any other person liable or claim or prove or vote as
a creditor in competition with any of the Beneficiaries in the bankruptcy,
liquidation, administration or other insolvency proceeding of any other Obligor
or any Hedging Counterparty or any other person liable or have the benefit of,
or share in, any payment from or composition with, any other Obligor or any
Hedging Counterparty or any other person liable or any other security document
now or hereafter held by any of the Beneficiaries for the obligations and
liabilities expressed to be guaranteed by the Guarantors pursuant to this Clause
14 or for the obligations or liabilities of any other person liable, but so
that, if so directed by the Facility Agent, it will prove for the whole or any
part of its claim in the liquidation of any other Obligor or any Hedging
Counterparty, as the case may be, on terms that the benefit of such proof and of
all money received by it in respect thereof shall immediately be transferred to
an account to be designated by the Security Agent for the Beneficiaries and
applied in or towards discharge of the obligations and liabilities expressed to
be guaranteed by the Guarantors pursuant to this Clause 14 in accordance with
the Security Deed.

 

14.8 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Beneficiary.

 

14.9 Limitation

 

Notwithstanding any other provision of this Clause 14, the obligations of each
US Guarantor under this Clause 14, shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Bankruptcy Code, any applicable
provisions of comparable state law or any applicable case law (collectively, the
Fraudulent Transfer Laws), in each case after giving effect to all other
liabilities of such US Guarantor, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such US Guarantor pursuant to (i) applicable law or (ii) any
agreement providing for an equitable allocation among such US Guarantors and
other Affiliates of the Borrower Group of the obligations arising under
guarantees by such parties.

 

For the purposes of this Clause 14.9, US Guarantor means each Guarantor
incorporated (or in the case of a non-corporate Guarantor, formed and
subsisting) in the United States of America (or any of its states or territories
or any political or legal subdivision thereof).

 

75



--------------------------------------------------------------------------------

15. REPRESENTATIONS AND WARRANTIES

 

15.1 Representations and warranties

 

(a) Subject to paragraph (b), each Obligor makes the representations and
warranties set out in this Clause 15, in respect of itself and (where
applicable) its Subsidiaries which are members of the Borrower Group, other
than:

 

  (i) Clauses 15.9 (Accounts), 15.10 (Financial condition), 21.14 (Information),
15.14A (Business Plan) and 21.25 (Dutch Banking Act), which shall only be made
by UPC Distribution; and

 

  (ii) Clause 21.24 (US Borrower), which shall only be made by the US Borrower,

 

to each Finance Party.

 

(b) UPC Distribution Holdco does not make the representations and warranties set
out in Clauses 15.6(b) or (c) (Consents), 15.7 (Material Contracts), 15.9
(Accounts), 15.10 (Financial condition), 15.11 (Environmental), 15.13(a)
(Litigation and insolvency proceedings), 21.14 (Information), 15.15 (Tax
liabilities), 15.16 (Ownership of assets), 15.17 (Intellectual Property Rights),
15.19 (Borrower Group structure) and 21.24 (US Borrower).

 

15.2 Status

 

(a) It is a corporation, duly incorporated and validly existing under the laws
of its place of incorporation and, in the case of the US Borrower only, it is a
Delaware general partnership duly formed and wholly existing under the laws of
its place of formation.

 

(b) It has the power to own its assets and carry on its business as it is being
conducted.

 

15.3 Powers and authority

 

It has the power:

 

  (a) to enter into and comply with all obligations expressed on its part under
the Finance Documents; and

 

  (b) (in the case of a Borrower) to borrow under this Agreement; and

 

  (c) (in the case of a Guarantor) to give the guarantee in Clause 14
(Guarantee),

 

and has taken all necessary actions to authorise the execution, delivery and
performance of the Finance Documents to which it is a party.

 

15.4 Legal validity

 

(a) Each Finance Document to which it is or will be a party constitutes, or when
executed in accordance with its terms will constitute, its legal, valid and
binding obligations enforceable, subject to any relevant reservations or
qualifications as to matters of law contained in any legal opinion referred to
in paragraph 3 of Part 1 of 0 (Conditions Precedent Documents) or (as
applicable) paragraph 12 of Part 2 of 0 (Conditions Precedent Documents), in
accordance with its terms.

 

(b)

The choice of English law as the governing law of the Finance Documents and its
irrevocable submission to the jurisdiction of the courts of England in respect
of any proceedings relating

 

76



--------------------------------------------------------------------------------

 

to the Finance Documents (in each case other than any Finance Document which is
expressly to be governed by a law other than English law) will be recognised and
enforced in its jurisdiction of incorporation, subject to any relevant
reservation or qualification as to matters of law contained in any legal opinion
referred to in paragraph (a) above.

 

(c) Any judgment obtained in England in relation to a Finance Document (in each
case other than any Security Document which is expressly to be governed by a law
other than English law) will be recognised and enforced in its jurisdiction of
incorporation, subject to any relevant reservation or qualification as to
matters of law contained in any legal opinion referred to in paragraph (a)
above.

 

15.5 Non-violation

 

The execution and delivery by it of, the Finance Documents to which it is a
party, and its performance of the transactions contemplated thereby, will not
violate:

 

  (a) in any material respect, any law or regulation or official judgment or
decree applicable to it;

 

  (b) in any material respect, its constitutional documents; or

 

  (c) any agreement or instrument to which it is a party or binding on any of
its assets or binding upon any other member of the Borrower Group or any other
member of the Borrower Group’s assets, where such violation would or is
reasonably likely to have a Material Adverse Effect.

 

15.6 Consents

 

(a) Subject to any relevant reservations or qualifications contained in any
legal opinion referred to in Clause 15.4(a) (Legal validity) above, all material
and necessary authorisations, registrations, consents, approvals, licences
(other than the Licences), and filings required by it in connection with the
execution, validity or enforceability of the Finance Documents to which it is a
party and performance of the transactions contemplated by the Finance Documents
have been obtained (or, if applicable, will be obtained within the required time
period) and are validly existing.

 

(b) The Licences are in full force and effect and each member of the Borrower
Group is in compliance in all material respects with all provisions thereof such
that the Licences are not the subject of any pending or, to the best of its
knowledge, threatened attack, suspension or revocation by a competent authority
except, in each case, to the extent that any lack of effect, non-compliance or
attack, suspension or revocation of a Licence would not have or be reasonably
likely to have a Material Adverse Effect.

 

(c) All the Necessary Authorisations are in full force and effect, each member
of the Borrower Group is in compliance in all material respects with all
provisions thereof and the Necessary Authorisations are not the subject of any
pending or, to the best of its knowledge, threatened attack or revocation by any
competent authority except, in each case, to the extent that any lack of effect,
non-compliance or attack or revocation of a Necessary Authorisation would not
have or be reasonably likely to have a Material Adverse Effect.

 

15.7 Material Contracts

 

(a)

Each Material Contract to which any member of the Borrower Group is a party
constitutes, or will when executed constitute, the legal, valid and binding
obligation of such member,

 

77



--------------------------------------------------------------------------------

 

subject to the application of any relevant insolvency, bankruptcy or similar
laws or other laws affecting the interests of creditors generally, enforceable
against it in accordance with its terms.

 

(b) No member of the Borrower Group is in breach of any of its material
obligations under any Material Contract to which such member is a party, nor (to
the best of its knowledge and belief), is any other party thereto, in each case
in such a manner or to such an extent as would or is reasonably likely to have a
Material Adverse Effect. To the best of its knowledge and belief there is no
material dispute between any member of the Borrower Group and any other party to
a Material Contract and there have been no amendments to any Material Contract
in the form provided to the Facility Agent prior to the date of this Agreement
which would or is reasonably likely to have a Material Adverse Effect.

 

15.8 No default

 

(a) No Event of Default has occurred and is continuing or will result from the
making of any Advance.

 

(b) None of it or any other member of the Borrower Group is in default under any
law, regulation or agreement to which it is subject, except for a default which
will not have or be reasonably likely to have a Material Adverse Effect.

 

15.9 Accounts

 

The consolidated financial statements of it and the Borrower Group most recently
delivered to the Facility Agent (which, at the date of this Agreement are the
Original Borrower Group Financial Statements):

 

  (a) present a true and fair view of (in the case of audited financial
statements) or fairly present (in the case of unaudited financial statements)
its financial position and the consolidated financial position of the Borrower
Group respectively as at the date to which they were drawn up; and

 

  (b) have been prepared in all material respects in accordance with GAAP
(except that such consolidated financial statements do not include all
consolidated Subsidiaries to the extent they are Unrestricted Subsidiaries).

 

15.10  Financial condition

 

There has been no material adverse change in the consolidated financial position
of the Borrower Group (taken as a whole) since the date of the Original Borrower
Group Financial Statements which would or is reasonably likely to have a
Material Adverse Effect.

 

15.11  Environmental

 

(a) It and each other member of the Borrower Group (i) have obtained all
requisite Environmental Licences required for the carrying on of its business as
currently conducted and (ii) have at all times complied with the terms and
conditions of such Environmental Licences and (iii) have at all times complied
with all other applicable Environmental Law, which in each such case, if not
obtained or complied with, would or is reasonably likely to have a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b) There is no Environmental Claim in existence, pending or, to the best of its
knowledge, threatened, against it which is reasonably likely to be decided
against it and which, if so decided, would or is reasonably likely to have a
Material Adverse Effect.

 

(c) So far as it is aware, no Dangerous Substance has been used, disposed of,
generated, stored, transported, dumped, released, deposited, buried or emitted
at, on, from or under any premises (whether or not owned, leased, occupied or
controlled by it or any member of the Borrower Group and including any offsite
waste management or disposal location utilised by it or any member of the
Borrower Group) in circumstances where this would be reasonably likely to result
in a liability on it which would or is reasonably likely to have a Material
Adverse Effect.

 

15.12  Security Interests

 

Its execution and delivery of this Agreement does not necessitate and will not
result in the creation or imposition of any Security Interest over any of its
material assets or those of any member of the Borrower Group (except for any
Security Interest created pursuant to the Security Documents).

 

15.13  Litigation and insolvency proceedings

 

(a) No litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency have been started against any member of the
Borrower Group and, to its knowledge, no such proceedings are threatened, where
in any such case, there is a reasonable likelihood of an adverse outcome to any
member of the Borrower Group where that outcome is of a nature which would or is
reasonably likely to have a Material Adverse Effect.

 

(b) None of the circumstances referred to in Clause 18.7 (Insolvency
proceedings) are pending or, to its knowledge, threatened against it or any
member of the Borrower Group which is a Material Subsidiary.

 

15.14  Information

 

(a) To the best of its knowledge after due inquiry, as of the date of any
Information Memorandum:

 

  (i) the factual information relating to the Borrower Group and UPC contained
in that Information Memorandum is accurate in all material respects;

 

  (ii) all UPC Distribution’s projections and forecasts contained in that
Information Memorandum were based on and arrived at after due and careful
consideration and have been prepared by UPC Distribution on the basis of
assumptions that UPC Distribution believed were reasonable as of the date of the
projections;

 

  (iii) there are no material facts or circumstances which have not been
disclosed to the Lenders in writing prior to the date of that Information
Memorandum and which would make any material factual information referred to in
(i) above untrue, inaccurate or misleading in any material respect as at the
date of that Information Memorandum, or any such opinions, projections, or
assumptions referred to in (ii) above misleading in any material respect as at
the date of that Information Memorandum.

 

(b)

To the best of its knowledge after due inquiry, the factual information
furnished by or on behalf of UPC or any member of the Borrower Group to the
Consultant and contained or

 

79



--------------------------------------------------------------------------------

 

referred to in the Consultant’s Report was true in all material respects at the
respective dates as of which that information speaks.

 

(c) Notwithstanding paragraphs (a) and (b) above, no representation is made in
respect of (i) any information, facts, statements, opinions, projections,
forecasts, demographic statistics or circumstances relating to the cable, media,
telecommunications and data services industry as a whole, (ii) the research
reports contained in Book Two of the Information Memorandum and (iii) any person
other than any member of the Borrower Group.

 

15.14A  Business Plan

 

To the best of its knowledge after due inquiry, as of the date of the Business
Plan:

 

  (d) the factual information relating to the Borrower Group contained in the
Business Plan is accurate in all material respects;

 

  (e) all UPC Distribution’s projections and forecasts contained in the Business
Plan were based on and arrived at after due and careful consideration and have
been prepared by UPC Distribution on the basis of assumptions that UPC
Distribution believed were reasonable as of the date of the projections;

 

  (f) there are no material facts or circumstances which have not been disclosed
to the Lenders in writing prior to the date of the Business Plan and which would
make any material factual information referred to in (a) above untrue,
inaccurate or misleading in any material respect as at the date of the Business
Plan, or any such opinions, projections, or assumptions referred to in (b) above
misleading in any material respect as at the date of the Business Plan.

 

15.15  Tax liabilities

 

No claims are being asserted against it or any member of the Borrower Group with
respect to Taxes which are reasonably likely to be determined adversely to it or
to such member and which, if so adversely determined, would or is reasonably
likely to have a Material Adverse Effect. It is not materially overdue in the
filing of any Tax returns required to be filed by it (where such late filing
might result in any material fine or penalty on it) and it has paid within any
period required by law all Taxes shown to be due on any Tax returns required to
be filed by it or on any assessments made against it (other than Tax liabilities
being contested by it in good faith and where it has made adequate reserves for
such liabilities or where such overdue filing, or non-payment, or a claim for
payment, of which in each such case would not have or be reasonably likely to
have a Material Adverse Effect).

 

15.16  Ownership of assets

 

It and each member of the Borrower Group has good title to or valid leases or
licences of or is otherwise entitled to use all assets necessary to conduct its
business, except where the failure to do so would not have or be reasonably
likely to have a Material Adverse Effect.

 

15.17  Intellectual Property Rights

 

(a)

It (and each member of the Borrower Group) owns or has the legal right to use
all the Intellectual Property Rights which are required for the conduct of the
business of the Borrower Group as a whole from time to time or are required by
it (or such member) in order for it to carry on such business as it is then
being conducted, except where the failure to do so would not have or be
reasonably likely to have a Material Adverse Effect. As far as it is

 

80



--------------------------------------------------------------------------------

 

aware it does not (nor does any member of the Borrower Group), in carrying on
its business, infringe any Intellectual Property Rights of any third party in
any way which would or is reasonably likely to have a Material Adverse Effect.

 

(b) None of the Intellectual Property Rights owned by any member of the Borrower
Group is, to its knowledge, being infringed nor, to its knowledge, is there any
threatened infringement of those Intellectual Property Rights, by any third
party which, in either case, would or is reasonably likely to have a Material
Adverse Effect.

 

(c) All registered Intellectual Property Rights owned by it (or any member of
the Borrower Group) are subsisting and all actions (including payment of all
fees) required to maintain the same in full force and effect have been taken
except where the absence of such rights or the failure to take any such action
would not have or be reasonably likely to have a Material Adverse Effect.

 

15.18  Works councils

 

All of the requirements of Section 25 of The Netherlands Works Council Act (Wet
op de Ondernemingsraden) in connection with the transactions contemplated by the
Finance Documents which are applicable to an Obligor have been complied with by
that Obligor.

 

15.19  Borrower Group structure

 

Schedule 20 (Borrower Group Structure) sets out a description which is true and
complete in all material respects as at the Effective Date of the corporate
ownership structure of the Borrower Group and of the ownership of the Borrower
(but does not describe any level of ownership above UGCE Inc.).

 

15.20  ERISA

 

Neither it nor any member of the Borrower Group or ERISA Affiliate maintains,
contributes to or has any obligation to contribute to or any liability under,
any Plan, or in the past five years has maintained or contributed to or had any
obligation to, or liability under, any Plan.

 

15.21  United States Regulations

 

Neither it nor any member of the Borrower Group is:

 

  (a) a holding company as defined in the United States Public Utility Holding
Company Act of 1935 or subject to regulation thereunder;

 

  (b) a public utility as defined in the United States Federal Power Act of 1920
or subject to regulation thereunder;

 

  (c) required to be registered as an investment company as defined in the
United States Investment Company Act of 1940 or subject to regulation
thereunder; or

 

  (d) subject to regulation under any United States Federal or State law or
regulation that limits its ability to incur or guarantee indebtedness.

 

15.22  Anti-Terrorism Laws

 

To the best of its knowledge, neither it nor any member of the Borrower Group:

 

  (a) is, or is controlled by, a Designated Party;

 

81



--------------------------------------------------------------------------------

  (b) has received funds or other property from a Designated Party; or

 

  (c) is in material breach of or is the subject of any action or investigation
under any Anti-Terrorism Law.

 

It and each of its Affiliates have taken commercially reasonable measures to
ensure compliance with the Anti-Terrorism Laws.

 

15.23  Margin stock

 

(a) (In the case of the Borrowers only) the proceeds of the Facilities have been
and will be used only for the purposes described in Clause 3 (Purpose).

 

(b) Neither it nor any member of the Borrower Group is engaged principally in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations U and X of the Board of
Governors of the United States Federal Reserve System), and no portion of any
Advance has been or will be used, directly or indirectly, to purchase or carry
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock.

 

15.24  US Borrower

 

The US Borrower did not trade or carry on any business from the date it was
formed up to and including 26th October, 2000 except for investment in or
proposed investment in other members of the Borrower Group by way of
intercompany loan or subscription of shares.

 

15.25  Dutch Banking Act

 

  (a) On the Effective Date, UPC Distribution is in compliance with the
applicable provisions of the Dutch Banking Act and any implementing regulations;
and

 

  (b) On the date falling 30 days after the Effective Date, UPC Distribution has
verified, by obtaining a duly completed and executed Verification Letter, the
status of each Facility A Lender under this Agreement either as:

 

  (i) a Professional Market Party; or

 

  (ii) exempted from the requirement to be a Professional Market Party because
it forms part of a closed circle (besloten kring) with UPC Distribution.

 

15.26  Investment Company Act

 

Neither it nor any member of the Borrower Group is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
United States Investment Company Act of 1940, as amended.

 

15.27  Public Utility Holding Company Act and Federal Power Act

 

Neither it nor any member of the Borrower Group is a “holding company”, or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company”, within the meaning of, or otherwise subject to regulation under, the
United States Public Utility Holding Company Act of 1935, as amended. Neither it
nor any member of the Borrower Group is a “public utility” within the meaning
of, or otherwise subject to regulation under, the United States Federal Power
Act.

 

82



--------------------------------------------------------------------------------

15.28  Times for making representations and warranties

 

(a) The representations and warranties set out in this Clause 15
(Representations and Warranties) are made by each Obligor on the Signing Date
and (except for Clauses 15.6 (Consents), 15.10 (Financial condition), 15.12
(Security Interests), 15.13(b) (Litigation and insolvency proceedings), 21.14
(Information), 15.14A (Business Plan), 15.15 (Tax liabilities), 15.16 (Ownership
of assets), 15.18 (Works councils), 15.19 (Borrower Group structure), 15.20
(ERISA), 21.24 (US Borrower) and 21.25 (Dutch Banking Act)) are deemed to be
made again by each relevant Obligor on the date of each Request, the first day
of each Interest Period and on each Utilisation Date with reference to the facts
and circumstances then existing.

 

(b) The representations and warranties set out in this Clause 15
(Representations and Warranties) (except Clauses 15.9 (Accounts), 15.10
(Financial condition), 21.14 (Information), 15.14A (Business Plan), 15.19
(Borrower Group structure) and 21.24 (US Borrower)) are repeated by each
Additional Guarantor with respect to itself on the date of the Guarantor
Accession Agreement relating to that Additional Guarantor, with reference to the
facts and circumstances then subsisting.

 

(c) The representation and warranty made by UPC Distribution in Clause 21.14
(Information) will be deemed to be repeated on the date any updated Information
Memorandum is delivered to the Facility Agent by UPC Distribution, but only in
respect of that updated Information Memorandum, by reference to the facts and
circumstances existing on the relevant date.

 

(d) The representation and warranty made by UPC Distribution in Clause 15.14A
(Business Plan) will be deemed to be repeated on the date any updated Business
Plan is delivered to the Facility Agent by UPC Distribution, but only in respect
of that updated Business Plan, by reference to the facts and circumstances
existing on the relevant date.

 

16. UNDERTAKINGS

 

16.1 Duration

 

The undertakings in this Clause 16 (Undertakings) will remain in force from the
Signing Date for so long as any amount is or may be outstanding under any
Finance Document or any Commitment is in force.

 

16.2 Financial information

 

UPC Distribution shall supply to the Facility Agent in sufficient copies for all
the Lenders:

 

  (a) as soon as the same are available (and in any event within 150 days of the
end of each of its financial years) audited consolidated financial statements of
UPC Distribution Holdco for that financial year;

 

  (b) as soon as the same are available (and, in any event, (in the case of its
first three financial quarters in any financial year) within 60 days of the end
of each of its financial quarters and (in the case of its fourth financial
quarter in each financial year) within 150 days of the end of each such
financial quarter), unaudited quarterly consolidated management accounts of UPC
Distribution Holdco for that financial quarter in the agreed form;

 

83



--------------------------------------------------------------------------------

  (c) by no later than 60 days after the last day of each of its financial
years, an annual budget for the Distribution Business of the Borrower Group in
the agreed form for the immediately following financial year;

 

  (d) together with any financial statements specified in paragraphs (a) or (b)
above, a certificate signed by a director of UPC Distribution:

 

  (i) confirming that no Default is outstanding or if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it;

 

  (ii) setting out in reasonable detail computations establishing, as at the
date of such financial statements, whether each of the financial ratios set out
in Clause 17 (Financial Covenants) were complied with;

 

  (iii) (in the case of financial statements specified in paragraph (a) above,
starting with the annual financial statements for 31st December, 2004) setting
out in reasonable detail computations establishing the Excess Cash Flow (if any)
for the financial year to which such financial statements were delivered for the
purposes of Clause 7.5 (Mandatory prepayment from Excess Cash Flow and Net
Equity Proceeds);

 

  (iv) certifying current compliance with the Borrowers’ obligations under
Clause 7.6(a)(i) (Prepayment from disposal proceeds); and

 

  (v) certifying compliance with Clause 16.11(a) and (b) (Acquisitions and
mergers) and setting out in reasonable detail the amount of the Acquisition Cost
of all Acquisitions made by the Borrower Group since the Signing Date
(excluding, at UPC Distribution’s option, the value of any consideration
referred to in paragraph (a) of the definition of “Acquisition Cost” in respect
of such Acquisition which has yet to be paid or delivered) and whether any such
Acquisition Cost has been directly or indirectly funded by the proceeds of
equity or Subordinated Shareholder Loans as described in paragraph (c) of the
definition of “Permitted Acquisition” and paragraph (b) of the definition of
“Permitted Joint Venture” respectively;

 

  (e) as soon as the same is available (and in any event within 90 days after
each of its financial quarters) the consolidated financial statements of UGC for
that financial quarter on Form 10Q as filed with the United States Securities
and Exchange Commission (the Commission) or such other comparable form as UGC is
required to file with the Commission under the United States Securities Exchange
Act of 1934 (the 1934 Act) or, if UGC is no longer subject to the reporting
requirements of the 1934 Act, in the form required to be filed with the
regulatory body comparable to the Commission then having jurisdiction over UGC;

 

  (f) as soon as the same is available (and in any event within 180 days after
each of its financial years) the audited consolidated financial statements of
UGC for that financial year on Form 10K as filed with the Commission or such
other comparable form as UGC is required to file with the Commission under the
1934 Act or, if UGC is no longer subject to the reporting requirements of the
1934 Act, in the form required to be filed with the regulatory body comparable
to the Commission then having jurisdiction over UGC;

 

  (g)

together with the financial statements and accounts referred to in paragraphs
(a) and (b), a reconciliation demonstrating the effect of excluding from such
financial

 

84



--------------------------------------------------------------------------------

 

statements or accounts the results of any business or activity other than the
Distribution Business of the Borrower Group, provided that non-Distribution
Business Assets need not be so excluded (and the reconciliation need not apply
to such assets) unless they are subject to any Security Interest referred to in
paragraph (i) of the definition of “Permitted Security Interest” or any other
form of recourse as contemplated by Clause 16.12(b)(xii) (Restrictions on
Financial Indebtedness); and

 

  (h) details of the principal terms (including without limitation, details of
the notional amount, the termination date and applicable rates) of any Senior
Hedging Agreements or High Yield Hedging Agreements to which any member of the
Borrower Group is a party within five Business Days of any Senior Hedging
Agreement or High Yield Hedging Agreement being entered into.

 

16.3 Information - Miscellaneous

 

UPC Distribution shall supply promptly (and in any event in the case of
paragraph (d) below within five Business Days of the date on which UPC
Distribution becomes aware of such information) or procure that there shall be
supplied (both in hard copy and in electronic form) promptly to the Facility
Agent:

 

  (a) all notices, reports or other documents despatched by or on behalf of any
Obligor to its creditors generally in relation to it or any of its Subsidiaries;

 

  (b) a copy of any material report or other notice, statement or circular, sent
or delivered by any member of the Borrower Group whose shares are pledged to the
Security Agent pursuant to any Security Document to any person in its capacity
as shareholder of such member of the Borrower Group, which materially adversely
affects the interest of the Finance Parties under such Security Document;

 

  (c) such other material information regarding the Borrower Group and which is
in the possession or control of any member of the Borrower Group as the Facility
Agent may from time to time reasonably request; and

 

  (d) written notification of:

 

  (i) any or all of the Priority Pledge and/or the Derby and EPG Share Pledges
becoming enforceable;

 

  (ii) any breach by UPC, UPC Exploitation II B.V., UPC Exploitation Holding
B.V. or Priority Telecom N.V. of its obligations set out in the Priority Pledge
and/or the Derby and EPG Share Pledges;

 

  (iii) any breach of the Derby and EPG Agreements; and

 

  (iv) any breach of the Sale and Purchase Agreements.

 

16.3A  Enforcement of and undertakings in relation to certain agreements

 

(a) UPC Distribution agrees promptly after (and in any event within five
Business Days of) receiving notice from the Facility Agent to do so, to take all
necessary action to:

 

  (i) if any or all of the Priority Pledge and/or the Derby and EPG Share
Pledges become enforceable, enforce any or all of them;

 

85



--------------------------------------------------------------------------------

  (ii) if UPC, UPC Exploitation II B.V., UPC Exploitation Holding B.V. or
Priority Telecom N.V. has breached its obligations set out in all or any of the
Priority Pledge and/or the Derby and EPG Share Pledges in any material respect
or if any party is in breach of either of the Derby and EPG Agreements in any
material respect, enforce its rights in respect of any such breaches by UPC, UPC
Exploitation II B.V., UPC Exploitation Holding B.V. or Priority Telecom N.V. of
their respective obligations under such agreements; and

 

  (iii) if any party to the Sale and Purchase Agreements is in default under any
one or more of the Sale and Purchase Agreements in any material respect, enforce
its rights in respect of such default.

 

(b) UPC Distribution undertakes to keep the Lenders informed and to take such
action in connection with the enforcement of the Priority Pledge and/or the
Derby and EPG Share Pledges or its rights under the Priority Pledge and/or the
Derby and EPG Share Pledges, the Derby and EPG Agreements or any of the Sale and
Purchase Agreements (as the case may be) as may be requested by the Facility
Agent (acting on the instructions of the Majority Lenders).

 

(c) UPC Distribution undertakes not to:

 

  (i) agree to any amendment, variation, supplement or waiver of the Priority
Pledge and/or the Derby and EPG Share Pledges, the Derby and EPG Agreements or
the Sale and Purchase Agreements;

 

  (ii) enter into any arrangements with UPC Exploitation Holding B.V. or UPC
Exploitation II B.V. other than the Priority Pledge and/or the Derby and EPG
Share Pledges, the Derby and EPG Agreements or any of the Sale and Purchase
Agreements; or

 

  (iii) enter into any arrangements with UPC, UPC Exploitation Holding B.V. or
UPC Exploitation II B.V. in relation to the derby billing system or electronic
programming guide software that will prejudice UPC Distribution’s rights to use
and operate the derby billing system and/or the electronic programming guide
software,

 

without the written consent of the Facility Agent (acting on the instructions of
the Majority Lenders) where the same would prejudice in any material respect the
interests of the Lenders under such arrangements.

 

16.4 Notification of Default and inspection rights

 

(a) Each Obligor shall notify the Facility Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon becoming aware of it (unless
that Obligor is aware that such a notification has already been provided by
another Obligor).

 

(b) Each Obligor (other than UPC Distribution Holdco) shall, if required by the
Facility Agent (acting on the instructions of the Majority Lenders), at any time
whilst an Event of Default is continuing or the Facility Agent has reasonable
grounds to believe that an Event of Default may exist and at other times if the
Facility Agent has reasonable grounds for such request, permit representatives
of the Facility Agent upon reasonable prior written notice to UPC Distribution
to:

 

  (i) visit and inspect the properties of any member of the Borrower Group
during normal business hours;

 

86



--------------------------------------------------------------------------------

  (ii) inspect its books and records other than records which the relevant
member of the Borrower Group is prohibited by law, regulation or contract from
disclosing to the Facility Agent; and

 

  (iii) discuss with its principal officers and Auditors its business, assets,
liabilities, financial position, results of operations and business prospects
provided that (A) any such discussion with the Auditors shall only be on the
basis of the audited financial statements of the Borrower Group and any
compliance certificates issued by the Auditors and (B) representatives of UPC
Distribution shall be entitled to be present at any such discussion with the
Auditors.

 

(c) Any Obligor must promptly upon becoming aware of it notify the Facility
Agent of:

 

  (i) any Reportable Event;

 

  (ii) the termination of or withdrawal from, or any circumstances reasonably
likely to result in the termination of or withdrawal from, any Plan subject to
Title IV of ERISA; and

 

  (iii) material non-compliance with any law or regulation relating to any Plan
which would or is reasonably likely to have a Material Adverse Effect.

 

16.5 Authorisations

 

Each Obligor (other than UPC Distribution Holdco, in the case of paragraphs (b)
and (c) below) will, and will procure that each of its Subsidiaries which is a
member of the Borrower Group will:

 

  (a) obtain or cause to be obtained, maintain and comply with the terms of:

 

  (i) every material consent, authorisation, licence or approval of, or filing
or registration with or declaration to, governmental or public bodies or
authorities or courts; and

 

  (ii) every material notarisation, filing, recording, registration or enrolment
in any court or public office,

 

in each case required under any law or regulation to enable it to perform its
obligations under, or for the validity, enforceability or admissibility in
evidence of any Finance Document to which it is a party; and

 

  (b) obtain or cause to be obtained every Necessary Authorisation and the
Licences and ensure that (i) none of the Necessary Authorisations or Licences is
revoked, cancelled, suspended, withdrawn, terminated, expires and is not renewed
or otherwise ceases to be in full force and effect and (ii) no Necessary
Authorisation or Licence is modified and no member of the Borrower Group commits
any breach of the terms or conditions of any Necessary Authorisation or Licence
which, in each case, would or is reasonably likely to have a Material Adverse
Effect.

 

16.6 Pari passu ranking

 

Each Obligor will procure that its payment obligations under the Finance
Documents do and will rank at least pari passu with all the claims of its other
present and future unsecured and

 

87



--------------------------------------------------------------------------------

unsubordinated creditors (save for those obligations mandatorily preferred by
applicable law applying to companies generally).

 

16.7 Negative pledge

 

(a) Each Obligor (other than UPC Distribution Holdco) will not permit any
Security Interest (other than the Permitted Security Interests) by any member of
the Borrower Group to subsist, arise or be created or extended over all or any
part of their respective present or future undertakings, assets, rights or
revenues to secure or prefer any present or future indebtedness of any member of
the Borrower Group or any other person.

 

(b) UPC Distribution Holdco will not create or permit to subsist any Security
Interest over its assets which are subject to the Security Documents to which it
is a party (other than any Permitted Security Interest referred to in paragraphs
(a), (b), (d), (e) or (g) of the definition of “Permitted Security Interest”).

 

(c) (i) UPC Distribution will procure that none of Belmarken, UPC, UGCE Inc. or
any other member of the UGCE Borrower Group (each a Relevant Company) will
create or permit to subsist any Security Interest (other than an Agreed Security
Interest) over all or part of that Relevant Company’s present or future
undertakings, assets, rights or revenues.

 

  (ii) For the purposes of sub-paragraph (c)(i) above:

 

Agreed Security Interest means:

 

  (A) any liens arising in the ordinary course of business by way of contract
which secure indebtedness under any agreement for the supply of goods or
services in respect of which payment is not deferred for more than 180 days (or
360 days if such deferral is in accordance with the terms pursuant to which the
relevant goods were acquired or services were provided);

 

  (B) any Security Interest imposed by any taxation or governmental authority in
respect of amounts which are being contested in good faith and not yet payable
and for which adequate reserves have been set aside in the accounts of the
Relevant Company in respect of the same in accordance with GAAP;

 

  (C) any Security Interest in favour of any bank incurred in relation to any
cash management arrangements;

 

  (D) rights of set-off arising in the ordinary course of business;

 

  (E) any Security Interest granted by a Relevant Company over its shareholding
in any of its Subsidiaries which is not itself a Relevant Company;

 

  (F)

any Security Interest granted by a Relevant Company under any New Security
Documents provided that, (other than in the case of the Security Interests
referred to in paragraph (a) of the definition of “New Security Documents”) at
the same time that such Security Interest is granted, the Relevant Company
grants an identical Security Interest over the same assets to the Beneficiaries
and under

 

88



--------------------------------------------------------------------------------

 

the terms of the Intercreditor Agreement, such Security Interest ranks pari
passu with the Security Interest(s) arising under the corresponding Security
Document which purports to create a Security Interest over the same property,
assets or rights, provided that any such New Security Document will be in the
same form as the corresponding Security Document (save for changes directly
attributable to the identity of the parties and the loan amounts);

 

  (G) any Security Interest granted by a Relevant Party to secure any Third
Party Debt permitted under Clause 16.12(d) (Restrictions on Financial
Indebtedness); and

 

  (H) any Security Interest not falling within sub-paragraphs (A) to (G) above
securing any indebtedness which, when aggregated with all other indebtedness
secured by that Relevant Company and each other Relevant Company, does not
exceed €15,000,000 (or its equivalent).

 

16.8 Permitted Business

 

(a) Each Obligor will ensure that it and its Subsidiaries which are members of
the Borrower Group (other than any Relevant Eastern European Subsidiary) engage:

 

  (i) in no material activity outside the Permitted Business; and/or

 

  (ii) in the business of acting as the holder of shares and/or interests in
other members of the Borrower Group (which shall include the raising of
Permitted Financial Indebtedness and the on-lending of such Financial
Indebtedness to its Subsidiaries in accordance with the provisions of this
Agreement and the entry into of hedging arrangements on behalf of its
Subsidiaries).

 

(b) The Borrowers will ensure that the US Borrower will engage primarily in the
business of a finance company for and in respect of the Borrower Group in
connection with the Facilities and the transactions contemplated by this
Agreement.

 

16.9 Compliance with laws

 

Each Obligor will, and will procure that each of its Subsidiaries which is a
member of the Borrower Group will, comply in all material respects with all
applicable laws, rules, regulations and orders of any governmental authority,
having jurisdiction over it or any of its assets, except where failure to comply
with which would not have or be reasonably likely to have a Material Adverse
Effect.

 

16.10  Disposals

 

(a) Each Obligor (other than UPC Distribution Holdco) will not and will procure
that no other member of the Borrower Group (other than a Relevant Eastern
European Subsidiary) will, sell, transfer, lend (subject to Clause 16.14 (Loans
and guarantees)) or otherwise dispose of or cease to exercise direct control
over (each a disposal) any part of its present or future undertaking, assets,
rights or revenues whether by one or a series of transactions related or not
(other than Permitted Disposals).

 

89



--------------------------------------------------------------------------------

(b) As used herein a Permitted Disposal means:

 

  (i) disposals (including, for the avoidance of doubt, the outsourcing of
activities that support or are incidental to the Permitted Business) on arm’s
length commercial terms in the ordinary course of business;

 

  (ii) [intentionally left blank];

 

  (iii) the disposal of property or other assets on bona fide arm’s length
commercial terms in the ordinary course of business in consideration for, or to
the extent that the net proceeds of disposal are applied within 120 days after
such disposal in the acquisition of, property or other assets of a similar
nature and approximately equal value to be used in the Permitted Business;

 

  (iv) disposals of assets on bona fide arm’s length commercial terms where such
assets are obsolete or no longer required for the purposes of the Permitted
Business;

 

  (v) the application of cash in payments which are not otherwise restricted by
the terms of this Agreement and the Security Documents including, for the
avoidance of doubt, Permitted Acquisitions and Permitted Payments;

 

  (vi) disposals (or the payment of management, consultancy or similar fees):

 

  (A) by an Obligor to another Obligor; or

 

  (B) from a member of the Borrower Group which is not an Obligor, to any member
of the Borrower Group; or

 

  (C) from an Obligor to another member of the Borrower Group which is not an
Obligor;

 

  (vii) disposals of any interest in an Unrestricted Subsidiary;

 

  (viii) disposals made in connection with Approved Stock Options;

 

  (ix) disposals of assets (in addition to those described in sub-paragraphs (i)
to (viii) above), comprising or contributing in aggregate a percentage value (as
determined in accordance with Clause 7.6(b) (Prepayment from disposal proceeds))
of five per cent. or less (adjusted in accordance with Clause 7.6(a) (Mandatory
prepayment from disposal proceeds)) of the total assets, revenues and EBITDA of
the Borrower Group provided that no Default has occurred and is continuing or
would occur as a result of such disposal;

 

  (x) disposals of undertakings, assets, rights or revenues comprising interests
in the share capital of persons not holding or engaged in the Distribution
Business of the Borrower Group or other undertakings, assets, rights or revenues
not constituting part of the Distribution Business of the Borrower Group
(non-Distribution Business Assets);

 

  (xi) payment, transfer or other disposal of consideration for any Acquisition,
merger or consolidation permitted by Clause 16.11 (Acquisitions and mergers);

 

  (xii) disposals of cash or cash equivalents constituting any distribution,
dividend, transfer, loan or other transaction permitted by Clause 16.13
(Restricted Payments); and

 

90



--------------------------------------------------------------------------------

  (xiii) the grant of indefeasible rights of use or equivalent arrangements with
respect to network capacity, communications, fibre capacity or conduit, in each
case on arm’s length commercial terms or on terms that are fair and reasonable
and in the best interests of the Borrower Group; and

 

  (xiv) disposal of any interest (whether direct or indirect) held by Polska
Holdco in Fox Kids Inc., Telewizja Korporacja Partycypacyjana SA and/or @media
S.p.zoo.

 

For the avoidance of doubt and without limiting the generality of sub-paragraph
(x) above, non-Distribution Business Assets shall include:

 

  (A) undertakings, assets, rights and revenues comprising interests in the
share capital of any person engaged solely in the competitive local exchange
carrier (CLEC) business, including without limitation, the business of providing
traditional voice and data services and services based on Transmission Control
Protocol/Internet Protocol (TCP/IP) technology and other undertakings, assets,
rights or revenues constituting a part of such businesses; and

 

  (B) undertakings, assets, rights and revenues comprising interests in the
share capital of any person engaged solely in the business of television and
radio programming, including without limitation, the business or creating and
distributing special interest television channels, radio programmes, pay per
view programmes and near video on demand services and other undertakings,
assets, rights or revenues constituting a part of such businesses.

 

(c) Except as otherwise expressly permitted in this Agreement or the relevant
Security Document, UPC Distribution Holdco will not sell, transfer, lease or
otherwise dispose of all or any part of its assets which are subject to a
Security Document to which it is a party.

 

16.11  Acquisitions and mergers

 

(a) No Obligor (other than UPC Distribution Holdco) will, and each Obligor
(other than UPC Distribution Holdco) will procure that none of its Subsidiaries
which is a member of the Borrower Group will, make any Acquisition, other than:

 

  (i) any Acquisition approved in writing by the Majority Lenders;

 

  (ii) any Permitted Acquisition;

 

  (iii) any Permitted Joint Venture; or

 

  (iv) any Acquisition from any person which is a member of the Borrower Group
or subscription of an interest in the share capital (or equivalent) in any
person which is a member of the Borrower Group.

 

(b) No Obligor (other than UPC Distribution Holdco) will, and each Obligor
(other than UPC Distribution Holdco) will procure that none of its Subsidiaries
which is a member of the Borrower Group will, pay or deliver any consideration
referred to in paragraph (a) of the definition of “Acquisition Cost” in
connection with a Permitted Acquisition or Permitted Joint Venture made by it if
and to the extent that the aggregate of:

 

  (i) such deferred consideration; and

 

91



--------------------------------------------------------------------------------

  (ii) the Acquisition Cost of all other Acquisitions made by the Borrower Group
since the Signing Date,

 

would cause the relevant Acquisition to cease to be a Permitted Acquisition or,
as the case may be, a Permitted Joint Venture.

 

(c) [Intentionally left blank]

 

(d) Each Obligor (other than UPC Distribution Holdco) will not merge or
consolidate with any other company or person and will procure that no member of
the Borrower Group will merge or consolidate with any other company or person
(other than, in each case, in connection with the Romania Restructuring) save
for:

 

  (i) Acquisitions permitted by paragraphs (a) and (b) above and disposals
permitted by Clause 16.10 (Disposals); or

 

  (ii) with the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders); or

 

  (iii) mergers between any member of the Borrower Group with (I) any or all of
the other members of the Borrower Group or (II) an Unrestricted Subsidiary
(Original Entities), into one or more entities (each a Merged Entity) provided
that:

 

  (A) reasonable details of the proposed merger in order to demonstrate
satisfaction with sub-paragraphs (C) to (G) below are provided to the Facility
Agent at least 10 days before the merger is to be entered into;

 

  (B) if the proposed merger is between a member of the Borrower Group and an
Unrestricted Subsidiary, UPC Distribution has delivered to the Facility Agent
financial projections based on assumptions which are no more aggressive than
those used in the preparation of the Business Plan which demonstrate that the
Borrower Group will be in compliance with the undertakings set out in Clause
17.2 (Financial ratios) for the period commencing on the date of merger and
ending on the last Final Repayment Date under this Agreement;

 

  (C) such Merged Entity will be a member of the Borrower Group and will be
liable for the obligations of the relevant Original Entities (including the
obligations under this Agreement and the Security Documents), which obligations
remain unaffected by the merger, and entitled to the benefit of all rights of
such Original Entities;

 

  (D) (if all or any part of the share capital of any of the relevant Original
Entities was charged pursuant to a Security Document) the equivalent part of the
issued share capital of such Merged Entity is charged pursuant to a Security
Document on terms of at least an equivalent nature and equivalent ranking as any
Security Document relating to the shares in each relevant Original Entity;

 

  (E)

such Merged Entity has entered into Security Documents (if applicable) which
provide security over the same assets of at least an equivalent nature and
ranking to the security provided by the

 

92



--------------------------------------------------------------------------------

 

relevant Original Entities pursuant to any Security Documents entered into by
them;

 

  (F) any possibility of the Security Documents referred to in sub-paragraphs
(D) or (E) above being challenged or set aside is not materially greater than
any such possibility in relation to the Security Documents entered into by, or
in respect of the share capital of, any relevant Original Entity; and

 

  (G) all the property and other assets of the relevant Original Entities are
vested in the Merged Entity and the Merged Entity has assumed all the rights and
obligations of the relevant Original Entities under any relevant Material
Contracts, material Necessary Authorisations and Licences and other licences or
registrations (to the extent reasonably necessary for the business of the
relevant Original Entities) granted in favour of the Original Entities under
Telecommunications and Cable Laws and/or all such rights and obligations have
been transferred to the Merged Entity and/or the relevant Material Contracts,
Necessary Authorisations and Licences and other licences or registrations (to
the extent reasonably necessary for the business of the relevant Original
Entities) granted in favour of the Original Entities under Telecommunications
and Cable Laws have been reissued to the Merged Entity.

 

16.12  Restrictions on Financial Indebtedness

 

(a) Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no other member of the Borrower Group (other than a Relevant Eastern
European Subsidiary) will, create, incur or otherwise permit to be outstanding
any Financial Indebtedness (other than Permitted Financial Indebtedness).

 

(b) As used herein, Permitted Financial Indebtedness means, without duplication:

 

  (i) any Financial Indebtedness arising hereunder or under the Security
Documents;

 

  (ii) any Financial Indebtedness arising under the New Facility Agreement,
provided that, in the case of any Financial Indebtedness arising under the
Additional Facility:

 

  (A) the final maturity date of any such Financial Indebtedness does not fall
prior to the final maturity date of New Facility D; and

 

  (B) the proceeds of the Additional Facility are applied:

 

  I. in permanent prepayment and cancellation of the Facilities in accordance
with Clause 7.3 (Voluntary prepayment) or in permanent prepayment of New
Facility D in accordance with clause 7.3 (Voluntary prepayment) of the New
Facility Agreement;

 

  II. to fund an Additional Permitted Acquisition;

 

93



--------------------------------------------------------------------------------

  III. in repayment or prepayment of Facility A provided that:

 

  (a) an amount not exceeding the amount of Facility A that is repaid or prepaid
can subsequently be reborrowed (in accordance with the terms of this Agreement)
in order to fund (or part fund) a Permitted Acquisition and provided that, at
the time that Facility A is repaid or prepaid, UPC Distribution delivers to the
Facility Agent a certificate signed by two managing directors or the sole
managing director of UPC Distribution certifying that:

 

  (1) the amount of the reduction is funded from an Additional Facility; and

 

  (2) UPC Distribution intends to draw an amount equal to such amount under
Facility A following the date of the repayment or prepayment to fund such
Permitted Acquisition; or

 

  (b) the proceeds of a Facility A Advance have been used to fund an Acquisition
referred to in paragraph (c)(i)(F) of the definition of Permitted Acquisition
and the relevant Additional Facility Advance is subsequently applied in
repayment or prepayment of Facility A in an amount up to the amount of such
Facility A Advance; and/or

 

  IV. provided that Facility B, Facility C and New Facility D have each been
permanently prepaid and cancelled in full, in permanent prepayment of and
cancellation of any Additional Facility in accordance with Clause 7.3 (Voluntary
Prepayment) of the New Facility Agreement.

 

  (iii) any Financial Indebtedness or guarantees permitted pursuant to Clause
16.14 (Loans and guarantees);

 

  (iv) any Financial Indebtedness incurred through a Subordinated Shareholder
Loan made to any member of the Borrower Group;

 

  (v) any Financial Indebtedness of any member of the Borrower Group arising as
a result of the issue by it or a financial institution of a surety or
performance bond in relation to the performance by such member of the Borrower
Group or its obligations under contracts entered into in the ordinary course of
its business (other than for the purpose of raising finance);

 

  (vi) any Financial Indebtedness approved in writing by the Facility Agent
(acting on the instructions of the Majority Lenders);

 

  (vii) any Financial Indebtedness incurred in connection with the Senior
Hedging Agreements and any other hedging arrangements permitted by Clause 16.17
(Hedging);

 

94



--------------------------------------------------------------------------------

  (viii) any deposits or prepayments constituting Financial Indebtedness
received by any member of the Borrower Group from a customer or subscriber for
its services;

 

  (ix) any Financial Indebtedness owing by any member of the Borrower Group
being Management Fees or management, consultancy or similar fees payable to
another member of the Borrower Group in respect of which payment has been
deferred;

 

  (x) any Financial Indebtedness being Permitted Payments in respect of which
payment has been deferred;

 

  (xi) any Financial Indebtedness of a company which is acquired by a member of
the Borrower Group after the date hereof as an acquisition permitted by Clause
16.11 (Acquisitions and mergers) where such Financial Indebtedness existed at
the date of completion of such Permitted Acquisition provided that (A) such
Financial Indebtedness was not incurred in contemplation of the acquisition, (B)
the amount of such Financial Indebtedness is not increased beyond the amount in
existence at the date of completion of the acquisition and (C) such Financial
Indebtedness is discharged within six months of the date of completion of the
acquisition;

 

  (xii) any Financial Indebtedness of any member of the Borrower Group, in
respect of which the person or persons to whom such Financial Indebtedness is or
may be owed has or have no recourse whatever to any member of the Borrower Group
for any payment or repayment in respect thereof other than recourse to such
member of the Borrower Group for the purpose only of enabling amounts to be
claimed in respect of such Financial Indebtedness in an enforcement of any
Security Interest given by any member of the Borrower Group over
non-Distribution Business Assets, provided that:

 

  (A) the extent of such recourse to such member is limited solely to the amount
of any recoveries made on any such enforcement;

 

  (B) such person or persons are not entitled, pursuant to the terms of any
agreement evidencing any right or claim arising out of or in connection with
such Financial Indebtedness, to commence proceedings for the winding up,
dissolution or administration of any member of the Borrower Group (or
proceedings having an equivalent effect) or to appoint or procure the
appointment of any receiver, trustee or similar person or officer in respect of
any member of the Borrower Group or any of its assets (save only for the
non-Distribution Business Assets the subject of that Security Interest) until
after the Commitments have been reduced to zero and all amounts outstanding
under the Finance Documents have been repaid or paid in full; and

 

  (C) the aggregate outstanding amount of all such Financial Indebtedness of all
members of the Borrower Group does not exceed €100,000,000 (or its equivalent in
other currencies);

 

  (xiii)

any Financial Indebtedness of any member of the Borrower Group (other than any
Obligor) constituting Financial Indebtedness to all the holders (or their
Associated Companies) of the share capital of any such member of the Borrower
Group on a basis that is substantially proportionate to their interests in such
share capital (with any disproportionately large interest received by any member
of the Borrower Group or any disproportionately small interest received by any
person other than a member

 

95



--------------------------------------------------------------------------------

 

of the Borrower Group, in each case relative to its interests in such share
capital, being ignored for this purpose), provided such Financial Indebtedness
does not bear interest (other than by way of addition to its principal amount on
a proportionate basis as described above) and is made on terms that repayment or
pre-payment of such Financial Indebtedness shall only be made to each such
holder (A) in proportion to their respective interests in such share capital
(ignoring any disproportionately large interest held by any member of the
Borrower Group or any disproportionately small interest received by any person
other than a member of the Borrower Group, in each case relative to its
interests in such share capital, for this purpose) and (B) only on and in
connection with the liquidation or winding up (or equivalent) of such member of
the Borrower Group; and

 

  (xiv) any Financial Indebtedness arising under the Permitted Borrower Group
Revolving Credit Facility or the Permitted Borrower Group Guarantee Facilities;
and

 

  (xv) any other Financial Indebtedness in addition to the Financial
Indebtedness falling within paragraphs (i) to (xiv) above not exceeding at any
time more than €25,000,000 in aggregate (or its equivalent) provided that such
Financial Indebtedness is not indebtedness incurred in respect of Acquisitions.

 

(c) No Obligor will, and each Obligor will procure that none of its Subsidiaries
which is a member of the Borrower Group will, incur or have outstanding any
Financial Indebtedness due to or for the benefit of UPC or any Subsidiary of UPC
(not being a member of the Borrower Group), other than Subordinated Shareholder
Loans and any Permitted Financial Indebtedness referred to in Clause
16.12(b)(vi), (viii), (ix), (x) or (xii).

 

(d) (i) Subject to sub-paragraph (ii) below, UPC Distribution will ensure that
no member of the UGCE Borrower Group will incur any Third Party Debt (other than
any Third Party Debt subsisting prior to 28th September, 2002) unless:

 

  (A) UPC Distribution prepays or procures the prepayment of the Facilities in
accordance with Clause 7.6A (Mandatory prepayment from the Third Party Debt
proceeds); and

 

  (B) such Third Party Debt will not become due and payable until after the
later of the last Final Repayment Date and the Final Maturity Date (as defined
in the New Facility Agreement).

 

  (ii) Sub-paragraph (d)(i) above shall not apply if:

 

  (A) the most recently delivered financial statements provided to the Facility
Agent under Clause 16.2(b) (Financial information) show that, for the two most
recent Ratio Periods, the applicable ratio for the purposes of Clause 17.2(a)
(Financial ratios) is 3.5:1 or less; or

 

  (B) the principal amount of such Third Party Debt, when aggregated with (I)
any other Third Party Debt incurred by that member of the UGCE Borrower Group
after 28th September, 2002, and (II) any Third Party Debt incurred by any other
member of the UGCE Borrower Group after 28th September, 2002, is equal to or
less than €15,000,000.

 

96



--------------------------------------------------------------------------------

16.13  Restricted Payments

 

(a) Except for any payment or transfer of consideration for the transfer of
shares or receivables to a member of the Borrower Group pursuant to the
Restructuring, each Obligor (other than UPC Distribution Holdco) will not, and
will procure that no member of the Borrower Group will, make any Restricted
Payments other than Permitted Payments or enter into any transaction with a
Restricted Person other than on bona fide arm’s length commercial terms or on
terms which are fair and reasonable and in the best interests of the Borrower
Group.

 

(b) As used herein, a Restricted Payment means, in each case whether in cash,
securities, property or otherwise:

 

  (i) any direct or indirect distribution, dividend or other payment on account
of any class of its share capital or capital stock or other securities;

 

  (ii) any payment of principal of, or interest on, any loan; or

 

  (iii) any transfer of assets, loan or other payment,

 

in the case of each of (i), (ii) and (iii), to a Restricted Person.

 

(c) As used herein, a Permitted Payment means any distribution, dividend,
transfer of assets, loan or other payment:

 

  (i) to any Restricted Person in relation to transactions carried out on bona
fide arm’s length commercial terms in the ordinary course of business or on
terms which are fair and reasonable and in the best interests of the Borrower
Group (including, but not limited to, such transactions under Clause 16.21
(chello and Priority));

 

  (ii) by way of payment of Management Fees (A) which are paid on bona fide
arm’s length terms in the ordinary course of business to a Restricted Person or
(B) of up to €15,000,000 in any financial year provided that, at the time of
payment, no Default is subsisting or would occur as a result of such payment;

 

  (iii) by way of payment of interest on Subordinated Shareholder Loans,
provided that:

 

  (A) such interest is applied ultimately in payment of (1) all or any interest
due in respect of Serviceable Subordinated Debt where all or part of the
proceeds of the corresponding Subordinated Shareholder Loans have been applied
in mandatory permanent prepayment of the Facilities or the New Facility D; (2)
all or any interest due in respect of the UGC Convertible (provided that €450
million or more (being proceeds from the UGC Convertible or otherwise) has been
applied in permanent prepayment and cancellation of Facility B since 15th June,
2004 in accordance with this Agreement); or (3) only the interest due in respect
of that part of the outstanding principal amount of any Serviceable Subordinated
Debt which corresponds to the amount of the proceeds of the corresponding
Subordinated Shareholder Loans which have been applied in permanent prepayment
and cancellation (other than a mandatory prepayment) of the Facilities or the
New Facility D; or

 

  (B)

the then applicable ratio for the purposes of Clause 17.2(a) (Financial ratios)
is 3.5:1 (or less),

 

97



--------------------------------------------------------------------------------

 

and in each case no Default has occurred and is continuing or would occur as a
result of such payment;

 

  (iv) by way of distributions, dividends or other payments paid by UPC
Distribution in respect of its share capital or by way of repayment or payment
by UPC Distribution or the relevant member of the Borrower Group (as the case
may be) in respect of a Subordinated Shareholder Loan (each a Relevant Payment)
but only to the extent that UPC Distribution or the relevant member of the
Borrower Group (as the case may be) has either (A) received a corresponding
distribution, dividend or other payment from an Unrestricted Subsidiary or any
other person in which UPC Distribution has any interest that is not a member of
the Borrower Group of at least an equal amount to such Relevant Payment; or (B)
the Relevant Payment is made from the proceeds of sale or a disposal by UPC
Distribution or the relevant member of the Borrower Group (as the case may be)
permitted by Clause 16.10(b)(vi) (Disposals);

 

  (v) by way of payment to any person or for any purpose to the extent that any
such payment would be permitted to be made to UGCE Inc. or the relevant
Subordinated Creditor pursuant to sub-paragraph (iii) above and provided that
any such payment shall automatically reduce the liability to UGCE Inc. or the
relevant Subordinated Creditor under the relevant obligation referred to in
sub-paragraph (iii) above to the extent of the amount paid;

 

  (vi) by way of the repayment of any Subordinated Shareholder Loan made, or the
redemption of equity share capital in a member of the Borrower Group subscribed
for, to finance a Permitted Acquisition or a Permitted Joint Venture, provided
that (A) the repayment of such Subordinated Shareholder Loan or the redemption
of such equity share capital would not cause the limits referred to in the
definition of “Permitted Acquisition” or “Permitted Joint Venture” to be
exceeded and (B) no Default has occurred and is continuing or would occur as a
result of such payment;

 

  (vii) by way of payment to any Restricted Person of consideration for an
acquisition, merger or consolidation permitted by Clause 16.11 (Acquisitions and
mergers); and

 

  (viii) by way of transfer to any Restricted Person of any non-Distribution
Business Assets (as defined in Clause 16.10(b)(ix) (Disposals)) permitted in
accordance with Clause 16.10(b)(ix) (Disposals); and

 

  (ix) by way of repayment of a principal amount of no more than €26,000,000 of
the Subordinated Shareholder Loan between UPC Holding as lender and UPC
Distribution as borrower where such repayment is made in consideration for the
transfer by UPC Distribution to UPC Holding of the receivable owed to it by
Priority Telecom Netherlands N.V. and/or its Subsidiaries as at the date of the
Amendment Deed,

 

and provided further that, in the case of (iii), (v) and (vi), prior to making
the relevant payment the Borrower Group is in compliance with the financial
covenants set out in Clause 17.2 (Financial ratios) and would be in compliance
with such covenants if Total Cash Interest had been increased by the amount of
the proposed Permitted Payment and all other Permitted Payments made since the
date to which the most recent financial statements delivered under Clause
16.2(a) or (b) (Financial information) were prepared.

 

(d)

The restriction contained in paragraph (a) on the payment by any member of the
Borrower Group of Management Fees shall cease to apply during such period as the
applicable ratio for

 

98



--------------------------------------------------------------------------------

 

the purposes of Clause 17.2(a) (Financial ratios) is 3.50:1 (or less), provided
that no Management Fees may be paid by any member of the Borrower Group at any
time after a Relevant Event has occurred or if a Relevant Event would result
from such payment.

 

16.14  Loans and guarantees

 

Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no member of the Borrower Group will make any loans, grant any credit or
give any guarantee, to or for the benefit of, or enter into any transaction
having the effect of lending money to, any person,

 

other than:

 

  (a) loans from a member of the Borrower Group to another member of the
Borrower Group, provided that no Obligor shall make a loan to any other member
of the Borrower Group unless:

 

  (i) such Obligor has first entered into an Obligor Pledge of Shareholder Loans
which creates an effective pledge in favour of the Security Agent in relation to
such loan and provided the Security Agent with such evidence as it may
reasonably request as the power and authority of such Obligor to enter into such
Obligor Pledge of Shareholder Loans and that such Obligor Pledge of Shareholder
Loans constitutes valid and legally binding obligations of such Obligor
enforceable in accordance with its terms subject (to the extent possible) to
substantially similar qualifications to those made in the legal opinions
referred to in 0 (Conditions Precedent Documents); and

 

  (ii) the relevant member of the Borrower Group to whom the shareholder loan is
to be made has given a notification of pledge to the Security Agent in respect
of such shareholder loans;

 

  (b) as permitted by Clause 16.12 (Restrictions on Financial Indebtedness);

 

  (c) normal trade credit in the ordinary course of business;

 

  (d) guarantees given:

 

  (i) by any Obligor in respect of the liabilities of another Obligor;

 

  (ii) by a member of the Borrower Group in respect of the liabilities of an
Obligor; or

 

  (iii) by a member of the Borrower Group (which is not an Obligor) in respect
of the liabilities of another member of the Borrower Group (which is not an
Obligor); or

 

  (iv) by an Obligor in respect of the liabilities of any other member of the
Borrower Group to the extent that such liabilities could have been incurred by
such Obligor directly without breaching this Agreement; or

 

  (e) to the extent that the same constitute Permitted Payments or a Permitted
Disposal (not being a Permitted Disposal of cash or cash equivalents);

 

  (f) [intentionally left blank];

 

99



--------------------------------------------------------------------------------

  (g) loans, the granting of credit, guarantees and other transactions having
the effect of lending money (each a Lending Transaction) from a member of the
Borrower Group, in connection with an acquisition by that member which is
permitted by Clause 16.11 (Acquisitions and mergers), to the relevant person
being acquired or one or more of its Subsidiaries, provided that:

 

  (i) no Lending Transaction may have a term longer than 12 months (including
any extensions or refinancings of the original Lending Transaction); and

 

  (ii) the aggregate outstanding principal amount of all Lending Transactions
(which principal amount shall be deemed to be no longer outstanding for this
purpose at the time the beneficiary of the relevant Lending Transaction becomes
a member of the Borrower Group upon completion of the relevant acquisition,
provided such Lending Transaction was made to or in favour of the person
acquired or its Subsidiaries) shall not exceed €100,000,000 at any time; and

 

  (h) Lending Transactions from a member of the Borrower Group to any person of
the proceeds of equity subscribed by any Restricted Person in, or Subordinated
Shareholder Loans provided to, such member (other than any such proceeds which:

 

  (i) are (A) taken into account in any calculation of Acquisition Cost pursuant
to sub-paragraph (c)(i)(A) or (c)(i)(B) of the definition of “Permitted
Acquisition” or in the calculation of the Acquisition basket in accordance with
sub-paragraph (c)(i)(1) of the definition of “Permitted Acquisition” or in the
calculation of Acquisition Cost pursuant to sub-paragraph (b)(i)(A) or (b)(i)(B)
of the definition of “Permitted Joint Venture” or in the calculation of the
Acquisition basket in accordance with the final paragraph of sub-paragraph
(b)(i) of the definition of “Permitted Joint Venture” or (B) or are used to fund
or part fund (directly or indirectly) an Additional Permitted Acquisition; or

 

  (ii) are subscribed or provided pursuant to Clause 17.4 (Cure provisions)).

 

16.15  Environmental matters

 

Each Obligor (other than UPC Distribution Holdco) will and will procure that
each of its Subsidiaries which is a member of the Borrower Group will:

 

  (a) (i) obtain all requisite Environmental Licences, (ii) comply with the
terms and conditions of all Environmental Licences applicable to it and (iii)
comply with all other applicable Environmental Law, in each case where failure
to do so would or is reasonably likely to have a Material Adverse Effect;

 

  (b) promptly upon receipt of the same, notify the Facility Agent and the
Security Agent of any claim, notice or other communication served on it in
respect of any alleged breach of, or corrective or remedial obligation or
liability under, any Environmental Law which, if substantiated, would or is
reasonably likely to have a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

16.16  Insurance

 

Each Obligor (other than UPC Distribution Holdco) will, and will procure that
each of its Material Subsidiaries which is a member of the Borrower Group will,
maintain insurance cover of a type and level which a prudent company in the same
business would effect.

 

16.17  Hedging

 

(a) Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no member of the Borrower Group will, enter into any interest rate or
currency swaps, other interest rate or currency derivative transactions or other
hedging arrangements other than:

 

  (i) transactions and arrangements entered into with a High Yield Hedging Bank
or a Senior Hedging Bank directly relating to the management of interest rate
and/or currency exchange rate risk arising out of any Financial Indebtedness of
any member of the Borrower Group permitted to subsist by the terms of this
Agreement (or transactions and arrangements relating to interest rate or
currency swaps, other interest rate or currency derivative transitions or other
hedging arrangements that themselves relate to the management of interest rate
and/or currency exchange rate risk arising out of any Financial Indebtedness of
any member of the Borrower Group permitted to subsist by the terms of this
Agreement), in each case excluding any such transactions or arrangements that
directly or indirectly relate to Subordinated Shareholder Loans;

 

  (ii) transactions and arrangements entered into by any Obligor with a Senior
Hedging Bank directly relating to the management of currency exchange risk
arising out of income denominated in a currency other than euro (each such
transaction or arrangement, a Cash Flow Hedging Agreement); and

 

  (iii) to the extent they constitute interest rate or currency swaps or other
hedging arrangements, the guarantees granted by each of the Guarantors pursuant
to Clause 14 (Guarantee) or clause 14 (Guarantee) of the New Facility Agreement
or (as applicable) in respect of any High Yield Hedging Agreements or Senior
Hedging Agreements.

 

(b) UPC Distribution will procure that any member of the Borrower Group that
enters into a Senior Hedging Agreement and any member of the UGCE Borrower Group
that enters into a High Yield Hedging Agreement accedes to the Security Deed and
the Intercreditor Agreement as a Charging Entity by delivering to the Security
Agent a Security Provider’s Deed of Accession duly executed by that company.

 

16.18  Intellectual Property Rights

 

Except as otherwise permitted by this Agreement, each Obligor (other than UPC
Distribution Holdco) will, and will procure that each of its Subsidiaries which
is a member of the Borrower Group will:

 

  (a) make such registrations and pay such fees and similar amounts as are
necessary to keep those registered Intellectual Property Rights owned by any
member of the Borrower Group and which are material to the conduct of the
business of the Borrower Group as a whole from time to time;

 

  (b)

take such steps as are necessary and commercially reasonable (including, without
limitation, the institution of legal proceedings) to prevent third parties
infringing

 

101



--------------------------------------------------------------------------------

 

those Intellectual Property Rights referred to in paragraph (a) above and
(without prejudice to paragraph (a) above) take such other steps as are
reasonably practicable to maintain and preserve its interests in those rights,
except where failure to do so will not have or be reasonably likely to have a
Material Adverse Effect;

 

  (c) ensure that any licence arrangements in respect of the Intellectual
Property Rights referred to in paragraph (a) above entered into with any third
party are entered into on arm’s length terms and in the ordinary course of
business (which shall include, for the avoidance of doubt, any such licensing
arrangements entered into in connection with outsourcing on normal commercial
terms) and will not have or be reasonably likely to have a Material Adverse
Effect;

 

  (d) not permit any registration of any of the Intellectual Property Rights
referred to in paragraph (a) above to be abandoned, cancelled or lapsed or to be
liable to any claim of abandonment for non-use or otherwise to the extent the
same would or is reasonably likely to have a Material Adverse Effect; and

 

  (e) pay all fees, and comply with each of its material obligations under, any
licence of Intellectual Property Rights which are material to the conduct of the
business of the Borrower Group as a whole from time to time.

 

16.19  Share capital

 

Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no member of the Borrower Group (other than in respect of such other
members of the Borrower Group in order to permit a solvent reorganisation
permitted under Clause 16.11(d)(iii) (Acquisitions and mergers)) will, reduce
its capital or purchase or redeem any class of its shares or any other ownership
interest in it, except to the extent the same constitutes a Permitted Payment or
in the case of members of the Borrower Group other than the Obligors, is
otherwise permitted by Clause 16.13 (Restricted Payments) or is in connection
with the Romania Restructuring.

 

16.20  Inter-connection and chello

 

Each Obligor (other than UPC Distribution Holdco) will ensure that each member
of the Borrower Group which is not a Relevant Eastern European Subsidiary:

 

  (a) which offers residential telephony services in any country, maintains
inter-connection arrangements with one or more major fixed line telephony
operators in that country; and

 

  (b) which offers internet and/or data services is provided with such services
by chello broadband N.V. or by another provider on arm’s length commercial
terms.

 

16.21  Chello and Priority

 

For as long as chello broadband N.V. or, as the case may be, Priority Telecom
N.V. is a Restricted Person, each Obligor (other than UPC Distribution Holdco)
will not and will not permit any contractual arrangements between chello
broadband N.V. and Priority Telecom N.V. respectively and the Borrower Group to
be entered into other than on bona fide arm’s length commercial terms or on
terms that are fair and reasonable and in the best interests of the Borrower
Group.

 

102



--------------------------------------------------------------------------------

16.22  Restructuring

 

[intentionally left blank]

 

16.23  UPC Distribution Pledged Account

 

(a) Subject to receipt of all necessary legal, regulatory, shareholder and
partner approvals (all of which each Obligor will, and will ensure that each of
its Subsidiaries will, use all reasonable efforts to obtain as soon as
practicable), each Obligor (other than UPC Distribution Holdco) shall ensure
that it and each of its Subsidiaries which is a member of the Borrower Group,
promptly following the last day of each calendar quarter of UPC Distribution
ending after 30th June, 2004 transfers an amount equal to its Excess Cash on
that date to the UPC Distribution Pledged Account.

 

(b) For the purposes of this Clause 16.23:

 

  (i) Excess Cash means, in relation to any member of the Borrower Group at any
time, the aggregate cash in hand and at bank (less withdrawals and other
transfers of cash that have not cleared at bank) of that member at that time in
excess of €5,000,000 (or its equivalent in other currencies); and

 

  (ii) the UPC Distribution Pledged Account means one or more accounts in the
name of UPC Distribution or any other member of the Borrower Group, held with a
branch of a bank or financial institution, which has been pledged to the
Beneficiaries pursuant to a Security Document in the agreed form and in respect
of which account(s) all notices required by that Security Document have been
served upon the relevant bank or financial institution in the manner required by
that Security Document and the relevant account bank(s) have waived any lien,
right of set-off or other Security Interest, other than in respect of routine
account keeping charges and set offs between UPC Distribution Pledged Accounts.

 

(c) UPC Distribution may withdraw amounts standing to the credit of the UPC
Distribution Pledged Account at any time provided that:

 

  (i) any such withdrawn amount is to be applied to meet expenditure arising in
the course of the Business of the Borrower Group as carried on in accordance
with this Agreement or for any other purpose permitted under this Agreement; and

 

  (ii) no Event of Default has occurred which is continuing.

 

16.24  Share security

 

Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no member of the Borrower Group will, issue any shares of any class
provided that:

 

  (a) notwithstanding paragraph (b), an Obligor (other than UPC Distribution,
UPC Holding II or UPC Distribution Holdco) may issue shares to any person other
than a member of the Borrower Group and shall not be required to procure that
such shares are charged or pledged in favour of the Beneficiaries, provided that
such share issue does not result in a Change of Control;

 

  (b)

any member of the Borrower Group may issue shares to or otherwise acquire
additional rights from any other member of the Borrower Group so long as (if any
of the existing shares in the relevant member of the Borrower Group are charged
or

 

103



--------------------------------------------------------------------------------

 

pledged in favour of any Beneficiary) such shares are charged or pledged in
favour of the Beneficiaries pursuant to the terms of a Security Document and
there are delivered at the same time to the Security Agent the relevant share
certificates and blank stock transfer forms (or equivalent documents) in respect
thereof together with such other documents and evidence and legal opinions as
the Security Agent may reasonably require;

 

  (c) UPC Distribution and UPC Holding II may issue shares to UPC Distribution
Holdco provided that such shares are charged or pledged in favour of the
Beneficiaries pursuant to the terms of a Security Document and there are
delivered at the same time to the Security Agent the relevant share certificates
and blank stock transfer forms (or equivalent documents) in respect thereof
together with such other documents and evidence and legal opinions as the
Security Agent may reasonably require;

 

  (d) any member of the Borrower Group may issue shares pursuant to the exercise
of Approved Stock Options;

 

  (e) a member of the Borrower Group may issue shares as part of an Acquisition
or merger or consolidation permitted by Clause 16.11 (Acquisitions and mergers),
provided that the issue of such shares does not cause a Change of Control;

 

  (f) a member of the Borrower Group (other than an Obligor) may issue shares to
all the holders of the share capital of such member pro rata to their interests
in such share capital provided that, if any existing shares in that member of
the Borrower Group are charged or pledged in favour of any Beneficiary under any
Security Document, upon issue the shares that are issued to any other member of
the Borrower Group or any Shareholder are charged or pledged in favour of the
Beneficiaries as provided in paragraph (b) above; and

 

  (g) any member of the Borrower Group (other than UPC Distribution or UPC
Holding II) may issue shares to any person pursuant to any agreement or other
legally binding arrangement existing, and disclosed to the Lead Arrangers in
writing, on or before the Signing Date, provided that such share issue does not
result in a Change of Control.

 

16.25  Shareholder Loans

 

(a) Each Obligor will procure that prior to any Restricted Person making any
Financial Indebtedness (other than Permitted Payments) available to any member
of the Borrower Group, such Restricted Person shall enter into a Pledge of
Subordinated Shareholder Loans on terms and conditions satisfactory to the
Facility Agent and a Security Provider’s Deed of Accession and provides (i) the
Facility Agent with such documents and evidence as it may reasonably require as
to the power and authority of the Restricted Person to enter into such Pledge of
Subordinated Shareholder Loans and Security Provider’s Deed of Accession and
that the same constitute valid and legally binding obligations of such
Restricted Person enforceable in accordance with their terms subject (to the
extent applicable) to substantially similar qualifications to those made in the
legal opinions referred to in 0 (Conditions Precedent Documents); and (ii)
notification of such pledge to the relevant member of the Borrower Group.

 

(b)

Each Obligor shall ensure that each Subordinated Shareholder Loan and each
shareholder loan entered into between an Obligor which is a party to an Obligor
Pledge of Shareholder

 

104



--------------------------------------------------------------------------------

 

Loans as a creditor and a member of the Borrower Group is governed by the law of
The Netherlands.

 

16.26  Further security over receivables

 

UPC Distribution shall:

 

  (a) on each date on which it is required to deliver the financial statements
referred to in Clause 16.2(b) (Financial information) in respect of its second
and fourth financial quarters in each financial year, notify the Facility Agent
of the details of any contracts, agreements or other arrangements entered into
by any member of the Borrower Group with chello broadband N.V. or Priority
Telecom N.V. at any time under which receivables owing to such member of the
Borrower Group aggregating €10,000,000 (or its equivalent in other currencies)
or more are outstanding on such date, together with details of such receivables;
and

 

  (b) if the Facility Agent (acting on the instructions of the Majority Lenders)
requires, promptly grant, or procure the grant by the relevant member of the
Borrower Group of (in each case subject to receipt of all necessary legal,
regulatory, shareholder and partner approvals, other than approvals from chello
broadband N.V. or Priority Telecom N.V, all of which UPC Distribution will and
will ensure that each member of the Borrower Group will use all reasonable
efforts to obtain as soon as possible) (i) a pledge in favour of the
Beneficiaries over the receivables referred to in (a) above in substantially the
same form as a receivables pledge already granted to the Security Agent by a
member of the Borrower Group in respect of receivables located in, or governed
by the laws of, or (as the case may be) owed by or to a person incorporated in,
the same jurisdiction as the relevant receivables or (as the case may be)
relevant person by or to whom such receivables are owed or in such other form as
the Security Agent may reasonably request and (ii) a Security Provider’s Deed of
Accession and shall provide the Security Agent with such evidence as it may
reasonably request as to the power and authority of such member of the Borrower
Group to enter into such pledge of receivables and Security Provider’s Deed of
Accession and that the same constitute valid and legally binding obligations of
such member enforceable in accordance with their terms subject (to the extent
possible) to substantially similar qualifications to those made in the legal
opinions referred to in 0 (Conditions Precedent Documents), together with all
such notices and other documents as the Security Agent may reasonably require to
perfect the receivables pledge.

 

16.27  Financial year end

 

Each Obligor (other than UPC Distribution Holdco) will, and will procure that
its Subsidiaries which are members of the Borrower Group will, maintain a
financial year end of 31st December, save with the prior written consent of the
Facility Agent (acting on the instructions of the Majority Lenders in each case
not to be unreasonably withheld).

 

16.28  Capital expenditure

 

Each Obligor (other than UPC Distribution Holdco) will not, and will procure
that no member of the Borrower Group will, incur any material Capital
Expenditure other than in relation to the Permitted Business.

 

105



--------------------------------------------------------------------------------

16.29  Constitutive documents

 

Each Obligor will not, and will procure that no member of the Borrower Group
will, amend its constitutive documents in any way which would or is reasonably
likely to materially adversely affect (in terms of value, enforceability or
otherwise) any charge or pledge over the shares or partnership interest of any
member of the Borrower Group granted to the Beneficiaries pursuant to the
Security Documents.

 

16.30  ERISA

 

Each Obligor (other than UPC Distribution Holdco) will, and will procure that
its Subsidiaries which are members of the Borrower Group will, give the Facility
Agent prompt notice of the adoption of, participation in or contribution to any
Plan by it or any ERISA Affiliate, or any action by any of these to adopt,
participate in or contribute to any Plan, or the incurrence by any of them of
any liability or obligation to any Plan.

 

16.31  US Borrower

 

(a) Each Borrower will ensure that the proceeds of any loan made to the US
Borrower by UPC Distribution or UPC Holding II and the proceeds of any drawing
made by the US Borrower under Facility C shall be invested by way of
intercompany loan or equity subscription in one or more other members of the
Borrower Group within five Business Days of receipt of such proceeds or, as the
case may be, the relevant Utilisation Date.

 

(b) Each Obligor (other than UPC Distribution Holdco) will ensure that, in
accordance with the terms of any pledge of intercompany loans made by the US
Borrower, any intercompany loan made by the US Borrower to any Obligor or any
Subsidiary of an Obligor which is a member of the Borrower Group is made on bona
fide arm’s length commercial terms or on terms which are fair and reasonable and
in the best interests of the US Borrower and entered into in good faith.

 

16.32  UPC Poland Share Security

 

(a) In the event that a member of the Borrower Group acquires all or any part of
the share capital of an entity which is incorporated or carrying on business in
Poland or all or any part of the share capital of any Holding Company of such
entity the Facility Agent (acting on the instructions of the Majority Lenders)
may notify UPC Distribution in writing that it requires a pledge over the share
capital of the entity so acquired (the Polish Holdco); and

 

(b) UPC Distribution shall, within 30 Business Days of receipt of such written
notice procure the grant by the relevant member of the Borrower Group of:

 

  (i) a pledge in favour of the Security Agent over the share capital of the
Polish Holdco in substantially the same form as the share pledges already
granted to the Security Agent by a member of the Borrower Group and listed in
Schedule 7 (Security Documents) (save for any changes required under Polish
law); and

 

  (ii) a Security Provider’s Deed of Accession,

 

and shall provide the Security Agent with such evidence as it may reasonably
request as to the power and authority of such member of the Borrower Group to
enter into the share pledge and Security Provider’s Deed of Accession and that
the same constitute valid and legally binding obligations of such member
enforceable in accordance with their terms subject (to the extent possible) to
substantially similar qualifications to those usually made in Polish law

 

106



--------------------------------------------------------------------------------

legal opinions, together with all such notices and other documents as the
Security Agent may reasonably require to perfect the share pledge.

 

17. FINANCIAL COVENANTS

 

17.1 Financial definitions

 

In this Clause 17:

 

Annualised EBITDA means:

 

  (a) for the purposes of the definition of Permitted Acquisition (other than in
respect of the Noos Acquisition), in respect of any six month period, two times
EBITDA of the Borrower Group for that period;

 

  (b) for the purposes of the definition of Permitted Acquisition and in respect
of the Noos Acquisition, in respect of the five month period referred to in that
definition, EBITDA of the Borrower Group for that period, multiplied by 12 and
divided by 5; and

 

  (c) for all other purposes, in respect of any Ratio Period, two times EBITDA
of the Borrower Group for that Ratio Period.

 

EBITDA means, in respect of any period or person, the Net Income of that person
(plus, in the case of the Borrower Group, any amount attributable to non-cash
compensation payable to employees or directors of members of the Borrower Group
deducted in calculating Net Income, any depreciation, amortisation, other
non-cash charges (such as deferred Taxes), accrued Management Fees (whether or
not paid), fees accrued (whether or not paid) in respect of Financial
Indebtedness and interest expense and other charges in respect of Financial
Indebtedness) for such period adjusted as follows:

 

  (a) minus extraordinary income of the relevant person for such period;

 

  (b) plus any extraordinary expenses (including one off restructuring costs) of
the relevant person for such period;

 

  (c) minus any interest income of the relevant person for such period; and

 

  (d) in the case of the Borrower Group, minus any Management Fees paid during
such period,

 

to the extent attributed to the Distribution Business of the Borrower Group and
all as determined in accordance with GAAP and (in the case of the Borrower
Group) as shown in the relevant financial statements prepared and delivered to
the Facility Agent pursuant to Clause 16.2(a) or (b) (Financial information) (as
the case may be).

 

Interest means:

 

  (a) interest and amounts in the nature of interest (including, without
limitation, the interest element of finance leases) accrued;

 

  (b) discount fees and acceptance fees payable or deducted in respect of any
Financial Indebtedness (including all commissions payable in connection with any
letter of credit); and

 

107



--------------------------------------------------------------------------------

  (c) any net payment (or, if appropriate in the context, receipt) under any
interest rate hedging agreement or instrument (including without limitation
under the Senior Hedging Agreements and (as applicable) High Yield Hedging
Agreements), taking into account any premiums payable.

 

Net Income means, in respect of any period and for any period, the net profit
after Taxes and (in the case of the Borrower Group only) Management Fees, in the
case of the Borrower Group to the extent attributed to the Distribution Business
of the Borrower Group for such period as determined in accordance with GAAP and
(in the case of the Borrower Group) as shown in the financial statements in
respect of such period prepared and delivered to the Facility Agent pursuant to
Clause 16.2(a) or (b) (Financial information).

 

Ratio Period means each period of approximately 6 months covering two quarterly
Accounting Periods of the Borrower Group ending on each date to which each set
of financial statements required to be delivered under Clause 16.2(a) or (b)
(Financial information) are prepared.

 

Senior Debt means at any time, the consolidated Financial Indebtedness of the
Borrower Group, excluding:

 

  (a) any Financial Indebtedness which is a contingent obligation of a member of
the Borrower Group; and

 

  (b) any Subordinated Shareholder Loans and any Financial Indebtedness referred
to in Clause 16.12(b)(viii), (xi), (xii) and (xiii) (Restrictions on Financial
Indebtedness).

 

Senior Debt Service means, for any Ratio Period, the sum of:

 

  (a) all scheduled repayments (including scheduled reductions of revolving
credits to the extent they are drawn) of Senior Debt which fell due during such
Ratio Period excluding any scheduled repayments of facilities under this
Agreement or the New Facility Agreement that are funded by drawings of New
Facility D or an Additional Facility in accordance with the terms of the New
Facility Agreement; and

 

  (b) Total Cash Interest for that Ratio Period.

 

Senior Interest means, in respect of any period, the amount of Total Cash
Interest accrued in respect of Senior Debt during that period.

 

Total Cash Interest means, in respect of any period, the total amount of all
Interest accrued in respect of Senior Debt and Subordinated Shareholder Loans
during such period and payable in cash (either during such period or after such
period) (having taken into account the effect of any Senior Hedging Agreements),
except in each case, to the extent that such payments (other than payments in
respect of Senior Debt) are funded by distributions made by Unrestricted
Subsidiaries to UPC Distribution or any other member of the Borrower Group and
excluding, for the avoidance of doubt, capitalisation of Interest accrued in
respect of Subordinated Shareholder Loans.

 

Total Debt means, at any time, the aggregate amount of:

 

  (a) Senior Debt; and

 

  (b)

Financial Indebtedness of each other member of the UGCE Borrower Group, but
excluding any Financial Indebtedness (i) owing between members of the UGCE

 

108



--------------------------------------------------------------------------------

 

Borrower Group and (ii) owing between a member of the UGCE Borrower Group and a
member of the Wider Group (other than a member of the UGCE Borrower Group).

 

17.2 Financial ratios

 

UPC Distribution will procure that:

 

  (a) the ratio of Senior Debt to Annualised EBITDA for each Ratio Period which
ends on a date or in a period specified in column 1 below shall not exceed the
ratio specified in column 2 below opposite such date or period:

 

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

30th September, 2003

   7.75:1

31st December, 2003

   6.75:1

31st March, 2004

   6.75:1

30th June, 2004

   5.90:1

30th September, 2004

   5.40:1

31st December, 2004

   4.90:1

31st March, 2005

   4.80:1

30th June, 2005

   4.60:1

30th September, 2005

   4.40:1

31st December, 2005

   4.10:1

Thereafter

   4.00:1

 

109



--------------------------------------------------------------------------------

  (b) the ratio of EBITDA to Total Cash Interest for each Ratio Period which
ends on a date or in a period specified in column 1 below shall not be less than
the ratio specified in column 2 below opposite such date and period:

 

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

30th September, 2003

   2.25:1

31st December, 2003

   2.25:1

31st March, 2004

   2.00:1

30th June, 2004

   2.25:1

30th September, 2004

   2.50:1

31st December, 2004

   2.50:1

31st March, 2005

   2.50:1

30th June, 2005

   2.50:1

30th September, 2005

   2.75:1

31st December, 2005

   2.75:1

31st March, 2006

   2.75:1

30th June, 2006

   2.75:1

Thereafter

   3.00:1

 

  (c) the ratio of EBITDA to Senior Debt Service for each Ratio Period which
ends on a date or in a period specified in column 1 below shall not be less than
the ratio specified in column 2 below opposite such date or period:

 

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

31st December, 2003

   1.00:1

31st March, 2004

   1.00:1

30th June, 2004

   1.50:1

30th September, 2004

   1.50:1

31st December, 2004

   1.50:1

31st March, 2005

   2.25:1

30th June, 2005

   2.25:1

 

110



--------------------------------------------------------------------------------

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

30th September, 2005

   2.25:1

31st December, 2005

   2.25:1

31st March, 2006

   2.25:1

30th June, 2006

   1.00:1

30th September, 2006

   1.00:1

31st December, 2006

   0.65:1

31st March, 2007

   0.65:1

Thereafter

   1.00:1

 

  (d) the ratio of EBITDA to Senior Interest for each Ratio Period which ends on
a date or in a period specified in column 1 below shall not exceed the ratio
specified in column 2 below opposite such date or period:

 

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

    

30th September, 2003

   2.25:1     

31st December, 2003

   2.25:1     

31st March, 2004

   2.10:1     

30th June, 2004

   2.10:1     

30th September, 2004

   2.50:1     

31st December, 2004

   2.65:1     

31st March, 2005

   2.80:1     

30th June, 2005

   2.85:1     

30th September, 2005

   3.05:1     

31st December, 2005

   3.15:1     

Thereafter

   3.40:1    ; and

 

111



--------------------------------------------------------------------------------

  (e) the ratio of Total Debt to Annualised EBITDA for each Ratio Period which
ends on a date or in a period specified in column 1 below shall not be less than
the ratio specified in column 2 below opposite such date and period:

 

Test Dates

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

30th September, 2003

   7.50:1

31st December, 2003

   7.25:1

31st March, 2004

   7.00:1

30th June, 2004

   7.00:1

30th September, 2004

   7.00:1

31st December, 2004

   7.00:1

31st March, 2005

   7.00:1

30th June, 2005

   6.75:1

30th September, 2005

   6.50:1

31st December, 2005

   6.25:1

31st March, 2006

   5.75:1

Thereafter

   5.75:1

 

17.3 Calculations

 

For the purposes of Clause 17.2 (Financial ratios), Senior Debt for any Ratio
Period will be calculated on the basis of Senior Debt outstanding on the last
day of that Ratio Period.

 

17.4 Cure provisions

 

(a) UPC Distribution may cure a breach of the financial ratios set out in Clause
17.2(a), 0, 0, (d) and (e) (Financial ratios) by procuring that additional
equity is injected into the Borrower Group by one or more Restricted Persons
and/or additional Subordinated Shareholder Loans are provided to the Borrower
Group in an aggregate amount equal to:

 

  (i) in the case of a breach of Clause 17.2(a) or (e) (Financial ratios), the
amount which, if it had been deducted from Senior Debt or Total Debt (as
applicable) for the Ratio Period in respect of which the breach arose, would
have avoided the breach; or

 

  (ii) in the case of a breach of Clause 0, 0 or (d) (Financial ratios), the
amount which, if it had been added to EBITDA for the Ratio Period in respect of
which the breach arose, would have avoided the breach; or

 

  (iii) in the case of a breach of more than one paragraph of Clause 17.2
(Financial ratios), the higher of the relevant amount referred to in (i) or (ii)
above.

 

112



--------------------------------------------------------------------------------

(b) A cure under paragraph (a) above will not be effective unless:

 

  (i) the required amount of additional equity or the proceeds of Subordinated
Shareholder Loans is received by the Borrower Group before delivery of the
financial statements delivered under Clause 16.2(a) or (b) (Financial
information) which show that Clause 17.2 (Financial ratios) has been breached;
and

 

  (ii) in the case of a cure of Clause 17.2(a) or (e) (Financial ratios), the
proceeds of the relevant additional equity or Subordinated Shareholder Loans are
applied in full in or towards repayment or prepayment of Facility A Advances in
accordance with Clause 7 (Cancellation and Prepayment) and, to the extent of any
surplus after such repayment or prepayment, for the purposes of the Permitted
Business.

 

(c) No cure may be made under this Clause 17.4:

 

  (i) in respect of more than five Ratio Periods during the life of the
Facilities; or

 

  (ii) in respect of consecutive Ratio Periods.

 

(d) Where a cure is exercised under this Clause 17.4 in respect of a breach of
Clause 0, 0 or (d) (Financial ratios) and the next Ratio Period ends
approximately three months after the Ratio Period in respect of which the cure
was made, EBITDA in respect of that next Ratio Period will be deemed, for the
purposes of Clause 0, 0 and (d) (Financial ratios), to be increased by the
amount determined under sub-paragraph (a)(ii) above in respect of the relevant
cure. This deemed increase will not be treated as a separate cure.

 

17.5 Determinations

 

(a) Any amount outstanding in a currency other than euros is to be taken into
account at its euro equivalent calculated at the rate used in the latest
accounts delivered to the Facility Agent.

 

(b) All the terms used above are to be calculated in accordance with the GAAP on
which the preparation of the Original Borrower Group Financial Statements was
based.

 

(c) If there is a dispute as to any interpretation of or computation for Clause
17.1 (Financial definitions), the interpretation or computation of the auditors
of UPC Distribution shall prevail.

 

(d) If UPC Distribution is obliged or chooses to prepare its financial
statements on a different basis from the basis used in the preparation of the
Original Borrower Group Financial Statements, such financial statements shall be
accompanied by a statement (providing reasonable detail) from UPC Distribution
either:

 

  (i) confirming that the change(s) would have no effect on the operation of the
ratios set out in Clause 17.2 (Financial ratios); or

 

  (ii) unless otherwise agreed in writing by the Facility Agent (acting upon the
instructions of the Majority Lenders), if the change(s) would have such an
effect, containing a reconciliation demonstrating the effect of the change(s)
(and, for the purpose of calculating the ratios set out in Clause 17.2
(Financial ratios), such financial statements will be treated as though adjusted
by that reconciliation so as to exclude the effect of the changes).

 

113



--------------------------------------------------------------------------------

18. DEFAULT

 

18.1 Events of Default

 

Each of the events set out in Clauses 18.2 (Non-payment) to 18.21 (KTA Network
Agreement Enforcement) is an Event of Default (whether or not caused by any
reason whatsoever outside the control of any Obligor or any other person).

 

18.2 Non-payment

 

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents (other than any amount payable by UPC Distribution under
Clause 7.6(c) (Prepayment from disposal proceeds) of this Agreement) at the
place at, and in the currency in, which it is expressed to be payable, unless
the relevant amount is paid in full within one Business Day (in the case of
principal amounts) or three Business Days (in the case of other amounts) of the
due date.

 

18.3 Breach of other obligations

 

(a) An Obligor does not comply with any of Clauses 16.6 (Pari passu ranking),
16.7 (Negative pledge), 16.10 (Disposals), 16.11 (Acquisitions and mergers),
16.13 (Restricted Payments), 16.14 (Loans and guarantees), 16.19 (Share capital)
or 17 (Financial Covenants)

 

(b) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in paragraph (a) above or in Clause 18.2
(Non-payment) and other than non-payment by UPC Distribution of any amount under
Clause 7.6(c) (Prepayment from disposal proceeds) of this Agreement) and such
failure (if capable of remedy before the expiry of such period) continues
unremedied for a period of 28 days from the earlier of the date on which (i)
such Obligor has become aware of the failure to comply or (ii) the Facility
Agent gives notice to UPC Distribution requiring the same to be remedied.

 

18.4 Misrepresentation

 

A representation or warranty made or repeated by any Obligor in or in connection
with any Finance Document or in any certificate or statement delivered by or on
behalf of any Obligor under or in connection with any Finance Document (other
than the representation in Clause 21.25 (Dutch Banking Act) or Clause 32.2(k)
(Transfers by Lenders)) is incorrect in any material respect when made or deemed
to have been made or repeated and, in the event that any representation or
warranty is capable of remedy, the misrepresentation is not remedied within 28
days of the earlier of the date on which (i) such Obligor has become aware of
the misrepresentation or (ii) the Facility Agent gives notice to UPC
Distribution requiring the same to be remedied.

 

18.5 Cross default

 

(a) Subject to paragraph (d) below, any Financial Indebtedness of a member of
the Borrower Group or a member of the UGCE Borrower Group is not paid when due
or within any originally applicable grace period.

 

(b) Subject to paragraph (d) below, any Financial Indebtedness of a member of
the Borrower Group or a member of the UGCE Borrower Group becomes prematurely
due and payable or is placed on demand, in each case as a result of an event of
default (howsoever described) under the document relating to that Financial
Indebtedness.

 

114



--------------------------------------------------------------------------------

(c) Subject to paragraph (d) below, any Financial Indebtedness of a member of
the Borrower Group or a member of the UGCE Borrower Group becomes capable of
being declared prematurely due and payable or placed on demand, in each case as
a result of an event of default (howsoever described) under the document
relating to that Financial Indebtedness.

 

(d) It shall not be an Event of Default under:

 

  (i) this Clause 18.5 where the aggregate principal amount of all Financial
Indebtedness to which any event specified in paragraphs (a), (b) or (c) relates
is less than €15,000,000 (in the case of the Borrower Group) or €50,000,000 (in
the case of any member of the UGCE Borrower Group) or, as the case may be, the
equivalent in other currencies;

 

  (ii) this Clause 18.5 in respect of Financial Indebtedness owing by a member
of the Borrower Group to another member of the Borrower Group which is permitted
under this Agreement; and

 

  (iii) paragraph (c) above, in the case of the Acquisition of an entity which
results in that entity becoming a member of the Borrower Group, for a period of
180 days following completion of that Acquisition, by reason only of an event of
default (however described) arising in relation to the Financial Indebtedness of
that acquired entity as a result only of the Acquisition of that acquired
entity, provided that such Financial Indebtedness is not placed on demand,
becomes prematurely due and payable or is otherwise accelerated during that
period.

 

(e) Any Financial Indebtedness of a member of the Borrower Group under a New
Finance Document becomes capable of being due and payable or placed on demand,
in each case as a result of an Event of Default as defined under the relevant
New Finance Document.

 

18.6 Insolvency

 

(a) The Netherlands: any Obligor, any Material Subsidiary or member of the UGCE
Borrower Group organised in The Netherlands is declared bankrupt (in staat van
faillissement verklaard) or enters into a preliminary or definitive moratorium
(in voorlopige of definitieve surseance van betaling gaan) pursuant to the Dutch
Bankruptcy Act (Faillissementswet); or

 

(b) General: any of the following occurs in respect of an Obligor, any Material
Subsidiary or any member of the UGCE Borrower Group:

 

  (i) it is, or is deemed for the purposes of any law to be, unable to pay its
debts as they fall due or insolvent;

 

  (ii) it admits its inability to pay its debts as they fall due;

 

  (iii) it suspends making payments on any of its debts or announces an
intention to do so; or

 

  (iv) a moratorium is declared in respect of any of its indebtedness.

 

If a moratorium occurs in respect of any Obligor, any Material Subsidiary or any
member of the UGCE Borrower Group, the ending of the moratorium will not remedy
any Event of Default caused by the moratorium.

 

115



--------------------------------------------------------------------------------

(c) United States of America: any Obligor, any Material Subsidiary or any member
of the UGCE Borrower Group which is a partnership, or a partner of any
partnership, formed under the laws of the states of Colorado or Delaware, United
States or which is incorporated under the laws of a State of the United States
or that resides or has a domicile, a place of business or property in the United
States (each a U.S. Obligor):

 

  (i) admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due;

 

  (ii) makes a general assignment for the benefit of creditors;

 

  (iii) shall have had appointed a receiver, a custodian, trustee or similar
official for, or a receiver, custodian, trustee or similar official shall have
taken possession of, all or substantially all of its assets, in proceedings
brought by or against such Obligor or Material Subsidiary, and such appointment
shall not have been discharged or such possession shall not have been terminated
within 60 days after the effective date thereof or such Obligor or Material
Subsidiary shall have consented to or acquiesced in such appointment or
possession;

 

  (iv) shall have filed a petition for relief under the insolvency, bankruptcy
or similar laws of the United States of America or any state thereof, or an
involuntary petition for such relief shall have been filed against any such
Obligor or Material Subsidiary under such laws and shall not have been dismissed
or terminated within 60 days after such involuntary petition is filed; or

 

  (v) shall have failed to have discharged or obtained a stay of any proceeding
to enforce, within a period of 45 days after the commencement thereof, any
attachment, sequestration or similar proceeding asserted against all or
substantially all of the assets of such Obligor or Material Subsidiary,

 

in each case other than in connection with the solvent liquidation of UPC Polska
following the transfer of its assets to Polska Holdco.

 

18.7 Insolvency proceedings

 

(a) Any formal voluntary step commencing legal proceedings (including petition
or convening a meeting) is taken by any Obligor, any Material Subsidiary or any
member of the UGCE Borrower Group with a view to a moratorium or a composition,
assignment or arrangement with any class of creditors of any Obligor, any
Material Subsidiary or any member of the UGCE Borrower Group; or

 

(b) a meeting of any Obligor, any Material Subsidiary or any member of the UGCE
Borrower Group is convened by its shareholders, directors, managing partner (in
the case of the US Borrower), secretary or other officers for the purpose of
considering any resolution for, to petition for or to file documents with a
court for its winding-up, dissolution or for its administration, suspension of
payments, composition or bankruptcy or any such resolution is passed; or

 

(c) any person presents a petition or files documents, with the appropriate
legal authorities, for the winding-up or for the administration or for the
bankruptcy of any Obligor, any Material Subsidiary or any member of the UGCE
Borrower Group and the petition is not discharged or stayed within 45 days (or,
in the case of a US Obligor, 60 days); or

 

116



--------------------------------------------------------------------------------

(d) an order for the winding-up or administration of any Obligor, any Material
Subsidiary or any member of the UGCE Borrower Group is made,

 

in each case other than in connection with a reconstruction or amalgamation on
terms approved by the Facility Agent (acting on the instructions of the Majority
Lenders) or in connection with the solvent liquidation of UPC Polska following
the transfer of its assets to Polska Holdco.

 

18.8 Appointment of receivers and managers

 

(a) Any liquidator, trustee-in-bankruptcy, preliminary trustee, composition
trustee, judicial custodian, compulsory manager, receiver, administrative
receiver or administrator is appointed in respect of any Obligor, any Material
Subsidiary or any member of the UGCE Borrower Group or any part of its assets
which is material in the context of the Borrower Group (taken as a whole) and,
only in the case of the appointment of a judicial custodian, compulsory manager
or receiver, is not discharged within 45 days (or, in the case of a US Obligor,
60 days); or

 

(b) the directors, shareholders or other officers of any Obligor, any Material
Subsidiary or any member of the UGCE Borrower Group request the appointment of,
or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, preliminary trustee, composition trustee, judicial custodian,
compulsory manager, receiver, administrative receiver or administrator,

 

in each case other than in connection with a reconstruction or amalgamation on
terms approved by the Facility Agent (acting on the instructions of the Majority
Lenders).

 

18.9 Creditors’ process

 

A distress, execution, attachment or other legal process is levied, enforced or
sued out upon or against all or any part of the assets of any Obligor, any
Material Subsidiary or any member of the UGCE Borrower Group which is material
in the context of the Borrower Group (taken as a whole), except where the same
is being contested in good faith or is removed, discharged or paid within 45
days (or, in the case of a US Obligor, 60 days).

 

18.10  Similar proceedings

 

Anything which has an equivalent effect to any of the events specified in
Clauses 18.6 (Insolvency) to 18.9 (Creditors’ process) (inclusive) shall occur
under the laws of any applicable jurisdiction in relation to any Obligor, any
Material Subsidiary or any member of the UGCE Borrower Group.

 

18.11  Unlawfulness

 

It is or becomes unlawful for any Obligor or Subordinated Creditor to perform
any of its payments or other material obligations under the Finance Documents to
which it is a party.

 

18.12  Repudiation

 

Any Obligor or Subordinated Creditor repudiates, or evidences an intention to
repudiate, any Finance Document to which it is a party.

 

117



--------------------------------------------------------------------------------

18.13  Cessation of Distribution Business

 

The Borrower Group (taken as a whole) ceases to carry on all or substantially
all of its Distribution Business.

 

18.14  Seizure

 

All or a material part of the undertakings, assets, rights or revenues of, or
shares or other ownership interests in, UGCE Inc., UPC Distribution Holdco or
the Borrower Group (taken as a whole but excluding any undertaking, assets,
rights or revenues which do not form part of the Distribution Business) are
seized, nationalised, expropriated or compulsorily acquired by or under the
authority of any government.

 

18.15  Environmental Matters

 

As a result of any Environmental Law any of the Finance Parties becomes subject
to a material obligation (actual or contingent and, in the case of any
contingent obligation, being one which, at the relevant time, would be likely to
arise) directly as a result of it entering into any of the Finance Documents
which was not caused by its negligence or wilful default.

 

18.16  Breach of Security Deed and Intercreditor Agreement

 

(a) A Subordinated Creditor fails to comply with any of its obligations under
the Security Deed or the Pledge of Subordinated Shareholder Loans to which it is
party and such failure (if capable of remedy before the expiry of such period)
continues unremedied for a period of 28 days from the earlier of the date on
which (i) UPC or UPC Distribution has become aware of the failure to comply or
(ii) the Facility Agent gives notice to the relevant Subordinated Creditor and
UPC Distribution requiring the same to be remedied.

 

(b) Any representation or warranty made by a Subordinated Creditor under the
Security Deed or the Pledge of Subordinated Shareholder Loans is incorrect in
any material aspect when made or repeated and, in the event that any
representation or warranty is capable of remedy, the misrepresentation is not
remedied within 28 days of the earlier of the date on which (i) such Obligor has
become aware of the misrepresentation or (ii) the Facility Agent gives notice to
that Subordinated Creditor requiring the same to be remedied.

 

(c) Any representation or warranty made by a Finance Party (as defined in the
New Facility Agreement) is incorrect in any material aspect when made or
repeated.

 

18.17  Loss of Licences

 

Any Licence is in whole or part:

 

  (a) terminated, suspended or revoked or does not remain in full force and
effect or otherwise expires and is not renewed prior to its expiry (in each
case, without replacement by Licence(s) having substantially equivalent effect)
in any case in a manner which would or is reasonably likely to have a Material
Adverse Effect; or

 

  (b) is modified or is breached in a manner which would or is reasonably likely
to have a Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

18.18  Material Contracts

 

(a) Except as is required by any term of this Agreement, any Material Contract
to which a member of the Borrower Group is a party is terminated, suspended,
revoked or cancelled or otherwise ceases to be in full force and effect, unless:

 

  (i) in the case of an Interconnect Agreement only, services of a similar
nature to those provided pursuant to such Material Contract are at all times
provided to the Borrower Group on terms which are not materially more onerous on
the relevant member of the Borrower Group or on the terms imposed by the
mandatory requirements of any regulatory body; or

 

  (ii) such termination, suspension, revocation, cancellation or cessation (in
the reasonable opinion of the Facility Agent) would not or is not reasonably
likely to have a Material Adverse Effect.

 

(b) Any alteration or variation is made to any term of any Material Contract to
which a member of the Borrower Group is a party which individually or
cumulatively (in the reasonable opinion of the Facility Agent) would or is
reasonably likely to have a Material Adverse Effect.

 

(c) Any party breaches any term of or repudiates any of its obligations under
any Material Contract to which a member of the Borrower Group is a party where
such breach or repudiation (in the opinion of the Facility Agent exercised
reasonably) would or is reasonably likely to have a Material Adverse Effect
unless, in the case of a breach of a Material Contract by any person other than
any member of the Borrower Group, the relevant services are at all relevant
times provided to the appropriate members of the Borrower Group on the basis set
out in (a) above.

 

18.19  Material Adverse Change

 

Any event or series of events occurs which would or is reasonably likely to have
a Material Adverse Effect.

 

18.20  ERISA

 

The occurrence of:

 

  (a) any event or condition that presents a material risk that any member of
the Borrower Group or any ERISA Affiliate may incur a material liability to a
Plan or to the United States Internal Revenue Service or to the United States
Pension Benefit Guaranty Corporation; or

 

  (b) an “accumulated funding deficiency” (as that term is defined in section
412 of the United States Internal Revenue Code of 1986, as amended, or section
302 of ERISA), whether or not waived, by reason of the failure of any member of
the Borrower Group or any ERISA Affiliate to make a contribution to a Plan.

 

18.21  KTA Network Agreement Enforcement

 

Valid and enforceable KTA Security Agreements (as defined in Clause 7.6(c)
(Prepayment from disposal proceeds)) have not been entered into and:

 

  (a) KTA becomes obliged to pay the penalty to the Municipality of Amsterdam on
the basis of section 19 of the network agreement between KTA and the
Municipality of Amsterdam dated 6th July, 1995 and as amended on 22nd June, 1999
(the Network Agreement); or

 

119



--------------------------------------------------------------------------------

  (b) the Municipality of Amsterdam, as mortgagee or pledgee, has factually
taken steps to enforce, by way of execution, its pledge or mortgage under the
Network Agreement, other than on the basis of the situation described under (a),
except where such enforcement is being contested in good faith or is removed or
discharged within 45 days.

 

18.22  Acceleration

 

On and at any time after the occurrence of an Event of Default while such event
is continuing the Facility Agent may, and if so directed by the Majority Lenders
will, by notice to UPC Distribution declare that an Event of Default has
occurred and:

 

  (a) cancel the Total Commitments; and/or

 

  (b) declare that all the Advances be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders; and/or

 

  (c) demand that all the Advances be immediately due and payable, whereupon
they shall become immediately due and payable together with all interest accrued
on those Advances and all other amounts payable by the Obligors under the
Finance Documents.

 

18.23  Automatic Acceleration

 

If an Event of Default described in Clause 18.6(c)(ii), (iii) or (iv) (United
States of America) occurs, or upon the entry of an order for relief in a
voluntary or involuntary bankruptcy of the US Borrower, all outstanding Advances
drawn by the US Borrower under this Agreement will be immediately and
automatically due and payable and the Total Commitments (to the extent they
relate to such Advances) will, if not already cancelled under this Agreement, be
immediately and automatically cancelled.

 

19. FACILITY AGENT, SECURITY AGENT, LEAD ARRANGERS AND LENDERS

 

19.1 Appointment and duties of the Agents

 

(a) Each Lender and Lead Arranger irrevocably appoints each Agent to act as its
agent under and in connection with the Finance Documents.

 

(b) Each Finance Party appointing each Agent irrevocably authorises each Agent
on its behalf to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically delegated to it under or in connection with the Finance
Documents, together with any other incidental rights, powers and discretions;
and

 

  (ii) execute each Finance Document expressed to be executed by the Facility
Agent on that Finance Party’s behalf.

 

120



--------------------------------------------------------------------------------

(c) Each Agent shall have only those duties which are expressly specified in
this Agreement. Those duties are solely of a mechanical and administrative
nature.

 

19.2 Role of the Lead Arrangers

 

Except as otherwise provided in this Agreement, no Lead Arranger has any
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

19.3 Relationship

 

The relationship between each Agent and the other Finance Parties is that of
agent and principal only. Nothing in this Agreement constitutes either Agent as
trustee or fiduciary for any other Party or any other person and neither Agent
need hold in trust any moneys paid to it for a Party save as provided in the
Finance Documents or be liable to account for interest on those moneys.

 

19.4 Majority Lenders’ directions

 

(a) Each Agent will be fully protected if it acts in accordance with the
instructions of the Majority Lenders in connection with the exercise of any
right, power or discretion or any matter not expressly provided for in the
Finance Documents. Any such instructions given by the Majority Lenders will be
binding on all the Lenders. In the absence of such instructions each Agent may
act as it considers to be in the best interests of all the Lenders.

 

(b) No Agent is authorised to act on behalf of a Lender (without first obtaining
that Lender’s consent) in any legal or arbitration proceedings relating to any
Finance Document.

 

19.5 Delegation

 

Each Agent may act under the Finance Documents through its personnel and agents.

 

19.6 Responsibility for documentation

 

Neither Agent nor any Lead Arranger is responsible to any other Party for:

 

  (a) the execution, genuineness, validity, enforceability or sufficiency of any
Finance Document or any other document by any other Party;

 

  (b) the collectability of amounts payable under any Finance Document;

 

  (c) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document (including the Information Memorandum) by
any other Party; or

 

  (d) the integrity or security of any Finance Document or other document or
information posted or distributed electronically on any intranet based system
(or similar) in connection with the preparation, negotiation and execution of
the Finance Documents or the syndication or administration of the Facilities.

 

19.7 Default

 

(a) Neither Agent is obliged to monitor or enquire as to whether or not a
Default has occurred. Neither Agent will be deemed to have knowledge of the
occurrence of a Default. However, if an Agent receives notice from a Party
referring to this Agreement, describing the Default and stating that the event
is a Default, it shall promptly notify the Lenders of such notice.

 

121



--------------------------------------------------------------------------------

(b) Each Agent may require the receipt of security satisfactory to it whether by
way of payment in advance or otherwise, against any liability or loss which it
will or may incur in taking any proceedings or action arising out of or in
connection with any Finance Document before it commences these proceedings or
takes that action.

 

19.8 Exoneration

 

(a) Without limiting paragraph (b) below, neither Agent will be liable for any
action taken or not taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

(b) No Party may take any proceedings against any officer, employee or agent of
either Agent in respect of any claim it might have against that Agent or in
respect of any act or omission of any kind (including negligence or wilful
misconduct) by that officer, employee or agent in relation to any Finance
Document.

 

(c) Any officer, employee or agent of either Agent may rely on this Clause 19.7
and enforce its terms under the Contracts (Rights of Third Parties) Act 1999.

 

19.9 Reliance

 

Each Agent may:

 

  (a) rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  (b) rely on any statement made by a director or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify; and

 

  (c) engage, pay for and rely on legal or other professional advisers selected
by it (including those in the Facility Agent’s employment and those representing
a Party other than the Facility Agent).

 

19.10 Credit approval and appraisal

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (a) has made its own independent investigation and assessment of the financial
condition and affairs of each Obligor and its related entities in connection
with its participation in this Agreement and has not relied exclusively on any
information provided to it by either Agent or the Lead Arrangers in connection
with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities while any amount is or
may be outstanding under the Finance Documents or any Commitment is in force.

 

19.11 Information

 

(a) Each Agent shall promptly forward to the person concerned the original or a
copy of any document which is delivered to that Agent by a Party for that
person.

 

(b) Except where this Agreement specifically provides otherwise, neither Agent
is obliged to review or check the accuracy or completeness of any document it
forwards to another Party.

 

122



--------------------------------------------------------------------------------

(c) Except as provided above, neither Agent has a duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the financial condition or affairs of any
Obligor or any related entity of any Obligor whether coming into its possession
or that of any of its related entities before, on or after the Signing Date; or

 

  (ii) unless specifically requested to do so by a Lender in accordance with
this Agreement, to request any certificates or other documents from any Obligor.

 

19.12 Each Agent and the Lead Arrangers individually

 

(a) If it is also a Lender, each of the Facility Agent, the Security Agent and
the Lead Arrangers has the same rights and powers under this Agreement as any
other Lender and may exercise those rights and powers as though it were not the
Facility Agent, Security Agent or (as applicable) a Lead Arranger.

 

(b) Each of the Agents and the Lead Arrangers may:

 

  (i) carry on any business with an Obligor or its related entities;

 

  (ii) act as agent or trustee for, or in relation to any financing involving,
an Obligor or its related entities; and

 

  (iii) retain any profits or remuneration in connection with its activities
under the Finance Documents, or in relation to any of the foregoing.

 

19.13 Indemnities

 

Each Lender shall indemnify each Agent, within three Business Days of demand,
against any cost, loss or liability incurred by the relevant Agent (otherwise
than by reason of the relevant Agent’s gross negligence or wilful misconduct) in
acting as Agent under the Finance Documents (unless the relevant Agent has been
reimbursed by an Obligor pursuant to a Finance Document). Such indemnification
shall be pro rata to its Commitments (and for the purposes of calculating this
proportion, the amount of the Total Facility C Commitments and each Lender’s
Facility C Commitments shall be converted to euros at the Agent’s Spot Rate of
Exchange on the date of the relevant calculation).

 

19.14 Compliance

 

(a) Each Agent may refrain from doing anything which might, in its reasonable
opinion, constitute a breach of any law or regulation or be otherwise actionable
at the suit of any person, and may do anything which, in its reasonable opinion,
is necessary or desirable to comply with any law or regulation of any
jurisdiction.

 

(b) Without limiting paragraph (a) above, neither Agent need disclose any
information relating to any Obligor or any of its related entities if the
disclosure might, in the opinion of the relevant Agent, constitute a breach of
any law or regulation or any duty of secrecy or confidentiality or be otherwise
actionable at the suit of any person.

 

19.15 Resignation of Agents

 

(a)

Notwithstanding its irrevocable appointment (but subject to paragraphs (f) and
(g) below), each Agent may resign by giving notice to the Lenders and UPC
Distribution, in which case

 

123



--------------------------------------------------------------------------------

 

the relevant Agent may, following consultation with and with the consent of UPC
Distribution (not to be unreasonably withheld or delayed) forthwith appoint one
of its Affiliates as successor Agent or, failing that, the Majority Lenders may
with the consent of UPC Distribution (not to be unreasonably withheld or
delayed) appoint a reputable and experienced bank as successor Agent. The
resignation of the Security Agent is subject to compliance with clause 9.1
(Retirement of Security Agent) of the Security Deed.

 

(b) If the appointment of a successor Agent is to be made by the Majority
Lenders but they have not, within 30 days after notice of resignation, appointed
a successor Agent which accepts the appointment, the retiring Agent may,
following consultation with and with the consent of UPC Distribution (not to be
unreasonably withheld or delayed), appoint a successor Agent.

 

(c) The resignation of the retiring Agent and the appointment of any successor
Agent will both become effective only upon the successor Agent notifying all the
Parties that it accepts the appointment. On giving the notification and
receiving such approval, the successor Agent will succeed to the position of the
retiring Facility Agent and the term Facility Agent or Security Agent (as the
case may be) will mean the successor Facility Agent or Security Agent,
respectively.

 

(d) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as the
Agent under this Agreement.

 

(e) Upon its resignation becoming effective, this Clause 25 shall continue to
benefit the retiring Agent in respect of any action taken or not taken by it
under or in connection with the Finance Documents while it was the relevant
Agent and, subject to paragraph (d) above, it shall have no further obligation
under any Finance Document.

 

(f) The Majority Lenders may by notice to an Agent require it to resign in
accordance with paragraph (a) above. In this event, the relevant Agent shall
resign in accordance with paragraph (a) above but it shall not be entitled to
appoint one of its Affiliates as successor Agent.

 

(g) UPC Distribution may, if it is unsatisfied (acting reasonably) with the
performance by an Agent of its role as Agent, following a period of consultation
with the relevant Agent of not less than 14 days, by notice to that Agent
require it to resign in accordance with paragraph (a) above. Such notice must
specify the reasons for which UPC Distribution is seeking the Agent’s
resignation, which must be based on reasonable grounds. In this event, the
relevant Agent shall resign in accordance with paragraph (a) above but it shall
not be entitled to appoint one of its Affiliates as successor Agent.

 

19.16 Lenders

 

(a) Each Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received notice from the Lender to the contrary by not less than five Business
Days prior to the relevant payment.

 

(b) Each Lender, on the date on which it becomes a party to this Agreement,
represents to the Facility Agent that it is:

 

  (i) either:

 

  (A) not resident in the United Kingdom for United Kingdom Tax purposes; or

 

124



--------------------------------------------------------------------------------

  (B) a “bank” as defined in section 840A of the Income and Corporation Taxes
Act 1988 and resident in the United Kingdom; and

 

  (ii) beneficially entitled to the interest payable by the Facility Agent to it
under this Agreement,

 

and shall forthwith notify the Facility Agent if either representation ceases to
be correct.

 

(c) Each Facility A Lender, (if it is a requirement of Dutch law that such
Facility A Lender is a Professional Market Party) represents to the Finance
Parties and UPC Distribution on the Effective Date that it is a Professional
Market Party. Such Lender acknowledges that the Finance Parties and UPC
Distribution have relied upon such representation.

 

(d) Each Facility A Lender shall provide the Facility Agent with a duly
completed and signed Verification Letter by the date falling 30 days after the
Effective Date. If such Facility A Lender fails to provide such Verification
Letter it shall, within ten Business Days of demand, indemnify each Obligor and
each Finance Party against any cost, loss or liability incurred by that Obligor
or Finance Party as a result of its representation in paragraph (c) above being
incorrect or its failure to comply with its undertaking in this paragraph (d).

 

19.17 Separate divisions

 

In acting as an Agent or Lead Arranger, the agency and syndication’s division of
each of the Agents and the Lead Arrangers shall be treated as a separate entity
from its other divisions and departments. Any information acquired at any time
by either Agent or any Lead Arranger otherwise than in the capacity of Agent or
Lead Arranger through its agency and syndication’s division (whether as
financial adviser to any member of the Borrower Group or otherwise) may be
treated as confidential by the relevant Agent or Lead Arranger and shall not be
deemed to be information possessed by the relevant Agent or Lead Arranger in its
capacity as such. Each Finance Party acknowledges that each Agent and the Lead
Arrangers may, now or in the future, be in possession of, or provided with,
information relating to the Obligors which has not or will not be provided to
the other Finance Parties. Each Finance Party agrees that, except as expressly
provided in this Agreement, neither Agent nor any Lead Arranger will be under
any obligation to provide, or be under any liability for failure to provide, any
such information to the other Finance Parties.

 

20. Fees

 

20.1 Commitment fee

 

(a) Subject to paragraph (b) below UPC Distribution shall pay to the Facility
Agent for distribution to each Lender pro rata to the proportion that the
relevant Lender’s Facility A Commitment, Facility B Commitment or Facility C
Commitment bears to the Total Facility A Commitment, Total Facility B Commitment
or Total Facility C Commitment respectively from time to time a commitment fee
(subject to sub-clause (b) below) computed at the rate of 0.75 per cent. per
annum on any undrawn, uncancelled amount of the Total Facility A Commitment,
Total Facility B Commitment and Total Facility C Commitment, PROVIDED THAT on
any day that the aggregate outstanding Advances exceed 50 per cent. of the
aggregate drawn and undrawn Total Facility A Commitments, Total Facility B
Commitments and Total Facility C Commitments the commitment fee shall be
computed at the rate which is the lower of:

 

  (i) 50 per cent. of the then applicable Margin; and

 

125



--------------------------------------------------------------------------------

  (ii) 0.50 per cent. per annum,

 

on any undrawn, uncancelled amount of the Total Facility A Commitment, Total
Facility B Commitment and Total Facility C Commitment.

 

In calculating aggregate outstanding Facility C2 Advances and Total Facility C
Commitments for the purposes of the proviso to this Clause 20.1(a), outstanding
Facility C2 Advances and Facility C2 Commitments shall be converted to euros on
the date of the relevant calculation on the basis of the Agent’s Spot Rate of
Exchange on that date.

 

(b) Commitment fee is calculated and accrues on a daily basis on and from the
Signing Date and is payable quarterly in arrear from the Signing Date and (in
the case of the Total Facility A Commitment) on the last day of the Facility A
Availability Period, (in the case of the Total Facility B Commitment) on the
last day of the Facility B Availability Period and (in the case of the Total
Facility C Commitment) on the last day of the Facility C Availability Period.
Accrued commitment fee is also payable to the Facility Agent for the relevant
Lender(s) on the cancelled amount of its (their) Facility A Commitment, Facility
B Commitment or Facility C Commitment, as the case may be, at the time the
cancellation takes effect (but only in respect of the period up to the date of
cancellation).

 

(c) Commitment fee is payable in euros in respect of Facility A, Facility B and
Facility C1 and in Dollars in respect of Facility C2.

 

20.2 Agents’ fees

 

UPC Distribution shall pay to the Facility Agent and the Security Agent for
their own account an agency fee in the amounts and on the dates agreed in the
relevant Fee Letter.

 

20.3 Underwriting Fee

 

UPC Distribution shall pay the arrangement fee and underwriting fees in
accordance with the relevant Fee Letter.

 

20.4 Amendment Fee

 

UPC Distribution will pay to the Facility Agent for distribution to each Lender
the amendment fees set out in the Amendment Fee Letter on the date set out
therein.

 

20.5 VAT

 

Any fee referred to in this Clause 20 (Fees) is exclusive of any applicable
value added tax. If any value added tax is so chargeable and is invoiced, it
shall be paid by UPC Distribution at the same time as it pays the relevant fee.
Where appropriate, the relevant Finance Party will supply a VAT invoice in
respect of such fees.

 

21. EXPENSES

 

21.1 Transaction Expenses

 

UPC Distribution shall within ten Business Days of demand pay JPMorgan Chase
Bank and TD Bank Europe Limited the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution, perfection and syndication of:

 

  (a) this Agreement and any other documents referred to in this Agreement; and

 

126



--------------------------------------------------------------------------------

  (b) any other Finance Document executed after the date of this Agreement.

 

21.2 Amendment Costs

 

If:

 

  (a) an Obligor requests an amendment, waiver or consent under or in connection
with any Finance Document;

 

  (b) an amendment is required under Clause 25.3 (Change of Currency),

 

UPC Distribution shall, within ten Business Days of demand, reimburse the
Facility Agent or, as the case may be, the Security Agent, for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Facility
Agent or, as the case may be, the Security Agent in responding to, evaluating,
negotiating or complying with that request or requirement.

 

21.3 Enforcement Costs

 

UPC Distribution shall, within ten Business Days of demand, pay to the Facility
Agent on behalf of each Finance Party the amount of all costs and expenses
(including legal fees) incurred by that Finance Party in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.

 

22. STAMP DUTIES

 

UPC Distribution shall pay and, within ten Business Days of demand, indemnify
each Finance Party against any cost, loss or liability which that Finance Party
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document (other than those imposed by reason
of any assignment or novation by any Finance Party).

 

23. INDEMNITIES

 

23.1 Currency indemnity

 

(a) If any sum due from an Obligor under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within ten Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

127



--------------------------------------------------------------------------------

(b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

23.2 Other indemnities

 

UPC Distribution shall (or shall procure that an Obligor will), within ten
Business Days of demand, indemnify each Lender against any cost, loss or
liability incurred by that Lender as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 29 (Pro Rata Sharing);

 

  (c) funding, or making arrangements to fund, its participation in an Advance
requested by a Borrower in a Request but not made by reason of the operation of
any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Lender alone);

 

  (d) an Advance (or part of an Advance) not being prepaid in accordance with a
notice of prepayment given by a Borrower; or

 

  (e) any representation made by UPC Distribution under Clause 21.25 (Dutch
Banking Act) or Clause 26.2 (Transfers by Lenders) being incorrect when made or
deemed to be made. UPC Distribution shall not be liable under this paragraph (e)
to any Lender which makes a representation which is untrue in relation to its
status as a Professional Market Party or its status as part of a closed circle
(besloten kring).

 

23.3 Indemnity to the Facility Agent

 

UPC Distribution shall, within ten Business Days of demand, indemnify the
Facility Agent against any cost, loss or liability incurred by the Facility
Agent (acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

23.4 Break Costs

 

(a) UPC Distribution shall, within ten Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of an Advance or Unpaid Sum being paid by that Borrower on a day other than the
last day of an Interest Period for that Advance or Unpaid Sum.

 

(b) Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate (which shall be provided to UPC
Distribution) confirming the amount of its Break Costs for any Interest Period
in which they accrue.

 

128



--------------------------------------------------------------------------------

24. EVIDENCE AND CALCULATIONS

 

24.1 Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate.

 

24.2 Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount
payable under this Agreement or otherwise expressed to be determined by a
Finance Party is, in the absence of manifest error, prima facie evidence of the
matters to which it relates.

 

24.3 Calculations

 

The interest and the fees payable under Clause 20.1 (Commitment fee) accrue from
day to day and are calculated on the basis of the actual number of days elapsed
and a year of 360 days or, where practice in the London inter-bank market, in
the case of non-euro amounts, or the European interbank market, in the case of
euro amounts, otherwise dictates, 365 days.

 

25. AMENDMENTS AND WAIVERS

 

25.1 Required consents

 

(a) Subject to Clause 25.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and UPC
Distribution and any such amendment or waiver will be binding on all Parties.

 

(b) The Facility Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause 25.

 

25.2 Exceptions

 

(a) An amendment or waiver that has the effect of changing or which relates to:

 

  (i) the definitions of “Majority Lenders” or “Majority Facility C Lenders” in
Clause 1.1 (Definitions);

 

  (ii) an extension to the date of payment of any amount of principal, interest
or commitment fees under this Agreement or the Security Documents or the
extension of the Facility A Availability Period, Facility B Availability Period
or Facility C Availability Period;

 

  (iii) a reduction in the Margin other than in accordance with Clause 14.10
(Margin) or the amount of any payment of principal, interest, fees or commission
payable under this Agreement or the Security Documents;

 

  (iv) an increase in a Lender’s Facility A Commitment, Facility B Commitment or
Facility C Commitment;

 

  (v) an assignment, transfer, novation or other disposal of any of, or any
interest in, an Obligor’s rights and/or obligations under this Agreement other
than in accordance with Clause 26 (Changes to the Parties);

 

  (vi) any provision which expressly requires the consent of all the Lenders;

 

129



--------------------------------------------------------------------------------

  (vii) Clause 2.5 (Nature of a Finance Party’s rights and obligations), Clause
26.2 (Transfers by Lenders) or this Clause 25;

 

  (viii) a release of the guarantee under Clause 14 (Guarantee) other than in
accordance with Clause 26 (Changes to the Parties);

 

  (ix) the selection of an Interest Period exceeding six months; or

 

  (x) the release of an asset from a Security Document (except as otherwise
expressly permitted herein or in any such Security Document and except in
furtherance of a disposal or any other transaction which is permitted by any
Finance Document),

 

shall not be made without the prior consent of all the Lenders.

 

(b) An amendment or waiver which relates to the rights or obligations of the
Facility Agent or the Lead Arrangers may not be effected without the consent of
the Facility Agent or, as the case may be, the Lead Arrangers.

 

(c) An amendment or waiver which has the effect of changing or relates to Clause
13.10 (Facility C Call protection) may not be effected without the consent of
the Majority Facility C Lenders.

 

(d) The Facility Agent may agree with UPC Distribution any amendment to or the
modification of the provisions of any of the Finance Documents or any schedule
thereto, which is necessary to correct a manifest error.

 

(e) If authorised by the Majority Lenders, the Security Agent may, subject to
paragraph (a) above, grant any waiver or consent in relation to, or variation of
the material provisions of, any Security Document.

 

25.3 Change of Currency

 

(a) If more than one currency or currency unit are at the same time recognised
by the central bank of any country as the lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent; and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official conversion rate recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent acting reasonably.

 

(b) If a change in any currency of a country occurs, this Agreement will be
amended to the extent the Agent specifies to be necessary to reflect the change
in currency and to put the Banks in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

 

25.4 Waivers and remedies cumulative

 

The rights of each Party under the Finance Documents:

 

  (a) may be exercised as often as necessary, subject to the terms of the
relevant Finance Documents;

 

130



--------------------------------------------------------------------------------

  (b) are cumulative and not exclusive of its rights under the general law; and

 

  (c) may be waived only in writing and specifically.

 

Delay in the exercise or non-exercise of any such right is not a waiver of that
right.

 

26. CHANGES TO THE PARTIES

 

26.1 Transfers by Obligors

 

(a) No Obligor may assign, transfer, novate or dispose of any of, or any
interest in, its rights and/or obligations under this Agreement, except:

 

  (i) pursuant to a merger in accordance with Clause 16.11(d) (Acquisitions and
mergers); and

 

  (ii) that UPC Distribution Holdco (Existing UPC Distribution Holdco) may at
any time assign, transfer, novate or dispose of all of its rights and
obligations under this Agreement and the other Finance Documents to which it is
a party to another person which is the immediate Holding Company of UPC
Distribution (New UPC Distribution Holdco) in accordance with the terms of this
Agreement and the terms of such other Finance Document, provided that any
transfer or novation of obligations by Existing UPC Distribution Holdco will not
be effective until New UPC Distribution Holdco has become an Additional
Guarantor in accordance with Clause 26.4 (Additional Obligors) and has delivered
or delivers the documents specified in Clause 26.4(a)(v) (Additional Obligors).

 

(b) At the time the foregoing conditions for the transfer or novation of
Existing UPC Distribution Holdco’s obligations shall have been satisfied (or
waived, as the case may be) and such transfer or novation has taken effect:

 

  (i) Existing UPC Distribution Holdco will be released from its obligations
under this Agreement and the other Finance Documents, without prejudice to any
such obligations which may have accrued and shall not have been discharged prior
to such time; and

 

  (ii) Existing UPC Distribution Holdco will cease to be an Original Guarantor.

 

26.2 Transfers by Lenders

 

(a) A Lender (the Existing Lender) may at any time assign, transfer or novate
any of its rights and/or obligations under this Agreement and the other Finance
Documents to another person (the New Lender), provided that:

 

  (i) in the case of a partial assignment, transfer or novation of rights and/or
obligations, such assignment, transfer or novation shall be in a minimum amount
(in relation to Facility A Commitment) of €5,000,000, or (in relation to
Facility B Commitment) of €1,000,000, or (in relation to Facility C Commitment)
of $1,000,000, or its euro equivalent (save that in the case of a partial
assignment, transfer or novation by a Facility C Lender of its rights and/or
obligations under Facility C to an Affiliate or Related Fund of that Facility C
Lender, such assignment, transfer or novation shall be in a minimum amount (in
relation to Facility C Commitment) of $500,000 or its euro equivalent);

 

131



--------------------------------------------------------------------------------

  (ii) if an Existing Lender is both a Facility B Lender and holds undrawn
commitments under New Facility D and that Existing Lender assigns, transfers or
novates any of its rights and/or obligations in respect of Facility B to a New
Lender that Existing Lender shall also assign transfer or novate its undrawn
commitments under New Facility D, in accordance with clause 26.3 (Transfers to
Lenders) and clause 26.3 (Procedure for novation) of the New Facility Agreement
to the extent necessary to ensure that it and the New Lender (to the extent it
is or becomes a lender under New Facility D) are and remain in compliance with
clause 26.2(a)(ii) of the New Facility Agreement; and

 

  (iii) if immediately prior to the time of the proposed assignment, transfer or
novation becoming effective it is a requirement of Dutch law, the New Lender (A)
is a Professional Market Party or exempted from the requirement to be a
Professional Market Party because it forms part of a closed circle (besloten
kring) with UPC Distribution and makes the representation in paragraph 2 of the
Novation Certificate (as defined below) and (B) delivers a duly completed and
executed Verification Letter to UPC Distribution.

 

(b) The prior consent of UPC Distribution is required for any such assignment,
transfer or novation (unless to an Affiliate or to a Lender, but without
prejudice to Clause 26.2(a)), provided that:

 

  (i) UPC Distribution’s consent must not be unreasonably withheld or delayed;

 

  (ii) the consent of UPC Distribution to an assignment, transfer or novation
must not be withheld solely because the assignment, novation or transfer may
result in an increase to the Mandatory Cost;

 

  (iii) the prior consent of UPC Distribution is not required when (A) the
assignment, novation or transfer of a Lender’s rights and/or obligations is to
an Affiliate or Related Fund of that Lender or (B) an Event of Default is
outstanding;

 

  (iv) nothing in this Clause 26.2 restricts the ability of any Lender to enter
into any sub-participation or other arrangement with any third party relating to
the Finance Documents which does not transfer to that third party any obligation
and/or legal or equitable interest in any of the rights arising under this
Agreement.

 

(c) A transfer of obligations will be effective only if the obligations are
novated in accordance with Clause 26.3 (Procedure for novations).

 

(d) On each occasion an Existing Lender assigns, transfers or novates any of its
rights and/or obligations under this Agreement (other than to an Affiliate or
Related Fund of that Existing Lender), the New Lender shall, on the date the
assignment, transfer and/or novation takes effect, pay to the Facility Agent for
its own account a fee of €1,500 (in relation to Facility A, Facility B or
Facility C1) or US$3,500 (in relation to Facility C2); provided that, in the
case of contemporaneous assignments by a Lender under Facility C2 to more than
one fund managed by the same investment adviser (which funds are not then
Lenders hereunder), only a single such US$3,500 fee shall be payable for all
such contemporaneous assignments.

 

(e) An Existing Lender is not responsible to a New Lender for:

 

  (i) the execution, genuineness, validity, enforceability or sufficiency of any
Finance Document or any other document;

 

132



--------------------------------------------------------------------------------

  (ii) the collectability of amounts payable under any Finance Document; or

 

  (iii) the accuracy of any statements (whether written or oral) made in
connection with any Finance Document.

 

(f) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made its own independent investigation and assessment of the financial
condition and affairs of each Obligor and its related entities in connection
with its participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities while any amount is or
may be outstanding under this Agreement or any Facility A Commitment, Facility B
Commitment or Facility C Commitment is in force.

 

(g) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and/or
obligations assigned, transferred or novated under this Clause 26; or

 

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under this Agreement or
otherwise.

 

(h) Any reference in this Agreement to a Lender includes a New Lender (to the
extent rights have been assigned, transferred or novated to that New Lender and
to the extent that obligations have been assumed by the New Lender) but excludes
a Lender if no amount is or may be owed to or by it under this Agreement and its
Facility A Commitment (if any), Facility B Commitment (if any), and Facility C
Commitment (if any) has been cancelled or reduced to nil.

 

(i) If any assignment, transfer or novation results, or will result by reason of
circumstances existing at the time of the assignment, transfer or novation, in
additional amounts becoming due under Clause 10 (Tax Gross-up and Indemnities)
or amounts becoming due under Clause 12 (Increased Costs), the New Lender shall
be entitled to receive such additional amounts only to the extent that the
Existing Lender would have been so entitled had there been no such assignment,
transfer or novation.

 

(j) Any Facility C Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations under this
Agreement or substitute any such pledgee or assignee for such Facility C Lender
as a party hereto.

 

(k) On the date that a New Lender becomes a party to this Agreement as a Lender
UPC Distribution represents and warrants that on that date it has verified the
status of that New Lender either as:

 

  (i) a Professional Market Party; or

 

  (ii)

exempted from the requirement to be a Professional Market Party because it forms
part of a closed circle (besloten kring) with UPC Distribution,

 

133



--------------------------------------------------------------------------------

 

by obtaining a duly completed and signed Verification Letter.

 

26.3 Procedure for novations

 

(a) A novation is effected if:

 

  (i) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed certificate (a Novation Certificate), substantially in the form
of Part 1 of Schedule 5 (Novation Certificate), with, for the purposes of
primary syndication of the Facilities or to facilitate novations of Facility C2
Advances (and Facility C2 Commitments, if applicable), such amendments as the
Facility Agent approves to achieve a substantially similar effect; and

 

  (ii) the Facility Agent executes it (which the Facility Agent shall promptly
do).

 

(b) Each Finance Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Novation
Certificate on its behalf if that Novation Certificate effects a novation
permitted by Clause 26.2 (Transfers by Lenders).

 

(c) To the extent that they are expressed to be the subject of the novation in
the Novation Certificate:

 

  (i) the Existing Lender and the other Parties (the existing Parties) will be
released from their obligations to each other (the discharged obligations);

 

  (ii) the New Lender and the existing Parties will assume obligations towards
each other which differ from the discharged obligations only insofar as they are
owed to or assumed by the New Lender instead of the Existing Lender;

 

  (iii) the rights of the Existing Lender against the existing Parties and vice
versa (the discharged rights) will be cancelled;

 

  (iv) the New Lender and the existing Parties will acquire rights against each
other which differ from the discharged rights only insofar as they are
exercisable by or against the New Lender instead of the Existing Lender; and

 

  (v) the New Lender shall become, by the execution by the Facility Agent of
such Novation Certificate, bound by the terms of the Security Deed as if it were
an original party thereto as a Senior Beneficiary and shall acquire the same
rights and assume the same obligations towards the other parties to the Security
Deed as would have been acquired and assumed had the New Lender been an original
party to the Security Deed as a Senior Beneficiary,

 

all on the later of (i) five Business Days after receipt of a Verification
Letter accompanied by a Novation Certificate executed by the Existing Lender and
the New Lender; (ii) the date of execution of such Novation Certificate by the
Facility Agent; and (iii) the date specified in the Novation Certificate.

 

(d)

If the effective date of a novation is after the date a Request is received by
the Facility Agent but before the date the requested Advance is disbursed to the
relevant Borrower, the Existing Lender shall be obliged to participate in that
Advance in respect of its discharged obligations notwithstanding that novation,
and the New Lender shall reimburse the Existing Lender for its participation in
that Advance and all interest and fees thereon up to the date of

 

134



--------------------------------------------------------------------------------

 

reimbursement (in each case to the extent attributable to the discharged
obligations) within three Business Days of the Utilisation Date of that Advance.

 

(e) If an Existing Lender effects a Mid-Interest Period Transfer:

 

  (i) the Facility Agent has an obligation to make interest accruing on and
prior to the date on which the Mid-Interest Period Transfer took effect (the
Pre-Transfer Accrued Interest) available to the Existing Lender in accordance
with Clause 9.3 (Distribution). Once such Accrued Interest has been made
available to the Existing Lender in accordance with Clause 9.3 (Distribution),
the Facility Agent will be released from all obligations towards the Existing
Lender;

 

  (ii) the Facility Agent will have no obligation to pay Pre Transfer Accrued
Interest to the New Lender;

 

  (iii) such Existing Lender will continue to have the right to receive Pre
Transfer Accrued Interest. Once such Pre Transfer Accrued Interest has been made
available to such Existing Lender in accordance with Clause 9.3 (Distribution),
all rights of such Existing Lender against the Facility Agent will be cancelled;
and

 

  (iv) the New Lender will have no right to receive Pre Transfer Accrued
Interest from the Facility Agent.

 

26.4 Additional Guarantors

 

(a) (i) Subject to paragraph (b) below, a Subsidiary of UPC Distribution may
become an Additional Guarantor by delivering to the Facility Agent a Guarantor
Accession Agreement, duly executed by that company.

 

  (i) A person which (a) becomes the immediate Holding Company of UPC
Distribution or (b) becomes an Additional Obligor under the New Facility
Agreement shall, prior to or contemporaneously with becoming such Holding
Company or Additional Obligor (as applicable), become an Additional Guarantor by
delivering to the Facility Agent a Guarantor Accession Agreement, duly executed
by that company.

 

  (ii) Upon execution and delivery of a Guarantor Accession Agreement and
delivery of the documents specified in sub-paragraph (iv) below, the relevant
Subsidiary or person referred to in sub-paragraph (i) or (ii) above will become
an Additional Guarantor.

 

  (iii) UPC Distribution shall procure that, at the same time as a Guarantor
Accession Agreement is delivered to the Facility Agent, there is also delivered
to the Facility Agent all those documents listed in Part 2 of 0 (Conditions
Precedent Documents), in each case in form and substance satisfactory to the
Facility Agent (acting reasonably).

 

  (iv) The Guarantor Accession Agreement referred to in sub-paragraph (i) above
may, with the prior written approval of the Facility Agent, include a limitation
of the obligations or liabilities of the relevant Additional Guarantor under
Clause 14 (Guarantee) where such limitation is required by any applicable law.

 

135



--------------------------------------------------------------------------------

(b) UPC Distribution shall:

 

  (i) procure that at all times the value of the aggregate EBITDA, total assets
and total revenues of:

 

  (A) the Guarantors as of the Effective Date (other than, UPC Distribution, any
UPC Distribution Holdco, UPC Holding and UPC Holding II) and their respective
Subsidiaries (as calculated by reference to the relevant financial statements
most recently provided under Clause 16.2(a) or (b) (Financial information)); and

 

  (B) any Additional Guarantors which have become Guarantors since the Effective
Date and their respective Subsidiaries (as calculated by reference to the
relevant financial statements most recently provided under Clause 16.2(a) or (b)
(Financial information) or, if no such financial statements have been provided
in respect of such Additional Guarantors, as calculated by reference to the
financial statements referred to in paragraph 11 of Part 2 of 0 (Conditions
Precedent Documents) provided under Clause 26.4(a)(iii) (Additional Obligors) in
respect of each Additional Guarantor),

 

is equal to or greater than 95 per cent. of the Borrower Group’s consolidated
EBITDA, total assets and total revenues (as calculated by reference to the
relevant financial statements most recently provided under Clause 16.2(a) or (b)
(Financial information)), if necessary by procuring that additional Subsidiaries
of UPC Distribution become Additional Guarantors; and

 

  (ii) consult with the Facility Agent prior to any entity becoming an
Additional Guarantor in order to ensure that no material adverse change would or
be reasonably likely to occur, as a result of such entity becoming an Additional
Guarantor, in the consolidated financial position of the Borrower Group (taken
as a whole) which would or be reasonably likely to have a Material Adverse
Effect.

 

(c) UPC Distribution represents and warrants to the Finance Parties that it is
in compliance with paragraph (b) above as of the Effective Date (all relevant
calculations being made by reference to the financial statements most recently
provided under Clause 16.2(a) or (b) (Financial Information).

 

(d) After the Effective Date, UPC Distribution shall be in compliance with its
obligations under paragraph (b) above if it procures that any of its
Subsidiaries which are required to become Additional Guarantors do so within 60
days after the delivery to the Facility Agent of any financial statements
delivered under Clause 16.2(a) or (b) (Financial information) which demonstrate
that additional Subsidiaries of UPC Distribution are required to be become
Additional Guarantors under paragraph (b).

 

(e) The execution of a Guarantor Accession Agreement constitutes confirmation by
the relevant Additional Guarantor that the relevant representations and
warranties set out in Clause 15 (Representations and Warranties) to be made by
it on the date of the Guarantor Accession Agreement are correct, as if made with
reference to the facts and circumstances then existing.

 

26.5 Reference Banks

 

(a) If a Reference Bank ceases to be a Lender, the Facility Agent shall (after
consulting with UPC Distribution) appoint another Lender which is not a
Reference Bank to replace that Reference Bank.

 

136



--------------------------------------------------------------------------------

(b) UPC Distribution and the Facility Agent may agree to add one or more
additional Reference Bank(s) from among the Lenders.

 

26.6 Register

 

The Facility Agent shall maintain at its address referred to in Clause 32.2(b)
(Addresses for notices) a copy of each Novation Certificate delivered to and
accepted by it and a register of the names and addresses all the Parties
including, in the case of Lenders, their Commitments under each Facility, the
principal amount of the Advances owing under each Facility to each

Lender from time to time and the details of their Facility Office notified to
the Facility Agent from time to time, and shall supply any other Party (at that
Party’s expense) with a copy of the register on request. The entries in such
register shall be conclusive and binding for all purposes, absent manifest
error, and the Obligors, the Facility Agent and the Lenders shall treat each
person whose name is recorded in the register as a Lender hereunder for all
purposes of this Agreement.

 

27. DISCLOSURE OF INFORMATION

 

  (a) Any Lender may disclose to any of its Affiliates and any other person:

 

  (i) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

  (ii) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 

  (iii) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

 

any information about any Obligor, the Borrower Group and the Finance Documents
as that Lender shall consider appropriate (acting reasonably) if, in relation to
sub-paragraphs (i) and (ii) above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking.

 

  (b) Notwithstanding any other provision of this Agreement, any Party to this
Agreement (and any of its affiliates, officers, directors, employees,
representatives, professional advisers, or other agents) may (and has since the
commencement of discussions with respect to the Facility been permitted to)
disclose to any and all persons, without limitation of any kind:

 

  (i) the U.S. tax treatment and U.S. tax structure (each as defined below) of
the Facility; and

 

  (ii) all material of any kind (including opinions and other tax analyses) that
are provided to such party relating to such U.S. tax treatment or U.S. tax
structure,

 

except to the extent reasonably necessary to comply with applicable federal or
state securities laws.

 

137



--------------------------------------------------------------------------------

For the purposes of this subsection, the U.S. tax treatment of the Facility is
the purported or claimed U.S. federal, state and local income tax treatment of
the Facility, and the U.S. tax structure of the Facility is any fact that may be
relevant to understanding the purported or claimed U.S. federal, state and local
income tax treatment of the Facility. This authorisation is not intended to
permit disclosure of any information (other than information relating to US tax
treatment or US tax structure of the Facility) including (without limitation)
(i) any portion of any materials to the extent not related to the U.S. tax
treatment or U.S. tax structure of the Facility, (ii) the identities of
participants or potential participants in the Facility (except to the extent
such identities are related to the tax treatment or the U.S. tax structure of
the Facility), (iii) the existence or status of any negotiations, (iv) any
pricing or financial information (except to the extent such pricing or financial
information is related to the U.S. tax treatment or the U.S. tax structure of
the Facility), or (v) any other term or detail not relevant to the U.S. tax
treatment or the U.S. tax structure of the Facility.

 

28. SET-OFF

 

28.1 Contractual set-off

 

A Finance Party may set off any matured obligation owed by an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

28.2 Set-off not mandatory

 

No Finance Party shall be obliged to exercise any right given to it by Clause
28.1 (Contractual set-off).

 

28.3 Notice of set-off

 

Any Finance Party exercising its rights under Clause 28.1 (Contractual set-off)
shall notify the relevant Obligor promptly after set-off is applied.

 

29. PRO RATA SHARING

 

29.1 Redistribution

 

If any amount owing by an Obligor under any Finance Document to a Finance Party
(the recovering Finance Party) is discharged by payment, set-off or any other
manner other than through the Facility Agent in accordance with Clause 9
(Payments) (a recovery), then:

 

  (a) the recovering Finance Party shall, within three Business Days, notify
details of the recovery to the Facility Agent;

 

  (b) the Facility Agent shall determine whether the recovery is in excess of
the amount which the recovering Finance Party would have received had the
recovery been received by the Facility Agent and distributed in accordance with
Clause 9 (Payments);

 

  (c) subject to Clause 29.3 (Exceptions), the recovering Finance Party shall,
within three Business Days of demand by the Facility Agent, pay to the Facility
Agent an amount (the redistribution) equal to the excess;

 

138



--------------------------------------------------------------------------------

  (d) the Facility Agent shall treat the redistribution as if it were a payment
by the Obligor concerned under Clause 9 (Payments) and shall pay the
redistribution to the Finance Parties (other than the recovering Finance Party)
in accordance with Clause 9.7 (Partial payments); and

 

  (e) after payment of the full redistribution, the recovering Finance Party
will be subrogated to the portion of the claims paid under paragraph (d) above,
and that Obligor will owe the recovering Finance Party a debt which is equal to
the redistribution, immediately payable and of the type originally discharged.

 

29.2 Reversal of redistribution

 

If under Clause 29.1 (Redistribution):

 

  (a) a recovering Finance Party must subsequently return a recovery, or an
amount measured by reference to a recovery, to an Obligor; and

 

  (b) the recovering Finance Party has paid a redistribution in relation to that
recovery,

 

each Finance Party shall, within three Business Days of demand by the recovering
Finance Party through the Facility Agent, reimburse the recovering Finance Party
all or the appropriate portion of the redistribution paid to that Finance Party.
Thereupon the subrogation in Clause 29.1(e) (Redistribution) will operate in
reverse to the extent of the reimbursement.

 

Each Finance Party agrees with the Facility Agent that it will comply with any
notice given to it by the Facility Agent under this Clause 29.2.

 

29.3 Exceptions

 

(a) A recovering Finance Party need not pay a redistribution to the extent that
it would not, after the payment, have a valid claim against the Obligor
concerned in the amount of the redistribution pursuant to Clause 29.1(e)
(Redistribution).

 

(b) A recovering Finance Party is not obliged to share with any other Finance
Party any amount which the recovering Finance Party has received or recovered as
a result of taking legal proceedings, if the other Finance Party had an
opportunity to participate in those legal proceedings but did not do so and did
not take separate legal proceedings.

 

30. SEVERABILITY

 

If a provision of any Finance Document is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of the Finance Documents; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other provision of the Finance Documents.

 

31. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

139



--------------------------------------------------------------------------------

32. NOTICES

 

32.1 Giving of notices

 

All notices or other communications under or in connection with this Agreement
shall be given in writing and, unless stated, may be made by letter, telex or
facsimile or (to the extent that (i) the relevant Party has specified such an
address pursuant to Clause 32.2 (Addresses for notices) and (ii) such notice or
communication is not required to be signed by an Authorised Signatory, other
officer or board of the relevant entity and the form of such notice or
communication does not provide for signature by an Authorised Signatory, other
officer or board of the relevant entity) by e-mail. Any such notice will be
deemed to be given as follows:

 

  (a) if by letter, when delivered personally or on actual receipt; and

 

  (b) if by facsimile or e-mail, when received in legible form.

 

However, a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

32.2 Addresses for notices

 

(a) The address and facsimile number and (if so specified) e-mail address of
each Party (other than the Facility Agent and the Borrowers) for all notices
under or in connection with this Agreement are:

 

  (i) that notified by that Party for this purpose to the Facility Agent on or
before it becomes a Party; or

 

  (ii) any other notified by that Party for this purpose to the Facility Agent
by not less than five Business Days’ notice.

 

(b) The address, facsimile numbers and e-mail address of the Facility Agent and
the Security Agent are:

 

TD Bank Europe Limited

Triton Court

14/18 Finsbury Square

London EC2A 1DB

 

Contact:

   Rory McCarthy

Facsimile:

   +44 20 7638 0006

E-mail:

   rory.mccarthy@tdsecurities.com

 

in the case of notices relating to Facility C2 only:

 

Toronto Dominion (Texas), Inc.,

909 Fannin Street, Suite 1700

Houston, Texas 77010

 

140



--------------------------------------------------------------------------------

Attention: Jim Bridwell

 

Facsimile: +1 713 951 9921

 

Email: jimmie.bridwell@tdsecurities.com

 

and in each case with a copy to:

 

TD Bank Europe Limited

 

Royal Trust Tower

 

77 King Street West,

 

18th Floor

 

Toronto

 

Ontario, Canada

 

M5K 1A2

 

Contact: Marc Scaeffer/Parin Kanji

 

Facsimile: +1 416 982 6630

 

or such other as the Facility Agent may notify to the other Parties by not less
than five Business Days’ notice.

 

(c) The address, facsimile numbers and e-mail address of each Borrower are:

 

UPC Distribution Holding B.V.

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

 

Contact: Dennis Okhuijsen

 

Facsimile: + 3120 778 9453; and

 

E-mail: dokhuijsen@UPCcorp.com

 

UPC Financing Partnership

 

c/o UPC Distribution

 

Contact: Dennis Okhuijsen

 

Facsimile: + 3120 778 9453

 

E-mail: dokhuijsen@UPCcorp.com

 

or such other as the relevant Borrower may notify to the other Parties by not
less than five Business Days’ notice.

 

(d) The Facility Agent shall, promptly upon request from any Party, give to that
Party the address, facsimile number or e-mail address (if applicable) of any
other Party applicable at the time for the purposes of this Clause 32.

 

33. LANGUAGE

 

(a) Any notice given under or in connection with any Finance Document shall be
in English.

 

141



--------------------------------------------------------------------------------

(b) All other documents provided under or in connection with any Finance
Document shall be:

 

  (i) in English; or

 

  (ii) if not in English and the Facility Agent so requests, accompanied by a
certified English translation and, in this case, the English translation shall
prevail unless the document is a statutory or other official document.

 

34. JURISDICTION

 

34.1 Submission

 

For the benefit of each Finance Party, each Obligor agrees that the courts of
England have jurisdiction to settle any disputes in connection with any Finance
Document (other than any Security Document expressed to be governed by laws
other than the laws of England) and accordingly submits to the jurisdiction of
the English courts.

 

34.2 Service of process

 

Without prejudice to any other mode of service, each Obligor which is not
incorporated in England and Wales:

 

  (a) irrevocably appoints UPC Services Ltd, 4th Floor, Michelen House, 81
Fulham Road, London, SW3 6RD as its agent for service of process relating to any
proceedings before the English courts in connection with any Finance Document;

 

  (b) agrees to maintain an agent for service of process in England until all
Facility A Commitments, Facility B Commitments and Facility C Commitments have
terminated and the Advances and all other amounts payable under the Finance
Documents have been finally, irrevocably and indefeasibly repaid in full;

 

  (c) agrees that failure by a process agent to notify the Obligor of the
process will not invalidate the proceedings concerned;

 

  (d) consents to the service of process relating to any such proceedings by
prepaid posting of a copy of the process to its address for the time being
applying under Clause 32.2 (Addresses for notices); and

 

  (e) agrees that if the appointment of any person mentioned in paragraph (a)
above ceases to be effective, the relevant Obligor shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Facility Agent is entitled and
authorised to appoint a process agent for the Obligor by notice to the Obligor.

 

34.3 Forum convenience and enforcement abroad

 

Each Obligor:

 

  (a) waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with a Finance Document; and

 

  (b) agrees that a judgment or order of an English court in connection with a
Finance Document is conclusive and binding on it and may be enforced against it
in the courts of any other jurisdiction.

 

142



--------------------------------------------------------------------------------

34.4 Non-exclusivity

 

Nothing in this Clause 34 limits the right of a Finance Party to bring
proceedings against an Obligor in connection with any Finance Document:

 

  (a) in any other court of competent jurisdiction; or

 

  (b) concurrently in more than one jurisdiction.

 

35. WAIVER OF IMMUNITY

 

Each Obligor irrevocably and unconditionally:

 

  (a) agrees that if a Finance Party brings proceedings against it or its assets
in relation to a Finance Document, no immunity from those proceedings
(including, without limitation, suit, attachment prior to judgment, other
attachment, the obtaining of judgment, execution or other enforcement) will be
claimed by or on behalf of itself or with respect to its assets;

 

  (b) waives any such right of immunity which it or its assets now has or may
subsequently acquire; and

 

  (c) consents generally in respect of any such proceedings to the giving of any
relief or the issue of any process in connection with those proceedings,
including, without limitation, the making, enforcement or execution against any
assets whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in those proceedings.

 

36. WAIVER OF TRIAL BY JURY

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

 

37. GOVERNING LAW

 

This Agreement is governed by and construed in accordance with English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

143



--------------------------------------------------------------------------------

SCHEDULE 1

 

ORIGINAL PARTIES

 

PART 1

 

ORIGINAL GUARANTORS

 

Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

UPC Financing Partnership   

4643 South Ulster Street

Suite 1300

Denver, Co 80237

United States

UPC Distribution Holding B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

UPC Holding II B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

UPC Holding B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

UPC France Holding B.V   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

UPC Scandinavia Holding B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

Cable Network Austria Holding B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

Stipdon Investments B.V.   

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

 

144



--------------------------------------------------------------------------------

UPC Nederland B.V.  

Boeing Avenue 53

1119 PE Schiphol Rijk

Amsterdam

The Netherlands

 

145



--------------------------------------------------------------------------------

PART 2

 

ORIGINAL LENDERS AND COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

  

Facility A
Commitments

(€)

--------------------------------------------------------------------------------

  

Facility B
Commitments

(€)

--------------------------------------------------------------------------------

  

Facility C1
Commitments

(€)

--------------------------------------------------------------------------------

  

Facility C2
Commitments

(US$)

--------------------------------------------------------------------------------

The Chase Manhattan Bank

   102,857,145    377,142,855          

The Toronto-Dominion Bank

   102,857,145    377,142,855          

Toronto Dominion (Texas), Inc.,

                  295,400,000

ABN AMRO Bank N.V.

   37,500,000    137,500,000          

BNP Paribas, Belgian Branch

   37,500,000    137,500,000          

CIBC World Markets plc

   37,500,000    137,500,000          

Crédit Lyonnais S.A.

   37,500,000    137,500,000          

Fortis Bank (Nederland) N.V.

   37,500,000    137,500,000          

N.B. International Finance B.V.

   37,500,000    137,500,000          

The Royal Bank of Scotland plc

   37,500,000    137,500,000          

Abbey National Treasury Services plc

   7,500,000    27,500,000    5,000,000     

Lehman Commercial Paper Inc

                  5,000,000

Banca Commerciale Italiana S.p.A.

   21,428,571    78,571,429          

Bear Stearns

Corporate Lending Inc.

   21,428,571    78,571,429          

 

146



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Facility A
Commitments
(€)


--------------------------------------------------------------------------------

   Facility B
Commitments
(€)


--------------------------------------------------------------------------------

   Facility C1
Commitments
(€)


--------------------------------------------------------------------------------

   Facility C2
Commitments
(US$)


--------------------------------------------------------------------------------

Citibank, N.A.

   21,428,571    78,571,429          

Credit Suisse First Boston

   10,714,286    39,285,714    50,000,000     

Daimler Chrysler Capital Services (Debis)

   6,428,571    23,571,429    10,000,000     

DLJ Capital Funding, Inc.

   21,428,571    78,571,429          

Dresdner Bank AG, London Branch

   17,142,857    62,857,143          

Goldman Sachs Credit Partners, L.P.

   21,428,571    78,571,429          

Goldman Sachs Credit Partners, L.P.

                  8,000,000

The Governor and Company of the Bank of Scotland

   17,142,857    62,857,143          

Harbourmaster Loan Corporation B.V.

             15,000,000     

IBM Nederland Financieringen B.V.

   3,214,286    11,785,714          

ING Bank N.V.

   21,428,571    78,571,429          

Eurocredit CDO I, B.V. and Eurocredit CDO II, B.V.

             15,000,000     

KBC Bank NV

   5,357,143    19,642,857          

Merrill Lynch Capital Corporation

   21,428,571    78,571,429          

 

147



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Facility A
Commitments
(€)


--------------------------------------------------------------------------------

  

Facility B
Commitments

(€)

--------------------------------------------------------------------------------

   Facility C1
Commitments
(€)


--------------------------------------------------------------------------------

   Facility C2
Commitments
(US$)


--------------------------------------------------------------------------------

Debt Strategies Fund III, Inc.

                          820,000

Debt Strategies Fund II, Inc.

                          4,200,000

Debt Strategies Fund, Inc.

                          1,800,000

Senior High Income Portfolio, Inc.

                          3,180,000

Morgan Stanley Senior Funding, Inc.

     21,428,571      78,571,429              

Oppenheimer Senior Floating Rate Fund

                          4,100,000

Scotiabank Europe plc

     21,428,571      8,571,429              

Van Kampen Prime Rate Income Trust

                          15,000,000

Van Kampen Senior Income Trust

                          10,000,000

UBS AG, London Branch

     21,428,571      78,571,429                   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   € 750,000,000    € 2,750,000,000    € 95,000,000    US$ 347,500,000

 

148



--------------------------------------------------------------------------------

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

PART 1

 

TO BE DELIVERED BEFORE THE FIRST ADVANCE

 

1. Constitutional Documents

 

A copy of the memorandum and articles of association and certificate of
incorporation of each Obligor (other than the US Borrower) and the partnership
agreement in relation to the US Borrower.

 

2. Authorisations

 

(a) A copy of an extract of a resolution of the board of directors (or
equivalent) of each Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party (including, in the case of each Guarantor, the
giving of the guarantee under Clause 14 (Guarantee)) and resolving that it
execute and, where applicable, deliver the Finance Documents;

 

  (ii) authorising a specified person or persons to execute and, where
applicable, deliver the Finance Documents to which it is a party on its behalf;
and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including Requests) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party;

 

(b) a specimen of the signature of each person authorised by the resolutions
referred to in paragraph (a) above;

 

(c) certificate of an authorised signatory of each of UPC Distribution and the
US Borrower respectively certifying that each copy of the documents specified in
Part 1 of this 0 and supplied by UPC Distribution or the US Borrower (as the
case may be) is a true copy and in full force and effect as at a date no earlier
than the Signing Date; and

 

(d) Evidence that all of the requirements of Section 25 of the Netherlands Works
Council Act (Wet op de Ondernemingsraden) in connection with the transactions
contemplated by the Finance Documents have been complied with.

 

3. Legal opinions

 

(a) Legal opinions of:

 

  (i) Allen & Overy, London, Amsterdam and New York, legal advisers to the Lead
Arrangers;

 

  (ii) Loeff Claeys Verbeke, Brussels, legal advisers to the Lead Arrangers;

 

  (iii) Vinge KB, Stockholm, legal advisers to the Lead Arrangers;

 

  (iv) Wiersholm, Mellbye & Bech, Oslo, legal advisers to the Lead Arrangers.

 

149



--------------------------------------------------------------------------------

(b) Legal opinion of Holme Roberts & Owen LLP, legal advisers to the Borrowers,
addressed to the Finance Parties and confirming that the Facility will not cause
any default under the existing high yield indentures of UPC or UGC.

 

4. Existing Financial Indebtedness

 

Evidence that:

 

  (a) all availability under the facility agreements or other documentation
relating to any Financial Indebtedness (Relevant Financial Indebtedness)
described in Schedule 19 (Relevant Financial Indebtedness) has irrevocably been
cancelled in full or will be irrevocably cancelled in full as at the first
Utilisation Date;

 

  (b) all indebtedness under such facility agreements or other documentation
relating to any Relevant Financial Indebtedness has been repaid in full or will
be repaid in full upon the making of the first Advance;

 

  (c) all letters of credit and guarantees and similar instruments issued under
such facility agreements or other documentation relating to any Relevant
Financial Indebtedness have been cancelled and that no cash collateral is held
by the relevant issuing banks in respect of those instruments (or that the
foregoing will be achieved upon the making of the first Advance); and

 

  (d) all Security Interests described in Schedule 18 (Relevant Security
Interests) have been released (or will be released upon the making of the first
Advance) and that all parties with an interest in such Security Interests have
consented to such release.

 

5. Capital and corporate structure

 

(a) A certificate from a director of UPC Distribution addressed to the Finance
Parties confirming that as at the first Utilisation Date (following the first
Utilisation hereunder) there will be no Subordinated Shareholder Loans
outstanding from the Borrower Group to any Subordinated Creditors other than
Subordinated Shareholder Loans owing by UPC Distribution to UPC Holdco in a
principal amount of not less than €1,400,000,000.

 

(b) Evidence as to the capital and corporate structure of the Borrower Group as
at the first Utilisation Date, such structure being consistent with the
description set out in Schedule 20 (Borrower Group Structures).

 

6. Finance Documents

 

(a) The Security Documents listed in Schedule 7 (Security Documents) duly
executed by all parties thereto.

 

(b) The Security Deed duly executed by all parties thereto.

 

(c) All relevant notices of security required to be delivered under any Security
Document together with acknowledgements of such notices, in each case in the
form required by the relevant Security Document.

 

(d) Delivery to the Security Agent of share certificates and duly completed
blank stock transfer forms (or equivalent) in respect of all shares or
partnership interests (as applicable) subject to the Security Documents listed
in Schedule 7 (Security Documents).

 

150



--------------------------------------------------------------------------------

(e) UCC-1 Financing Statements duly executed by each of UPC Holding and UPC
Holding II.

 

(f) Completion of all other steps specified by the Security Agent as being
necessary to perfect the Security Interests intended to be created by the
Security Documents listed in Schedule 7 (Security Documents).

 

(g) Syndication Letter duly executed by all parties thereto.

 

(h) Guarantor Accession Agreements duly executed by each of UPC Nederland B.V.,
Stipdon Investments B.V. and Cable Networks Austria Holding B.V.

 

7. Financial information

 

(a) Audited consolidated financial statements for UPC for the financial year
ending 31st December, 1999.

 

(b) The Original Borrower Group Financial Statements, together with the
financial statements of the Borrower Group for the Accounting Period ended 30th
June, 2000.

 

(c) The Consultant’s Report.

 

(d) A certificate from a director of UPC Distribution confirming that as at the
first Utilisation Date (following the first Utilisation) Borrower Group
Capitalisation will be equal to the figure specified in Clause 0 (Financial
ratios).

 

8. Other documents

 

(a) Copies of the Material Contracts listed in 15.7 (Material Contracts).

 

(b) A copy of (and of all applications for) any and all approvals, consents,
licences, exemptions and other requirements of governmental and other
authorities required for the entering into or performance of the Finance
Documents to be entered into on or about the Signing Date by each party.

 

(c) Restricted Person’s Framework Agreement and Obligors’ Framework Agreement,
in each case duly executed by all parties thereto.

 

151



--------------------------------------------------------------------------------

PART 2

 

TO BE DELIVERED BY AN ADDITIONAL GUARANTOR

 

1. A Guarantor Accession Agreement, duly executed as a deed (or using any
equivalent necessary formality, in the case of an Additional Guarantor
incorporated outside the United Kingdom) by the Additional Guarantor.

 

2. In the case of an Additional Guarantor (other than any UPC Distribution
Holdco), a pledge over all the issued shares of the Additional Guarantor owned
by any member of the Borrower Group in substantially the same form as a share
pledge already granted to the Security Agent over shares of another Obligor
incorporated in the same jurisdiction as the Additional Guarantor or in such
other form as the Security Agent may reasonably require, together with a
Security Provider’s Deed of Accession executed by such member of the Borrower
Group, such notices and other documents as the Security Agent may require to
perfect such share pledge.

 

3. Details of:

 

  (a) (in the case of an Additional Guarantor, other than any UPC Distribution
Holdco) all material receivables (aggregating €10,000,000 (or its equivalent in
other currencies) or more) which are owed to the Additional Guarantor by chello
broadband N.V. or Priority Telecom N.V.;

 

  (b) (in the case of an Additional Guarantor, other than UPC Distribution
Holdco) all intercompany loans owed to the Additional Guarantor by any member of
the Borrower Group, together with an Obligor Pledge of Shareholder Loans
executed by the Additional Guarantor in respect of such intercompany loans and
the other documents referred to in Clause 16.14(a) (Loans and guarantees); and

 

  (c) where the Additional Guarantor will become a UPC Distribution Holdco at
the same time as, or after, it becomes an Additional Guarantor, details of all
Financial Indebtedness owing to the Additional Guarantor by any member of the
Borrower Group, together with a Pledge of Subordinated Shareholder Loans
executed by the Additional Guarantor in respect of such Financial Indebtedness
and the other documents referred to in Clause 16.25(a) (Shareholder Loans); and

 

  (d) (in the case of an Additional Guarantor, other than any UPC Distribution
Holdco) all Financial Indebtedness owing by the Additional Guarantor to any
Restricted Person, together with a Pledge of Subordinated Shareholder Loans
executed by the relevant Restricted Person(s) (if any) in respect of such
Financial Indebtedness and the other documents referred to in Clause 16.25(a)
(Shareholder Loans).

 

4. A pledge over such of the receivables referred to in sub-paragraph 3(a) above
(in the case of an Additional Guarantor, other than any UPC Distribution Holdco)
as in the opinion of the Security Agent is necessary to maintain the coverage of
the Security Documents over such receivables owed to the Borrower Group on a
basis consistent with Clause 16.26 (Further security over receivables) in
substantially the same form as a receivables pledge already granted to the
Security Agent (i) by a member of the Borrower Group incorporated in the same
jurisdiction as the Additional Guarantor or (ii) in respect of receivables
located in the same jurisdiction as the relevant receivables or (iii) in such
other form as the Security Agent may reasonably request, together with all such
notices and other documents as the Security Agent may require to perfect the
receivables pledge.

 

152



--------------------------------------------------------------------------------

5. A copy of the memorandum and articles of association and certificate of
incorporation (or other equivalent constitutional documents) of the Additional
Guarantor (and any Subsidiary of the Additional Guarantor (a Relevant
Subsidiary), the issued shares of which are to be subject to a share pledge
referred to in paragraph 6 below).

 

6. (a) Where the Additional Guarantor will become a UPC Distribution Holdco at
the same time as, or after, it becomes an Additional Guarantor, a pledge over
all the issued shares of UPC Distribution substantially in the same form as a
share pledge already granted to the Security Agent over shares of UPC
Distribution or in such other form as the Security Agent may reasonable require,
together with such notices and other documents as the Security Agent may require
to perfect such share pledge.

 

  (b) In the case of an Additional Guarantor (other than any UPC Distribution
Holdco), a pledge over all the issued shares of any Subsidiary (a Relevant
Subsidiary) of the Additional Guarantor (other than shares not owned by the
Additional Guarantor or any Subsidiary of the Additional Guarantor) if in the
opinion of the Security Agent such pledge is necessary to maintain the coverage
of the Security Documents over shares in Obligors (other than UPC Holding and
any other UPC Distribution Holdco) or other key members of the Borrower Group
(being holding companies in respect of one or more members of the Borrower Group
which carry on business in a particular jurisdiction). Such share pledge shall
be in substantially the same form as a Share Pledge already granted to the
Security Agent over shares in a person incorporated in the same jurisdiction as
the Relevant Subsidiary or in such other form as the Security Agent may
reasonably require, together with such notices and other documents as the
Security Agent may require to perfect such pledge.

 

7. A copy of a resolution of the board of directors of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Guarantor Accession Agreement (and any relevant Security Document referred to in
paragraphs 2, 3, 4 or 6 above (each an Additional Security Document) resolving
that it execute the Guarantor Accession Agreement (and each Additional Security
Document));

 

  (b) authorising a specified person or persons to execute the Guarantor
Accession Agreement and each Additional Security Document; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents to be signed and/or despatched by it under or in
connection with the Finance Documents.

 

8. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent reasonably considers to be necessary in connection with
the entry into and performance of, and the transactions contemplated by, the
Guarantor Accession Agreement or any Additional Security Document.

 

9. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 7 above.

 

10. A certificate of an authorised signatory of the Additional Guarantor
certifying that each copy of the documents specified in Part 2 of this 0 and
provided by it is a true copy and in full force and effect as at a date no
earlier than the date of the Guarantor Accession Agreement (and, in the case of
an Additional Guarantor other than any UPC Distribution Holdco, if required by
the Facility Agent, a certificate of each Relevant Subsidiary in respect of each
copy of the documents provided by it in accordance with the provisions of Part 2
of this 0).

 

153



--------------------------------------------------------------------------------

11. A copy of the latest financial statements (audited, if available) of the
Additional Guarantor.

 

12. A legal opinion of legal advisers to the Facility Agent, and, if applicable,
other lawyers approved by the Facility Agent in the place of incorporation of
the Additional Guarantor (and/or each Relevant Subsidiary) addressed to the
Finance Parties.

 

13. All other notices, documents and other steps required to perfect the
security constituted by each Additional Security Document (including, without
limitation, accession to, or entry into (as the case may be), by:

 

  (a) the relevant Additional Guarantor (and any member of the Borrower Group
which is an intercompany debtor in respect of the Additional Guarantor) of an
Obligors’ Framework Agreement; or

 

  (b) as the case may be, the relevant Restricted Person referred to
sub-paragraph 3(d) above (and the Additional Guarantor) of a Restricted Person’s
Framework Agreement.

 

154



--------------------------------------------------------------------------------

SCHEDULE 3

 

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Facility Agent shall calculate, as a percentage rate, the arithmetic mean
(rounded up, if necessary, to four decimal places) of the respective rates
notified by each Reference Bank to the Facility Agent at its request as the rate
resulting from the application of the formulae set out in paragraphs 3 and 4
below (the Additional Cost Rate).

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent. This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender’s participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 

  (a) in relation to a Sterling Advance:

 

AB + C(B –D) + Ex0.01

   per cent. per annum     

100 –(A+C)

         

 

  (b) in relation to an Advance in any currency other than sterling:

 

Ex0.01

   per cent. per annum.     

300

         

 

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Reference Bank is from time to time required to
maintain as an interest-free cash ratio deposit with the Bank of England to
comply with cash ratio requirements;

 

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost) and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in Clause 14.8(a) (Default interest) payable for the relevant Interest
Period on the Advance;

 

  C is the percentage (if any) of Eligible Liabilities which that Reference Bank
is required from time to time to maintain as interest-bearing Special Deposits
with the Bank of England;

 

155



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Facility Agent on interest-bearing Special Deposits;

 

  E is designed to compensate the Reference Banks for amounts payable under the
Fees Rules (but, for this purpose, ignoring any minimum fee required pursuant to
the Fees Rules) and is calculated by the Facility Agent as being the average for
the most recent rates of charge supplied by the Reference Banks to the Facility
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) Eligible Liabilities and Special Deposits have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b) Fees Rules means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) Fee Tariffs means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate; and

 

  (d) Tariff Base has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Facility Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which its becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Facility Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the

 

156



--------------------------------------------------------------------------------

 

assumption that, unless a Lender notifies the Facility Agent to the contrary,
each Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10. The Facility Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Reference Bank pursuant to paragraph 3 above is true and correct in all
respects.

 

11. The Facility Agent shall distribute the additional amounts received as a
result of the Mandatory Costs to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Facility Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 

13. The Facility Agent may from time to time, after consultation with UPC
Distribution and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

157



--------------------------------------------------------------------------------

SCHEDULE 4

 

FORM OF REQUEST AND CANCELLATION NOTICE

 

PART 1

 

FORM OF REQUEST

 

To:

   [                            ]     

Attention:

   [                    ]     

From:

   [Borrower]    Date: [                    ]

 

REQUEST (ADVANCE)

 

UPC Distribution Holding B.V. - €3,500,000,000 and US$347,500,000 and
€95,000,000 Term

and Revolving Credit Agreement dated [            ], 2000

 

Dear Sirs,

 

We hereby give you notice pursuant to Clause 5.1 (Delivery of Request) of the
above Credit Agreement that we require an Advance to be made to that Borrower
under the Credit Agreement, as follows:

 

(a)

   Facility:    [A, B, C1 or C2]     

(b)

   Utilisation Date:    [                            ]     

(c)

   Requested Amount:    [                            ]     

(d)

   Currency:    [                            ]     

(e)

   Interest Period:    [                            ]     

 

Payment instructions with respect to the proceeds of the Advance to be made in
relation to this Request are as follows: [                        ].

 

We confirm that each condition specified in Clause 10.2 (Further conditions
precedent) is satisfied on the date of this Request.

 

Terms used in this Request and defined in the Credit Agreement have the same
meaning in this Request as in the Credit Agreement.

 

Yours faithfully

[Authorised Signatory]

[Borrower]

 

158



--------------------------------------------------------------------------------

PART 2

 

FORM OF CANCELLATION AND/OR PREPAYMENT NOTICE

 

To:

   [        ] as Facility Agent     

From:

   [BORROWER]    Date: [                    ]

 

UPC Distribution Holding B.V. - €3,500,000,000 and US$347,500,000 and
€95,000,000 Term

and Revolving Credit Agreement dated [            ], 2000

 

1. [We wish to cancel a portion of Total Facility A Commitments* and/or*/Total
Facility B Commitments* and/or* Total Facility C Commitments* in the following
amounts:

 

Cancellation:           

Total Facility A Commitments:

   [         ]*    

Total Facility B Commitments:

   [         ]*    

Total Facility C1 Commitments:

   [         ]*    

Total Facility C2 Commitments:

   [         ]*    

 

OR

 

[We wish to prepay the whole or part of the following Advances which are to be
applied against the Facilities in the following order:

 

(a)   Facilities:                Facility A Advance:    [             ]*        
Facility B Advance:    [             ]*         Facility C1 Advance:   
[             ]*         Facility C2 Advance:    [             ]*    

 

(b)   Application of Advance[s]:           Facility A:    [             ]*      
  Facility B:    [             ]*         Facility C1:    [             ]*      
  Facility C2:    [             ]*    

--------------------------------------------------------------------------------

* Delete as appropriate

 

159



--------------------------------------------------------------------------------

2. Terms defined in the above Credit Agreement have the same meaning in this
notice.

 

By:    

[BORROWER]

Authorised Signatory

 

160



--------------------------------------------------------------------------------

SCHEDULE 5

 

FORMS OF ACCESSION DOCUMENTS

 

PART 1

 

NOVATION CERTIFICATE

 

To: [        ] as Facility Agent and UPC Distribution Holding B.V.

 

From: [THE EXISTING LENDER] and [THE NEW LENDER]
                                        
                                        Date: [        ]

 

UPC Distribution Holding B.V. - €3,500,000,000 and US$347,500,000 and
€95,000,000 Term

and Revolving Credit Agreement dated [                ], 2000

 

We refer to Clause 26.3 (Procedure for novations) of the Credit Agreement and
clause 9.3 (Transfers by the Lenders) of the Security Deed. Terms defined in the
Credit Agreement have the same meaning in this Novation Certificate.

 

1. We [            ] (the Existing Lender) and [            ] (the New Lender)
agree to the Existing Lender and the New Lender novating all the Existing
Lender’s rights and obligations referred to in the Schedule in accordance with
Clause 26.3 (Procedure for novations) of the Credit Agreement and clause 9.3
(Transfers by the Lenders) of the Security Deed.

 

2. On the date on which this novation becomes effective in accordance with
Clause 26.3 (Procedure for novations), the New Lender represents and warrants to
the Existing Lender, the Finance Parties and UPC Distribution that it is [a
Professional Market Party]/[exempted from the requirement to be a Professional
Market Party because it forms part of a closed circle (besloten kring) with UPC
Distribution].

 

3. The Facility Office and address for notices of the New Lender for the
purposes of Clause 32.2 (Addresses for notices) are set out in the Schedule.

 

4. This Novation Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Novation Certificate.

 

5. This Novation Certificate is governed by English law.

 

161



--------------------------------------------------------------------------------

THE SCHEDULE

 

Rights and obligations to be novated

 

[Details of the rights and obligations of the Existing Lender to be novated.]

 

[New Lender]          

[Facility Office

   Address for notices for administrative purposes      Address for notices for
credit purposes]

[Existing Lender]

   [New Lender]    [                             ]

By:

   By:    By:

Date:

   Date:    Date:

 

162



--------------------------------------------------------------------------------

PART 2

 

GUARANTOR ACCESSION AGREEMENT

 

To: [        ] as Facility Agent and [        ] as Security Agent

 

From: [PROPOSED GUARANTOR]

 

Date: [                    ]

 

UPC Distribution Holding B.V. - €3,500,000,000 and US$347,500,000 and
€95,000,000 Term

and Revolving Credit Agreement dated [                    ], 2000

 

We refer to Clause 26.4 (Additional Obligors). Terms defined in the Credit
Agreement have the same meaning in this Deed.

 

We, [name of company] of [Registered Office] (Registered no.
[                        ]) agree:

 

(a) to become an Additional Guarantor and to be bound by the terms of the Credit
Agreement as an Additional Guarantor in accordance with Clause 26.4 (Additional
Obligors);

 

(b) to become a party to the Security Deed as a Charging Entity and to observe,
perform and be bound by the terms and provisions of the Security Deed in the
capacity of a Charging Entity in accordance with clause 9.6 (Charging Entities)
of the Security Deed; and

 

(c) to become a party to the Intercreditor Agreement as a Charging Entity and to
observe, perform and be bound by the terms and provisions of the Intercreditor
Agreement in the capacity of a Charging Entity in accordance with Clause 8.1 of
the Intercreditor Agreement.

 

Our address for notices for the purposes of Clause 32.2 (Addresses for notices)
is:

 

[

 

                    ]

 

This Deed is governed by English law.           Executed as a deed by    )   

Director

[PROPOSED GUARANTOR]    )      acting by    )   

Director/Secretary

and    )     

 

163



--------------------------------------------------------------------------------

PART 3

 

FORM OF VERIFICATION LETTER

 

To: UPC DISTRIBUTION HOLDING B.V.

 

From: [NEW LENDER] as New Lender

 

Date: [                                ]

 

Dear Sirs

 

UPC Distribution Holding B.V. - €3,500,000,000 and US$347,500,000 and
€95,000,000

Term and Revolving Credit Agreement dated [                    ], 2000 (the
Credit Agreement)

 

We refer to the Credit Agreement. Terms defined in the Credit Agreement have the
same meaning in this letter.

 

[[On the date that we become a Lender in accordance with Clause 26.2 (Transfers
by Lenders) of the Credit Agreement we will be]/[We are currently a Facility A
Lender and we are] a Professional Market Party, because [name of entity] falls
within the category [ ] set out in the schedule to this letter.]

 

or

 

[[On the date on which we become a Lender in accordance with Clause 26.2
(Transfers by Lenders) of the Credit Agreement we will be]/[We are currently a
Facility A Lender and we are] exempted from the requirement to be a Professional
Market Party because we form part of a closed circle (besloten kring) with UPC
Distribution.]1

 

[We enclose with this letter a copy of the documents which provide evidence of
this status.]2/[We are incorporated in [    ] and act under the supervision of
[    ].]3

 

Yours faithfully

 

[New Lender]

--------------------------------------------------------------------------------

1 Delete and complete as applicable.

 

2 No evidence is required in the case of institutions falling within category
(c) of the schedule to this letter.

 

3 Institutions falling within category (a) of the schedule to this letter can,
rather than providing documentary evidence can provide this confirmation.

 

164



--------------------------------------------------------------------------------

THE SCHEDULE

 

THE EXEMPTION REGULATION CATEGORIES

 

(a) Banks, insurance companies, securities firms, investment institutions and
pension funds that are (i) supervised or licensed under Dutch law or (ii)
established and acting under supervision in a European Union member state (other
than the Netherlands), Hungary, Monaco, Poland, Puerto Rico, Saudi Arabia,
Slovakia, Czech Republic, Turkey, South Korea, the United States of America,
Japan, Australia, Canada, Mexico, New Zealand or Switzerland;

 

(b) investment institutions which offer their participation rights exclusively
to professional market parties and are not required to be supervised or licensed
under Dutch law;

 

(c) the State of the Netherlands, the Dutch Central Bank, a foreign central
government body, a foreign central bank, Dutch regional and local governments
and comparable foreign decentralised government bodies, international treaty
organisations and supranational organisations;

 

(d) enterprises or entities with total assets of at least EUR500,000,000 (or its
equivalent in another currency) as per the balance sheet as of the year end
preceding the obtaining of the repayable funds;

 

(e) enterprises, entities or individuals with net assets (eigen vermogen) of at
least EUR10,000,000 (or its equivalent in another currency) as of the year end
preceding the obtaining of the repayable funds who or which have been active in
the financial markets on average twice a month over a period of at least two
consecutive years preceding the obtaining of the repayable funds;

 

(f) subsidiaries of the entities referred to under paragraph (a) above if those
subsidiaries are subject to supervision; and

 

(g) an enterprise or institution that has a rating from a rating agency that in
the opinion of the Dutch Central Bank is an expert or that issues securities
that have a rating from a rating agency that in the opinion of the Dutch Central
Bank is an expert.

 

165



--------------------------------------------------------------------------------

SCHEDULE 6

 

FORM OF CONFIDENTIALITY UNDERTAKING

 

PART 1

 

FORM OF LMA CONFIDENTIALITY UNDERTAKING

 

LMA CONFIDENTIALITY LETTER (PURCHASER)

 

[Letterhead of Existing Lender]

 

To:

 

________________________________________ [insert name of New Lender]

 

Re: The Facility

 

Borrowers: _______________________________

Amount: _________________________________

Agent: ___________________________________

 

Dear Sirs

 

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1. Confidentiality Undertaking

 

You undertake:

 

  (a) to keep the Confidential Information confidential and not to disclose it
to anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

  (b) to keep confidential and not disclose to anyone the fact that the
Confidential Information has been made available or that discussions or
negotiations are taking place or have taken place between us in connection with
the Facility;

 

  (c) to use the Confidential Information only for the Permitted Purpose;

 

  (d) to use all reasonable endeavours to ensure that any person to whom we pass
any Confidential Information (unless disclosed under sub-paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and

 

166



--------------------------------------------------------------------------------

  (e) not to make enquiries of any member of the Borrower Group or any of their
officers, directors, employees or professional advisers relating directly or
indirectly to the Facility.

 

2. Permitted Disclosure

 

(a) We agree that you may disclose Confidential Information:

 

  (i) to members of the Participant Group and their officers, directors,
employees and professional advisers to the extent necessary for the Permitted
Purpose and to any auditors of members of the Participant Group;

 

  (ii) (A) where requested or required by any court of competent jurisdiction or
any competent judicial, governmental, supervisory or regulatory body, (B) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (C) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group;

 

  (iii) with the prior written consent of us and the Borrower.

 

(b) Notwithstanding any other provision of this letter, any party to this letter
(and any of its affiliates, officers, directors, employees, representatives,
professional advisers, or other agents) may and has since the commencement of
discussions with respect to the Facility been permitted to disclose to any and
all persons, without limitation of any kind:

 

  (i) the U.S. tax treatment and U.S. tax structure (each as defined below) of
the Facility; and

 

  (ii) all material of any kind (including opinions and other tax analyses) that
are provided to such party relating to such U.S. tax treatment or U.S. tax
structure,

 

except to the extent reasonably necessary to comply with applicable federal or
state securities laws.

 

For the purposes of this subsection, the U.S. tax treatment of the Facility is
the purported or claimed U.S. federal, state and local income tax treatment of
the Facility, and the U.S. tax structure of the Facility is any fact that may be
relevant to understanding the purported or claimed U.S. federal, state and local
income tax treatment of the Facility. This authorisation is not intended to
permit disclosure of any information (other than information relating to U.S.
tax treatment or U.S. tax structure of the Facility) including (without
limitation) (i) any portion of any materials to the extent not related to the
U.S. tax treatment or U.S. tax structure of the Facility, (ii) the identities of
participants or potential participants in the Facility (except to the extent
such identities are related to the tax treatment or the U.S. tax structure of
the Facility), (iii) the existence or status of any negotiations, (iv) any
pricing or financial information (except to the extent such pricing or financial
information is related to the U.S. tax treatment or the U.S. tax structure of
the Facility), or (v) any other term or detail not relevant to the U.S. tax
treatment or the U.S. tax structure of the Facility.

 

3. Notification of Required or Unauthorised Disclosure

 

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under sub-paragraph 2(b) or upon becoming aware
that Confidential Information has been disclosed in breach of this letter.

 

167



--------------------------------------------------------------------------------

4. Return of Copies

 

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under sub-paragraph 2(b) above.

 

5. Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party to or otherwise acquire (by assignment or
sub-participation) an interest, direct or indirect, in the Facility or (b) 12
months after we have returned all Confidential Information supplied to you by us
and destroyed or permanently erased all copies of Confidential Information made
by you (other than any such Confidential Information or copies which have been
disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed).

 

6. No Representation; Consequences of Breach, etc

 

You acknowledge and agree that:

 

  (a) neither we nor any of our officers, employees or advisers (each a Relevant
Person) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Borrower Group or the assumptions on which it is based or (ii)
shall be under any obligation to update or correct any inaccuracy in the
Confidential Information or any other information supplied by us or any member
of the Borrower Group or be otherwise liable to you or any other person in
respect to the Confidential Information or any such information; and

 

  (b) we or members of the Borrower Group may be irreparably harmed by the
breach of the terms of this letter and damages may not be an adequate remedy;
each Relevant Person or member of the Borrower Group may be granted an
injunction or specific performance for any threatened or actual breach of the
provisions of this letter by you.

 

7. No Waiver; Amendments, etc.

 

This letter sets out the full extent of our obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

168



--------------------------------------------------------------------------------

8. Inside Information

 

We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

 

9. Nature of Undertakings

 

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Borrower Group.

 

10. Third party rights

 

(a) Subject to paragraph 6 and paragraph 9 the terms of this letter may be
enforced and relied upon only by you and us and the operation of the Contracts
(Rights of Third Parties) Act 1999 is excluded.

 

(b) Notwithstanding any provisions of this letter, the parties to this letter do
not require the consent of any Relevant Person or any member of the Borrower
Group to rescind or vary this letter at any time.

 

11. Governing Law and Jurisdiction

 

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.

 

12. Definitions

 

In this letter (including the acknowledgement set out below):

 

Borrower Group means UPC Distribution and each of its holding companies and
subsidiaries and each subsidiary of each of its holding companies (as each such
term is defined in the Companies Act 1985);

 

Confidential Information means any information relating to a Borrower, the
Borrower Group, the Facility including, without limitation, the information
memorandum provided to you by us or any of our affiliates or advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that (a) is or becomes public knowledge other than as a direct or indirect
result of any breach of this letter or (b) is known by you before the date the
information is disclosed to you by us or any of our affiliates or advisers or is
lawfully obtained by you thereafter, other than from a source which is connected
with the Borrower Group and which, in either case, as far as you are aware, has
not been obtained in violation of, and is not otherwise subject to, any
obligation of confidentiality;

 

Participant Group means us, each of your holding companies and subsidiaries and
each subsidiary of each of your holding companies (as each such term is defined
in the Companies Act 1985); and

 

Permitted Purpose means considering and evaluating whether to enter into the
Facility.

 

169



--------------------------------------------------------------------------------

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

_________________

 

For and on behalf of

 

[Arranger]

 

To: [Existing Lender]

 

     The Borrower and each other member of the Borrower Group

 

We acknowledge and agree to the above:

 

________________

 

For and on behalf of

 

[New Lender]

 

170



--------------------------------------------------------------------------------

PART 2

 

FORM OF LSTA CONFIDENTIALITY UNDERTAKING

 

Master Confidentiality Agreement dated as of [             ] (this Agreement)
between [Existing Lender] (the Existing Lender) and [New Lender] (the New
Lender).

 

This Agreement sets forth the terms and conditions that will apply, in each
instance, to the treatment of certain non-public information that the Existing
Lender may supply to the New Lender in connection with the consideration by the
New Lender of its participating in any financing or proposed financing (a
Financing) for any borrower or group of borrowers (each a Borrower) specified in
a Schedule described below.

 

As used herein: (a) Evaluation Material refers to (i) the non-public information
furnished to the Existing Lender, including any Information Memorandum, in
respect of a particular Financing of a Borrower that the Existing Lender
supplies to the New Lender on or after the date of the Schedule in respect of
such Financing, (ii) all memoranda, notes, and other documents and analyses
(collectively, analyses) internally developed by the Existing Lender that it
supplies to the New Lender and (iii) all analyses developed by the New Lender
using any information specified under clauses (i) and (ii) above; (b) Internal
Evaluation Material refers to analyses specified under clause (iii) of the
definition of Evaluation Material; and (c) participation refers to a transfer of
a lender’s interest in a Financing (or a grant of derivative rights in respect
thereof), whether by assignment, participation or otherwise (and participate and
participating shall have correlative meanings thereto).

 

As a condition to the Existing Lender’s furnishing the New Lender with any
Evaluation Material in the Existing Lender’s possession in respect of a
particular Financing, the New Lender shall execute and return to the Existing
Lender a schedule, in substantially the form of Exhibit A attached hereto, that
the Existing Lender may have completed, executed and delivered to it (a
Schedule). Each Schedule shall identify the Existing Lender and the New Lender
in respect of such Financing and the related Evaluation Material, the name of
each Borrower that the New Lender has under consideration and a description of
the documentation (the Operative Documentation) in respect thereof.

 

The New Lender in respect of a particular Financing agrees that it will use all
Evaluation Material in respect of such Financing solely for the purpose of
evaluating its possible participation, or obtaining the participation of another
eligible person (an Additional Assignee), in such Financing and that the New
Lender will use reasonable precautions in accordance with its established
procedures to keep such information confidential; provided, however, that any
such information may be disclosed to the partners, directors, officers,
employees, agents, counsel, auditors, affiliates, advisors and representatives
(collectively, Representatives) of the New Lender’s institution who need to know
such information for the purpose of evaluating its participation in such
Financing (it being understood that such Representatives shall be informed by
the New Lender of the confidential nature of such information and shall be
directed by it to treat such information in accordance with the terms of this
Agreement) and to any Additional Assignee and its Representatives (provided that
such Additional Assignee shall have previously executed and delivered to the New
Lender an agreement in substantially the same substance as this Agreement in
respect of the Evaluation Material). The New Lender agrees to be responsible for
any breach of this Agreement that results from the actions or omissions of its
Representatives. Notwithstanding the foregoing, the New Lender will not use such
information to obtain an Additional Assignee if otherwise prohibited by
agreements binding on the New Lender.

 

In addition, the New Lender in respect of a particular Financing agrees that
prior to the settlement of its participation in such Financing, it will not
disclose to any person, other than its Representatives, the identity of the
Existing Lender with which discussions or negotiations are taking place
concerning

 

171



--------------------------------------------------------------------------------

the New Lender’s possible participation in the related Financing or any of the
terms or conditions of such proposed participation. The term person as used in
this Agreement shall be broadly interpreted to include the media and any
corporation, partnership, group, individual or other entity and, if the New
Lender’s participation in the Financing would constitute a secondary market
transaction, the Borrower.

 

The New Lender in respect of a particular Financing shall be permitted to
disclose any related Evaluation Material (and the fact that such Evaluation
Material has been made available to it and that discussions or negotiations are
taking place concerning the transaction or any of the terms, conditions or other
facts with respect thereto) in the event that the New Lender is required by law
or regulation or requested by any governmental agency or other regulatory
authority (including any self-regulatory organization having or claiming to have
jurisdiction) or in connection with any legal proceedings. The New Lender agrees
that it will notify the Existing Lender as soon as practical in the event of any
such disclosure (other than as a result of an examination by any regulatory
agency), unless such notification shall be prohibited by applicable law or legal
process.

 

The New Lender in respect of a particular Financing and its Representatives
shall have no obligation hereunder with respect to any information in any
related Evaluation Material to the extent that such information (i) is or
becomes generally available to the public other than as a result of a disclosure
by the New Lender in violation of this Agreement, (ii) was within the New
Lender’s possession prior to its being furnished to it pursuant hereto, provided
that the source of such information was not known by the New Lender to be bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Borrower or any other party with respect to
such information or (iii) is or becomes available to the New Lender on a
non-confidential basis from a source other than the Borrower or the Existing
Lender, or their respective Representatives, provided that such source is not
known by the New Lender to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Existing
Lender, the Borrower or any other party with respect to such information.

 

Notwithstanding any other provision of this letter, any party to this letter
(and any of its affiliates, officers, directors, employees, representatives,
professional advisers, or other agents) may and has since the commencement of
discussions with respect to the Facility been permitted to disclose to any and
all persons, without limitation of any kind:

 

(a) the U.S. tax treatment and U.S. tax structure (each as defined below) of the
Facility; and

 

(b) all material of any kind (including opinions and other tax analyses) that
are provided to such party relating to such U.S. tax treatment or U.S. tax
structure,

 

except to the extent reasonably necessary to comply with applicable federal or
state securities laws.

 

For the purposes of this subsection, the U.S. tax treatment of the Facility is
the purported or claimed U.S. federal, state and local income tax treatment of
the Facility, and the U.S. tax structure of the Facility is any fact that may be
relevant to understanding the purported or claimed U.S. federal, state and local
income tax treatment of the Facility. This authorisation is not intended to
permit disclosure of any information (other than information relating to U.S.
tax treatment or U.S. tax structure of the Facility) including (without
limitation) (i) any portion of any materials to the extent not related to the
U.S. tax treatment or U.S. tax structure of the Facility, (ii) the identities of
participants or potential participants in the Facility (except to the extent
such identities are related to the tax treatment or the U.S. tax structure of
the Facility), (iii) the existence or status of any negotiations, (iv) any
pricing or financial information (except to the extent such pricing or financial
information is related to the U.S. tax treatment or the U.S. tax structure of
the Facility), or (v) any other term or detail not relevant to the U.S. tax
treatment or the U.S. tax structure of the Facility.

 

172



--------------------------------------------------------------------------------

To the extent the Operative Documentation for a particular Financing contains
provisions regarding the use of non-public information which conflict with, are
more restrictive than or are in addition to the provisions of this Agreement,
then (so long as such Operative Documentation shall be effective as to the
Existing Lender) solely with application to any Evaluation Material concerning
the Borrower that is the subject of such Financing (and without application
hereunder to any other Evaluation Material or otherwise), such provisions of the
Operative Documentation shall be incorporated herein by this reference and shall
supersede and control the terms of this Agreement to the extent that such
provisions are in conflict with or more restrictive than the terms hereof or are
in addition to those contained herein. Upon the New Lender’s request, the
Existing Lender will furnish to the New Lender the provisions of the Operative
Documentation for such Financing regarding the use of non-public information. In
addition, in the event that the New Lender actually becomes a lender (bound as a
party to the Operative Documentation) with respect to a particular Financing,
the application of this Agreement in respect of all Evaluation Material in
respect of such Financing shall terminate and the applicable confidentiality
provisions, if any, contained in the Operative Documentation shall govern and
control.

 

If the New Lender in respect of a particular Financing chooses not to
participate in such Financing, the New Lender agrees on request of the Existing
Lender to return to the Existing Lender as soon as practical all related
Evaluation Material (other than Internal Evaluation Material) or destroy such
Evaluation Material (other than Internal Evaluation Material) without retaining
any copies thereof unless prohibited from doing so by its internal policies and
procedures.

 

The New Lender in respect of a particular Financing understands and agrees that
the Existing Lender will have received the related Evaluation Material from
third party sources (including the Borrower) and that the Existing Lender bears
no responsibility (and shall not be liable) for the accuracy or completeness (or
lack thereof) of such Evaluation Material or any information contained therein.

 

The New Lender hereby acknowledges that United States securities laws prohibit
any person with material, non-public information about an issuer from purchasing
or selling securities of such issuer or, subject to certain limited exceptions,
from communicating such information to any other person. The New Lender agrees
to comply with its internal compliance policies and procedures with respect to
material confidential information.

 

The New Lender agrees that money damages would not be a sufficient remedy for
breach of this Agreement, and that in addition to all other remedies available
at law or in equity, the Existing Lender shall be entitled to seek equitable
relief, including injunction and specific performance, without proof of actual
damages.

 

This Agreement (including each Schedule delivered pursuant hereto and the
provisions of any Operative Documentation incorporated herein by reference)
embodies the entire understanding and agreement between the parties with respect
to all Evaluation Material for each Financing and supersedes all prior
understandings and agreements relating thereto. Unless otherwise agreed in
writing between the parties hereto, the application of this Agreement shall
terminate with respect to all Evaluation Material concerning each Financing on
the date falling one year after the Schedule in respect of such Financing.

 

This Agreement shall be governed by and construed in accordance with the law of
the State of New York, without regard to principles of conflicts of law (except
Section 5-1401 of the New York General Obligation Law to the extent that it
mandates that the law of the State of New York govern).

 

This Agreement may be signed in counterparts, each of which shall be an original
and both of which taken together shall constitute the same instrument.

 

173



--------------------------------------------------------------------------------

It is understood by the parties that the custom in the loan syndications and
loan trading markets is to execute and deliver any confidentiality agreement,
schedule, confirmation or other transaction documents by telecopy or telefax.
The parties agree that all telecopied or telefaxed copies of this Agreement, the
Schedules, confirmations and other transaction documents, and signatures hereto
and thereto, shall be duplicate originals.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the date
first written above.

 

[Existing Lender] By:    

Name:

   

Title:

   

 

[New Lender] By:    

Name:

   

Title:

   

 

174



--------------------------------------------------------------------------------

EXHIBIT A

 

This Schedule, dated as of [ ], is one of the Schedules referred to in the
Master Confidentiality Agreement dated today between [Existing Lender] and [New
Lender], Terms used herein, unless defined herein, shall have the respective
meanings given them in said Master Confidentiality Agreement.

 

Name(s) of the Borrower(s): [                                        ]

 

Description of the Operative Documentation:
[                                        ]

 

Existing Lender

[                                                                         ].

By:

 

[                                                                         ]

Name:

   

Title:

    Received and accepted as of the date first written above:

New Lender

[                                                                         ].

By:

 

[                                                                         ]

Name:

   

Title:

   

 

175



--------------------------------------------------------------------------------

SCHEDULE 7

 

SECURITY DOCUMENTS

 

1. Each share pledge given in favour of the Security Agent by:

 

  (a) UPC Holding in respect of its interest in the share capital of UPC
Distribution dated 31st October, 2000;

 

  (b) UPC Holding in respect of its interest in the share capital of UPC Holding
II dated 31st October, 2000;

 

  (c) UPC Distribution in respect of its interest in the share capital of UPC
Scandinavia Holding B.V. dated 31st October, 2000;

 

  (d) UPC Distribution in respect of its interest in the share capital of Cable
Networks Austria Holding B.V. dated 31st October, 2000;

 

  (e) UPC Distribution in respect of its interest in the share capital of UPC
France Holding B.V. dated 31st October, 2000;

 

  (f) UPC Distribution in respect of its interest in the share capital of UPC
Nederland B.V. dated 31st October, 2000;

 

  (g) UPC Distribution in respect of its interest in the share capital of
Stipdon Investments B.V. dated 31st October, 2000;

 

  (h) UPC Scandinavia Holding B.V. in respect of its interest in the share
capital of UPC Norge AS dated 31st October, 2000;

 

  (i) UPC Scandinavia Holding B.V. and Cable Networks Austria Holding B.V. in
respect of their respective interests in the share capital of UPC Belgium SA
dated 31st October, 2000;

 

  (j) UPC Scandinavia Holding B.V. in respect of its interest in the share
capital of NBS Nordic Broadband Services AB dated 31st October, 2000;

 

  (k) Stipdon Investments B.V. in respect of its interest in the share capital
of UPC Czech Holding B.V. dated 31st October, 2000;

 

  (l) Stipdon Investments B.V. in respect of its interest in the share capital
of UPC Slovakia Holding B.V. dated 31st October, 2000;

 

  (m) Stipdon Investments B.V. in respect of its interest in the share capital
of UPC Romania Holding B.V. dated 31st October, 2000; and

 

  (n) Stipdon Investments B.V. in respect of its interests in the share capital
of Telekabel Hungary N.V. dated 31st October, 2000.

 

2. Pledge by each of UPC Holding and UPC Holding II of its partnership interest
in the US Borrower.

 

176



--------------------------------------------------------------------------------

3. (a) Obligor Pledge of Shareholder Loans between UPC Distribution, UPC
Scandinavia Holding B.V., Stipdon Investments B.V., UPC Nederland B.V. and UPC
Financing Partnership and the Security Agent dated 31st October, 2000;

 

  (a) Pledge of Subordinated Shareholder Loans between UPC Holding and the
Security Agent dated 31st October, 2000;

 

  (b) Obligor Pledge of Shareholder Loans between UPC Distribution and the
Security Agent dated 31st May, 2002;

 

  (c) Obligor Pledge of Shareholder Loans between UPC Distribution and the
Security Agent dated 2nd December, 2002;

 

  (d) Obligor Pledge of Shareholder Loans between Stipdon Investments B.V. and
the Security Agent dated 2nd December, 2002;

 

  (e) Obligor Pledge of Shareholder Loans between Scandinavia Holding B.V. and
the Security Agent dated 2nd December, 2002; and

 

  (f) Obligor Pledge of Shareholder Loans between UPC Distribution and the
Security Agent dated 9th April, 2003.

 

4. Deed of pledge of registered shares in favour of the Security Agent by UPC
Distribution over its interest in UPC Distribution Services B.V. dated 4th July,
2002.

 

5. Bank account pledge between UPC Distribution, Fortis Bank (Nederland N.V.)
and the Security Agent dated 22nd October, 2001.

 

6. Securities account pledge between UPC Scandinavia Holding B.V., Fortis Bank
(Nederland) N.V. and the Security Agent in relation to the shares in the capital
of NBS Nordic Broadband AB.

 

177



--------------------------------------------------------------------------------

SCHEDULE 8

 

RELEVANT SECURITY INTERESTS

 

(A) Security granted in connection with the loan agreement between N.V.
Telekabel as Borrower, Bank of America International Limited, Citibank, N.A.,
Deutsche Bank AG London, Meespierson N.V. and Paribas as Arrangers and others,
dated 10th March, 1999 (the N.V. Telekabel Facility).

 

(B) Security granted in connection with credit facility agreement between Cable
Network Brabant Holding B.V. as Borrower and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. as Agent and Initial Lender, dated 20th February,
1998, as amended.

 

(C) Security granted in connection with bridge facility agreement between A2000
Holding N.V., Kabeltelevisie Amsterdam B.V. and A2000 Hilversum B.V. as
Borrowers and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. as Arranger
and Agent, dated 15th December, 1999 (the A2000 Facility).

 

(D) Security granted in connection with revolving loan facility agreement for
NLG90,000,000 between GelreVision Holding B.V. as Borrower, MeesPierson N.V. as
Arranger, Facility Agent and Security Agent and others, dated 17th November,
1999.

 

(E) Security granted in connection with facility agreement for €250,000,000
between UPC France S.A. and Médiaréseaux S.A. as Borrowers, Paribas, Crédit
Lyonnais S.A and ING Barings as Joint Arrangers, Videopole S.A., Citéréseau S.A.
and InterComm France Holding S.A. as Original Guarantors and Paribas as Facility
Agent and Security Agent, dated 7th April, 2000 (the Médiaréseaux Facility).

 

(F) Security granted in connection with revolving credit facility agreement for
€500,000,000 between UPC Nederland B.V. as Borrower, Chase Manhattan plc and
Toronto Dominion Bank Europe Limited as Arrangers, The Chase Manhattan Bank and
The Toronto-Dominion Bank as Original Lenders and Toronto Dominion Bank Europe
Limited as Agent, dated 9th June, 2000.

 

(G) Security granted in connection with loan and note issuance agreement for up
to €1,000,000,000 between UPC Facility BV, TeleKabel Wien GmbH and Janco
Multicom A/S as Borrowers, the banks, guarantors and arrangers named therein and
The Toronto-Dominion Bank as Agent and Security Agent, dated 27th July, 1999
(the UPCF Facility).

 

(H) Security granted in connection with the Loan agreement and working capital
facility for up to KC 510,000,000 between, among others, Dottelkabel A.S. as
Borrower, De Nationale Investerings—bank N.V. as Facility Agent and Lenders and
Creditanstalt A.S. as Working Capital Bank and Lender, dated 16th June, 1998 and
June 1998 respectively.

 

178



--------------------------------------------------------------------------------

SCHEDULE 9

 

RELEVANT FINANCIAL INDEBTEDNESS

 

1. Loan agreement for up to NLG340,000,000 between N.V. Telekabel as Borrower,
Bank of America International Limited, Citibank, N.A., Deutsche Bank AG London,
MeesPierson N.V. and Paribas, as Arrangers and others, dated 10th March, 1999;

 

2. Credit facility agreement between Cable Network Brabant Holding B.V. as
Borrower and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. as Agent and
Initial Lender, dated 20th February, 1998, as amended;

 

3. Bridge facility agreement between A2000 Holding N.V., Kabeltelevisie
Amsterdam B.V. and A2000 Hilversum B.V. as Borrowers and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. as Arranger and Agent, dated 15th December, 1999;

 

4. Revolving loan facility agreement for NLG90,000,000 between Gelrevision
Holding B.V. as Borrower, MeesPierson N.V. as Arranger, Facility Agent and
Security Agent and others, dated 17th November, 1999;

 

5. Facility agreement for €250,000,000 between UPC France S.A. and Mediareseaux
S.A. as Borrowers, Paribas, Crédit Lyonnais S.A. and ING Barings as Joint
Arrangers, Videopole S.A., Citéréseau S.A. and InterComm France Holding S.A. as
Original Guarantors and Paribas as Facility Agent and Security Agent, dated 7th
April, 2000;

 

6. Revolving credit facility agreement for €500,000,000 between UPC Nederland
B.V. as Borrower, Chase Manhattan plc and Toronto Dominion Bank Europe Limited
as Arrangers, The Chase Manhattan Bank and The Toronto-Dominion Bank as Original
Lenders and Toronto Dominion Bank Europe Limited as Agent, dated 9th June, 2000;

 

7. Loan and note issuance agreement for up to €1,000,000,000 between UPC
Facility B.V., TeleKabel Wien GmbH and Janco Multicom A/S as Borrowers, the
banks, guarantors and arrangers named therein and The Toronto-Dominion Bank as
Agent and Security Agent, dated 27th July, 1999; and

 

8. Loan Agreement and working capital facility for up to KC510,000,000 between,
among others Dattelkabel A.S. as Borrower, De Nationale Investeringsbank N.V. as
Facility Agent and Lender and Creditanstalt A.S. as Working Capital Bank and
Lender, dated 16th June, 1998 and June 1998 respectively.

 

179



--------------------------------------------------------------------------------

LOGO [g77590g56u17.jpg]



--------------------------------------------------------------------------------

SCHEDULE 11

 

SHAREHOLDERS’ AGREEMENTS

 

1. Austria

 

Syndikatsvereinbarung (shareholders agreement) dated 28th June, 1995 among
Osterreichische Philips Industrie GmbH, Cable Networks Austria Holding B.V. and
Kabel-TV-Wien GmbH. (In English and German).

 

2. France

 

Stockholders Agreement dated 29th February, 2000 between Belmarken Holding B.V.,
InterComm France CVOHA, InterComm France II CVOHA and Reflex Participants.

 

3. The Netherlands

 

Shareholders’ Agreement, dated 6th July, 1995, among The Municipality of
Amsterdam, A2000 Holding N.V. and Kabeltelevisie Amsterdam B.V. (in English).

 

4. Romania

 

Partnership Agreement between Comtec 2000, Multicanal Holdings S.R.L. and
Control SA.

 

181



--------------------------------------------------------------------------------

SIGNATORIES

 

Borrowers UPC DISTRIBUTION HOLDING B.V. By:  

JEREMY EVANS

 

UPC FINANCING PARTNERSHIP By:  

JEREMY EVANS

 

Original Guarantors UPC DISTRIBUTION HOLDING B.V. By:  

JEREMY EVANS

 

UPC HOLDING II B.V. By:  

JEREMY EVANS

 

UPC FINANCING PARTNERSHIP By:  

JEREMY EVANS

 

UPC HOLDING B.V. By:  

JEREMY EVANS

 

UPC FRANCE HOLDING B.V. By:  

JEREMY EVANS

 

UPC SCANDINAVIA HOLDING B.V. By:  

JEREMY EVANS

 

182



--------------------------------------------------------------------------------

Lead Arrangers CHASE MANHATTAN plc By:  

ANN B KERNS

 

TD BANK EUROPE LIMITED By:  

STEPHEN MCPHERSON

 

ABN AMRO BANK N.V.

By:  

STEPHEN MCPHERSON

 

BANK OF AMERICA INTERNATIONAL LIMITED

By:  

STEPHEN MCPHERSON

 

BNP PARIBAS

By:  

STEPHEN MCPHERSON

 

CIBC WORLD MARKETS plc

By:  

ANN B KERNS

 

CRÉDIT LYONNAIS S.A.

By:  

ANN B KERNS

 

FORTIS BANK (NEDERLAND) N.V.

By:  

ANN B KERNS

 

THE ROYAL BANK OF SCOTLAND plc

By:  

ANN B KERNS

 

183



--------------------------------------------------------------------------------

Lenders THE CHASE MANHATTAN BANK By:  

ANN B KERNS

 

THE TORONTO-DOMINION BANK

By:  

STEPHEN MCPHERSON

 

TORONTO DOMINION (TEXAS), INC.,

By:  

JANO MOTT

 

ABN AMRO BANK N.V.

By:  

STEPHEN MCPHERSON

 

BNP PARIBAS, BELGIAN BRANCH

By:  

STEPHEN MCPHERSON

 

CIBC WORLD MARKETS plc

By:  

ANN B KERNS

 

CRÉDIT LYONNAIS S.A.

By:  

ANN B KERNS

 

FORTIS BANK (NEDERLAND) N.V.

By:  

ANN B KERNS

 

N B INTERNATIONAL FINANCE B.V.

By:  

STEPHEN MCPHERSON

 

184



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc

By:  

ANN B KERNS

 

ABBEY NATIONAL TREASURY SERVICES PLC

By:  

A J LYNN

 

LEHMAN COMMERCIAL PAPER Inc.

By:  

JENNIFER O’CALLAGHAN

 

BANCA COMMERCIALE ITALIANA S.p.A.

        By:  

RICHARD ADAMS

         

RICHARD OLIVER

 

BEAR STEARNS CORPORATE LENDING INC.

By:  

KEITH C BARNISH

 

CITIBANK, N.A.

By:  

PAUL HOUSE

 

CREDIT SUISSE FIRST BOSTON

        By:  

MATTHEW VYLE

         

KAMLESH VARA

 

DAIMLER CHRYSLER CAPITAL SERVICES (DEBIS) BELGIUM S.A.

By:  

ANN B KERNS

           

 

DLJ CAPITAL FUNDING, INC.

By:  

THOMAS L NEWBERRY

 

185



--------------------------------------------------------------------------------

DRESDNER BANK AG LONDON BRANCH

       

By:

 

S CLUNIE

     

M BURNYEAT

 

HARBOURMASTER LOAN CORPORATION B.V.

       

By:

 

ANN B KERNS

       

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.

       

By:

 

VIVEK KUMAR

       

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.

       

By:

 

VIVEK KUMAR

       

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND

By:

 

G MACDONALD

       

 

IBM NEDERLAND FINANCIERINGEN B.V.

       

By:

 

A LUNDQVIST

       

 

ING BANK N.V.

       

By:

 

ANN B KERNS

     

STEPHEN MCPHERSON

 

EUROCREDIT CDO I B.V. AND EUROCREDIT CDO II B.V.

       

By:

 

ANDREW D JACKSON

       

 

KBC FINANCE IRELAND

       

By:

 

STEPHEN MCPHERSON

       

 

186



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION

By:

 

MARTIN J MCINERNEY

 

DEBT STRATEGIES FUND III,Inc

By:

 

JOSEPH MATTEO

 

DEBT STRATEGIES FUND II, Inc

By:

 

JOSEPH MATTEO

 

DEBT STRATEGIES FUND, Inc

By:

 

JOSEPH MATTEO

 

SENIOR HIGH INCOME PORTFOLIO, Inc.

By:

 

JOSEPH MATTEO

 

MORGAN STANLEY SENIOR FUNDING Inc.

By:

 

MAY F NASRALLAH

 

OPPENHEIMER SENIOR FLOATING RATE FUND

By:

 

SCOTT FARRAR

 

SCOTIABANK EUROPE plc

By:

 

ANN B KERNS

 

VAN KAMPEN PRIME RATE INCOME TRUST

By:

 

BRIAN T BUSCHER

 

187



--------------------------------------------------------------------------------

VAN KAMPEN SENIOR INCOME TRUST

        By:  

BRIAN T BUSCHER

       

 

UBS AG, LONDON BRANCH

        By:  

J V MCCLOSKEY

      WILLIAM J GALLAGHER

 

Facility Agent        

TD BANK EUROPE LIMITED

        By:  

STEPHEN MCPHERSON

       

 

TORONTO DOMINION (TEXAS), INC.,

        By:  

JANO MOTT

       

 

Security Agent        

TD BANK EUROPE LIMITED

        By:  

STEPHEN MCPHERSON

       

 

188